 



Exhibit 10.1
 

CREDIT AGREEMENT
by and among
RPM INTERNATIONAL INC.,
RPM LUX HOLDCO S.Á. R.L.,
RPOW UK LIMITED,
RPM EUROPE HOLDCO B.V.,
RPM CANADA
and
The Other Foreign Borrowers
From Time to Time Party Hereto,
as the Borrowers,
The Lenders From Time to Time Party Hereto,
as the Lenders,
NATIONAL CITY BANK,
as the Administrative Agent, the Swing Line Lender,
an LC Issuer, a Joint Lead Arranger and a Joint Book Runner,
KEYBANK NATIONAL ASSOCIATION,
as the Syndication Agent, a Joint Lead Arranger
and a Joint Book Runner,
WACHOVIA BANK, N.A.,
as Co-Documentation Agent,
BANK OF AMERICA, N.A.,
as Co-Documentation Agent,
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CHICAGO BRANCH
as Co-Documentation Agent
Dated as of December 29, 2006
 

 



--------------------------------------------------------------------------------



 



         
SECTION 1. DEFINITIONS AND ACCOUNTING MATTERS
    8  
1.01 Certain Defined Terms
    8  
1.02 Accounting Terms and Determinations
    30  
1.03 Terms Generally
    31  
1.04 Currency Equivalents
    31  
1.05 Letter of Credit Amounts
    31  
SECTION 2. COMMITMENTS
    32  
2.01 Loans and Letters of Credit
    32  
(a)Revolving Loans
    32  
(b)Canadian Revolving Loans
    32  
(c)Swing Line Facility
    32  
(i)Swing Loans
    32  
(ii)Swing Loan Refunding
    33  
(iii)Swing Loan Participation
    34  
(iv)Obligations Unconditional
    35  
(d)Revolving Letters of Credit
    35  
(i)LC Issuances
    35  
(ii)LC Requests
    36  
(iii)Auto-Renewal Letters of Credit
    36  
(iv)Applicability of ISP98 and UCP
    36  
(v)Notice of LC Issuance
    37  
(vi)Reimbursement Obligations
    37  
(vii)LC Participations
    38  
(viii)Existing Letters of Credit
    40  
(e)Canadian Letters of Credit
    40  
(i)LC Issuances
    40  
(ii)LC Requests
    41  
(iii)Auto-Renewal Letters of Credit
    41  
(iv)Applicability of ISP98 and UCP
    42  
(v)Notice of LC Issuance
    42  
(vi)Reimbursement Obligations
    42  
(vii)LC Participations
    43  
2.02 Adjustment of Commitments
    45  

1



--------------------------------------------------------------------------------



 



         
(a)Mandatory Termination
    45  
(b)Optional Reductions
    45  
(c)Additional Revolving Commitments
    46  
(d)Additional Canadian Commitments
    46  
2.03 Fees
    47  
(a)Facility Fees
    47  
(b)[Intentionally Deleted]
    48  
(c)Acceptance Fees
    48  
(d)LC Fees for Revolving Letters of Credit
    48  
(i)Standby Letters of Credit
    48  
(ii)Commercial Letters of Credit
    48  
(iii)Fronting Fees
    49  
(iv)Additional Charges of LC Issuers
    49  
(e)LC Fees for Canadian Letters of Credit
    49  
(i)Standby Letters of Credit
    49  
(ii)Commercial Letters of Credit
    49  
(iii)Fronting Fees
    49  
(iv)Additional Charges of LC Issuers
    50  
(f)Arranger Fees
    50  
(g)Computations of Fees
    50  
2.04 Lending Offices
    50  
2.05 Several Obligations
    50  
2.06 Notes
    50  
2.07 Use of Proceeds
    51  
2.08 Authority of Company; Liability of Foreign Borrowers
    51  
(a)Authority of the Company
    51  
(b)Liability of Foreign Borrowers
    51  
2.09 Eligibility and Addition/Release of Foreign Borrowers
    52  
(a)[Intentionally Deleted]
    52  
(b)Eligibility of Foreign Subsidiaries
    52  
(c)Notification to Lenders
    52  
(d)Release of Foreign Borrowers
    52  
SECTION 3. BORROWINGS, CONVERSIONS AND PREPAYMENTS
    53  

2



--------------------------------------------------------------------------------



 



         
3.01 Borrowings
    53  
(a)Loans
    53  
(b)Funding of Loans
    53  
(c)Minimum Borrowing Amount
    54  
(d)Maximum Borrowings
    54  
3.02 Prepayments and Conversions
    54  
(a)Optional Prepayments and Conversions
    54  
(b)Mandatory Prepayments; Cash Collateralization
    55  
(c)Breakage and Other Compensation
    56  
SECTION 4. PAYMENTS OF PRINCIPAL AND INTEREST
    56  
4.01 Repayment of Loans
    56  
4.02 Interest
    56  
SECTION 5. PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC
    57  
5.01 Payments
    57  
5.02 Pro Rata Treatment
    58  
(a)Revolving Loans
    58  
(b)Canadian Revolving Loans
    59  
(c)Swing Loans
    59  
5.03 Computations
    59  
5.04 No Setoff, Counterclaim or Defense
    59  
5.05 Certain Notices
    59  
5.06 Non-Receipt of Funds by the Administrative Agent
    60  
5.07 Sharing of Payments, Etc
    61  
(a)Generally
    61  
(b)Recovery of Amounts
    61  
(c)Sharing after Sharing Date
    62  
(d)Consent of Borrowers
    62  
5.08 Taxes
    62  
SECTION 6. YIELD PROTECTION AND ILLEGALITY
    64  
6.01 Additional Costs
    64  
6.02 Limitation on Types of Loans
    65  
6.03 Illegality
    66  
6.04 Substitute Base Rate Loans
    66  

3



--------------------------------------------------------------------------------



 



         
6.05 Compensation
    66  
6.06 Capital Adequacy
    67  
6.07 Substitution of Lender
    67  
SECTION 7. CONDITIONS PRECEDENT
    67  
7.01 Initial Loans
    67  
(a)Organizational Documents
    67  
(b)Incumbency
    68  
(c)Notes
    68  
(d)Opinion of Counsel to the Borrowers
    68  
(e)Counterparts
    68  
(f)Existing Credit Agreement
    68  
(g)Fees and Fee Letters
    68  
(h)Other Documents
    68  
7.02 Initial and Subsequent Loans
    68  
7.03 Conditions Precedent to Addition of Foreign Borrowers
    69  
(a)Joinder Agreement
    69  
(b)Notes
    69  
(c)Corporate Resolutions and Approvals
    69  
(d)Incumbency Certificates
    69  
(e)Organizational Documents
    69  
(f)Opinions of Counsel
    69  
(g)Amendments to Loan Documents
    70  
(h)Miscellaneous
    70  
SECTION 8. REPRESENTATIONS AND WARRANTIES
    70  
8.01 Corporate Existence
    70  
8.02 Information
    70  
8.03 Litigation
    71  
8.04 No Breach
    71  
8.05 Corporate Action
    71  
8.06 Approvals
    72  
8.07 Regulations U and X
    72  
8.08 ERISA
    72  
8.09 Taxes
    72  

4



--------------------------------------------------------------------------------



 



         
8.10 Subsidiaries
    72  
8.11 Investment Company Act
    72  
8.12 [Intentionally Deleted.]
    72  
8.13 Ownership and Use of Properties
    73  
8.14 Environmental Matters
    73  
8.15 Anti-Terrorism Law Compliance
    73  
SECTION 9. COVENANTS
    73  
9.01 Information
    73  
9.02 Taxes and Claims
    75  
9.03 Insurance
    75  
9.04 Maintenance of Existence; Conduct of Business
    75  
9.05 Maintenance of and Access to Properties
    76  
9.06 Compliance with Applicable Laws
    76  
9.07 Litigation
    76  
9.08 Leverage Ratio
    76  
9.09 Interest Coverage Ratio
    76  
9.10 Mergers, Asset Dispositions, Etc
    76  
9.11 Liens
    77  
9.12 Investments
    78  
9.13 Transactions with Affiliates
    78  
9.14 Lines of Business
    78  
9.15 Environmental Matters
    78  
9.16 Lease Payments
    79  
9.17 Anti-Terrorism Laws
    79  
SECTION 10. DEFAULTS
    79  
10.01 Events of Default
    79  
10.02 Application of Certain Payments and Proceeds
    82  
(a)Obligations Generally
    82  
(b)Foreign Revolving Borrower Obligations
    83  
(c)Canadian Obligations
    83  
SECTION 11. THE ADMINISTRATIVE AGENT
    84  
11.01 Appointment, Powers and Immunities
    84  
11.02 Reliance by Administrative Agent
    85  

5



--------------------------------------------------------------------------------



 



         
11.03 Defaults
    85  
11.04 Rights as a Lender
    85  
11.05 Indemnification
    85  
11.06 Non-Reliance on Administrative Agent and Other Lenders
    86  
11.07 Failure to Act
    86  
11.08 Resignation or Removal of Administrative Agent
    86  
11.09 Other Agents
    87  
11.10 USA Patriot Act
    87  
SECTION 12. GUARANTY
    87  
12.01 Guaranty by the Company
    87  
12.02 Additional Undertaking
    88  
12.03 Guaranty Unconditional
    88  
12.04 Company Obligations to Remain in Effect; Restoration
    89  
12.05 Waiver of Acceptance, etc
    89  
12.06 Subrogation
    89  
12.07 Effect of Stay
    89  
SECTION 13. MISCELLANEOUS
    89  
13.01 Waiver
    89  
13.02 Notices
    89  
13.03 Expenses, Etc
    90  
13.04 Indemnification
    90  
13.05 Amendments, Etc
    91  
13.06 Successors and Assigns
    91  
13.07 Confidentiality
    94  
13.08 Limitations on Liability of the LC Issuers
    94  
13.09 Canadian Interest Limitation
    95  
13.10 Judgment Currency
    95  
13.11 Survival
    96  
13.12 Captions
    96  
13.13 Counterparts; Integration
    96  
13.14 GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL
    96  

6



--------------------------------------------------------------------------------



 



SCHEDULES

         
SCHEDULE 1
  -   Commitments
SCHEDULE 2
  -   Subsidiaries and Joint Ventures
SCHEDULE 3
  -   Existing Letters of Credit

EXHIBITS

         
EXHIBIT A-1
  -   Form of Revolving Note
EXHIBIT A-2
      Form of Swing Line Note
EXHIBIT A-3
  -   Form of Canadian Base Rate Note
EXHIBIT A-4
  -   Form of BA Equivalent Note
EXHIBIT B
      Form of Assignment Agreement

7



--------------------------------------------------------------------------------



 



     This CREDIT AGREEMENT (“Agreement”), dated as of December 29, 2006, is
entered into by and among RPM INTERNATIONAL INC., a Delaware corporation
(together with its successors and assigns, the “Company”), RPM LUX HOLDCO S.Á.
R.L., a limited liability company formed under the laws of Luxembourg (“RPM
Lux”), RPOW UK LIMITED, a limited liability company formed under the laws of
England and Wales (“RPOW-UK”), RPM EUROPE HOLDCO B.V., a limited liability
company formed under the laws of The Netherlands (“RPM Europe”), RPM CANADA, a
general partnership registered under the laws of the Province of Ontario (“RPM
Canada”), the other Foreign Borrowers (as hereinafter defined) from time to time
party hereto, the lenders from time to time party hereto (collectively, the
“Lenders” and, individually, “Lender”), NATIONAL CITY BANK, as a joint lead
arranger, a joint book runner, the Swing Line Lender (as hereinafter defined),
an LC Issuer (as hereinafter defined), and the administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), KEYBANK NATIONAL
ASSOCIATION, as a joint lead arranger, a joint book runner and the syndication
agent, WACHOVIA BANK, N.A., as co-documentation agent, BANK OF AMERICA, N.A., as
co-documentation agent, and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CHICAGO
BRANCH, as co-documentation agent.
RECITALS:
     (1) The Company has requested that the Lenders, the Swing Line Lender and
each LC Issuer extend credit to the Borrowers (as hereinafter defined) to
refinance certain of the Company’s indebtedness and to provide working capital
for the Borrowers and funds for other lawful purposes.
     (2) Subject to and upon the terms and conditions set forth herein, the
Lenders, the Swing Line Lender and each LC Issuer are willing to extend credit
and make available to the Borrowers the credit facilities provided herein.
AGREEMENT:
     In consideration of the premises and the mutual covenants contained herein,
the parties hereto agree as follows:
     SECTION 1. DEFINITIONS AND ACCOUNTING MATTERS.
     1.01 Certain Defined Terms. As used herein, the following terms shall have
the following meanings (all terms defined in this Section 1.01 or in other
provisions of this Agreement in the singular to have the same meanings when used
in the plural and vice versa):
     “Acceptance Fee” shall mean the fee payable in C$ to each Canadian Lender
in respect of BA Equivalent Loans computed in accordance with Section 2.03(c).
     “Acceptable Insurer” shall mean an insurance company that (i) is a Captive
Insurance Company, (ii) has an A.M. Best rating of “A-” or better and being in a
financial size category of X or larger (as such category is defined as of the
date hereof) or (ii) is otherwise acceptable to the Majority Lenders.

8



--------------------------------------------------------------------------------



 



     “Adjusted Foreign Currency Rate” shall mean with respect to each Interest
Period for any Foreign Currency Loan, (i) the rate per annum equal to the
offered rate appearing on the applicable electronic page of Reuters (or on the
appropriate page of any successor to or substitute for such service, or, if such
rate is not available, on the appropriate page of any generally recognized
financial information service, as selected by the Administrative Agent from time
to time) that displays an average British Bankers Association Interest
Settlement Rate at approximately 11:00 A.M. (London time) two Business Days
prior to the commencement of such Interest Period for deposits in the applicable
Designated Foreign Currency with a maturity comparable to such Interest Period,
divided (and rounded to the nearest 1/16 of 1%) by (ii) a percentage equal to
100% minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves and without benefit of credits for proration, exceptions or offsets
that may be available from time to time) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D);
provided, however, that in the event that the rate referred to in clause
(i) above is not available at any such time for any reason, then the rate
referred to in clause (i) shall instead be the average (rounded to the nearest
1/16 of 1%) of the rates, as determined by the Administrative Agent, at which
deposits in the applicable Designated Foreign Currency are offered to prime
banks by other prime banks in the London interbank market at approximately
11:00 A.M. (London time), two Business Days prior to the commencement of such
Interest Period, for contracts that would be entered into at the commencement of
such Interest Period for the same duration as such Interest Period.
     “Administrative Agent” shall have the meaning provided in the first
paragraph hereof.
     “Affiliate” shall mean, as to any Person, any other Person which directly
or indirectly controls, or is under common control with, or is controlled by,
such Person and, if such Person is an individual, any member of the immediate
family (including parents, siblings, spouse, children, stepchildren, nephews,
nieces and grandchildren) of such individual and any trust whose principal
beneficiary is such individual or one or more members of such immediate family
and any Person who is controlled by any such member or trust. As used in this
definition, “control” (including, with correlative meanings, “controlled by” and
“under common control with”) shall mean possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise), provided that, in any event, any Person which owns
directly or indirectly more than 5% of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
more than 5% of the partnership or other ownership interests of any other Person
(other than as a limited partner of such other Person) will be deemed to control
such corporation or other Person.
     “Agreement” shall have the meaning provided in the first paragraph hereof.
     “Aggregate Canadian Facility Exposure” shall mean, at any time, the sum of
(i) the Dollar Equivalent of the principal amounts of all Canadian Revolving
Loans outstanding at such time, and (ii) the Dollar Equivalent of the Canadian
LC Outstandings at such time.

9



--------------------------------------------------------------------------------



 



     “Aggregate Credit Facility Exposure” shall mean, at any time, the sum of
(i) the Aggregate Revolving Exposure at such time, and (ii) the Aggregate
Canadian Facility Exposure at such time.
     “Aggregate Revolving Exposure” shall mean, at any time, the sum of (i) the
Dollar Equivalent of the principal amounts of all Revolving Loans made by all
Lenders and outstanding at such time, (ii) the Dollar Equivalent of the
Revolving LC Outstandings at such time, and (iii) the Swing Line Facility
Exposure.
     “Anti-Terrorism Law” shall mean the USA Patriot Act or any other law
pertaining to the prevention of future acts of terrorism, in each case as such
law may be amended from time to time.
     “Applicable BA Discount Rate” shall mean, with respect to each Interest
Period for any BA Equivalent Loan, (i) with respect to any Schedule I Canadian
Lender, the CDOR Rate in effect on the date such BA Equivalent Loan is to be
made, and (ii) with respect to any Schedule II/III Canadian Lender, the rate
that is 0.10% per annum in excess of the rate determined pursuant to clause
(i) of this definition in connection with the relevant BA Equivalent Loan.
     “Applicable Facility Fee Rate” means, on any date of determination, a rate
that is determined based upon the S&P Rating, the Moody’s Rating or the Fitch
Rating, as follows:

                          Applicable Facility S&P Rating   Moody’s Rating  
Fitch Rating   Fee Rate    A– or higher   A3 or higher   A– or higher   6.00
basis points        BBB+   Baa1   BBB+   8.00 basis points        BBB   Baa2  
BBB   10.00 basis points        BBB–   Baa3   BBB–   12.50 basis points
       BB+   Ba1   BB+   17.50 basis points Lower than BB+   Lower than Ba1  
Lower than BB+   25.00 basis points

     If at any time each Rating Agency issues a different rating or two Rating
Agencies issue the same rating which is different than the other Rating Agency,
then the Applicable Facility Fee Rate shall be determined based on the highest
rating at such time; provided, however, that if the highest such rating is two
or more levels above the lowest such rating, then the Applicable Facility Fee
Rate shall be determined based on the intermediate rating at such time. If there
is no S&P Rating and Fitch Rating, then the Applicable Facility Fee Rate shall
be determined based on the Moody’s Rating. If there is no Moody’s Rating and
Fitch Rating, then the Applicable Facility Fee Rate shall be determined based on
the S&P Rating. If at any time only two Rating Agencies issue a rating and there
is a difference of two or more rating levels between such Rating Agencies, then
the Applicable Facility Fee Rate shall be determined based on the intermediate
rating levels at the midpoint between the ratings issued by such Rating Agencies
at

10



--------------------------------------------------------------------------------



 



such time or, if there is no midpoint, based on the higher intermediate level.
If there is (i) no Moody’s Rating and S&P Rating or (ii) no S&P Rating, Moody’s
Rating and Fitch Rating, the Applicable Facility Fee Rate will be determined by
the Lenders (with the Applicable Facility Fee Rate in effect prior to the
determination of the Lenders being the same as the Applicable Facility Fee Rate
in effect at the time such ratings ceased to be in effect), but shall not be
higher than the highest rate per annum indicated therefor in the above table.
The S&P Rating, Moody’s Rating and Fitch Rating in effect on any date for
purposes of determining the Applicable Facility Fee Rate shall be that S&P
Rating, Moody’s Rating and Fitch Rating in effect at the close of business on
such date. Each change in the Applicable Facility Fee Rate resulting from a
publicly announced change in the S&P Rating, the Fitch Rating and/or the Moody’s
Rating shall be effective during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next change.
     “Applicable Lending Office” shall mean, for each Lender and for each Type
of Loan, the lending office of such Lender (or of an affiliate of such Lender)
specified by such Lender from time to time to the Administrative Agent and the
Company as the office by which its Loans of such Type are to be made and/or
issued and maintained, provided that, in respect of a Canadian Lender, such
office shall be located in Canada.
     “Applicable Margin” means, on any date of determination, a rate that is
determined, based upon the S&P Rating, the Moody’s Rating or the Fitch Rating,
as follows:

                                  Applicable                 Margin for Base    
        Applicable Margin   Rate/ Canadian S&P Rating   Moody’s Rating   Fitch
Rating   for Fixed Rate Loans   Base Rate Loans
A– or higher
  A3 or higher   A– or higher   19.00 basis points   0.0 basis points
BBB+
  Baa1   BBB+   27.00 basis points   0.0 basis points
BBB
  Baa2   BBB   40.00 basis points   0.0 basis points
BBB-
  Baa3   BBB-   52.50 basis points   0.0 basis points
BB+
  BBa1   BB+   67.50 basis points   0.0 basis points
Lower than BB+
  Lower than Ba1   Lower than BB+   100.00 basis points   0.0 basis points

     If at any time each Rating Agency issues a different rating or two Rating
Agencies issue the same rating which is different than the other Rating Agency,
then the Applicable Margin shall be determined based on the highest rating at
such time; provided, however, that if the highest such rating is two or more
levels above the lowest such rating, then the Applicable Margin shall be
determined based on the intermediate rating at such time. If there is no S&P
Rating and Fitch Rating, then the Applicable Margin shall be determined based on
the Moody’s Rating. If there is no Moody’s Rating and Fitch Rating, then the
Applicable Margin shall be determined based on the S&P Rating. If at any time
only two Rating Agencies issue a rating and there is a difference of two or more
rating levels between such Rating Agencies, then the

11



--------------------------------------------------------------------------------



 



Applicable Margin shall be determined based on the intermediate rating levels at
the midpoint between the ratings issued by such Rating Agencies at such time or,
if there is no midpoint, based on the higher intermediate level. If there is
(i) no Moody’s Rating and S&P Rating or (ii) no S&P Rating, Moody’s Rating and
Fitch Rating, the Applicable Margin will be determined by the Lenders (with the
Applicable Margin in effect prior to the determination by the Lenders being the
same as the Applicable Margin in effect at the time such ratings ceased to be in
effect), but shall not be higher than the highest rate per annum indicated
therefore in the above table. The S&P Rating, Moody’s Rating and Fitch Rating in
effect on any date for purposes of determining the Applicable Margin shall be
that S&P Rating, Moody’s Rating and Fitch Rating in effect at the close of
business on such date. Each change in the Applicable Margin resulting from a
publicly announced change in the S&P Rating, the Fitch Rating and/or the Moody’s
Rating shall be effective during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next change.
     “Arranger” shall mean each of National City and KeyBank in their capacity
as a joint lead arranger hereunder.
     “Approved Fund” means a fund that is engaged in making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit and that
is administered or managed by a Lender or an Affiliate of a Lender.
     “Arranger Fee Letter” shall mean the Arranger Fee Letter, dated as of the
date hereof, between the Company and the Arrangers, as the same may from time to
time be amended, restated or otherwise modified.
     “Assignment Agreement” means an Assignment Agreement substantially in the
form of Exhibit B hereto.
     “Augmenting Canadian Lender” shall have the meaning set forth in
Section 2.02(d).
     “Augmenting Lender” shall have the meaning set forth in Section 2.02(c).
     “Automatic Swing Loan” shall mean any Swing Loan made by the Swing Line
Lender that is subject to its automatic funding and repayment product.
     “BA Discount Proceeds” shall mean, with respect to any BA Equivalent Loan
to be made by a Canadian Lender on any day, an amount (rounded to the nearest
whole Canadian cent, and with one-half of one Canadian cent being rounded up)
calculated on such day by dividing:
     (1) the principal amount of such BA Equivalent Loan; by
     (2) the sum of one plus the product of:
     (i) the Applicable BA Discount Rate (expressed as a decimal) applicable to
such BA Equivalent Loan; and
     (ii) a fraction, the numerator of which is the number of days remaining in
the term of such BA Equivalent Loan and the denominator of which is 365; with
such

12



--------------------------------------------------------------------------------



 



product being rounded up or down to the fifth decimal place and .000005 being
rounded up.
     “BA Equivalent Loan” shall mean each Canadian Revolving Loan bearing
interest at a rate based upon the Applicable BA Discount Rate.
     “BA Equivalent Note” shall mean a promissory note executed by the Canadian
Borrowers to evidence the BA Equivalent Loan made by a Canadian Lender,
substantially in the form of Exhibit A-4 hereto.
     “Bankruptcy Code” shall mean the United States Bankruptcy Code, as now or
hereafter in effect, or any successor statute.
     “Base Rate” shall mean, with respect to any Base Rate Loan for any day, the
rate per annum equal to the higher as of such day of (i) the Federal Funds Rate
plus 1/2 of 1% or (ii) the Prime Rate.
     “Base Rate Loan” shall mean a Revolving Loan which bears interest at a rate
based upon the Base Rate.
     “Benefited Creditors” shall mean, with respect to the Company’s obligations
pursuant to Section 12, collectively, the Administrative Agent, the Arrangers,
the Lenders, each LC Issuer, the Swing Line Lenders, and the respective
successors and assigns of each of the foregoing.
     “Borrowers” shall mean, collectively, the Company, RPM Lux, RPOW-UK, RPM
Europe, and the other Foreign Borrowers.
     “Business Day” shall mean (i) for all purposes other than as covered by
clause (ii) below, any day other than Saturday, Sunday or any other day on which
commercial banks in New York, New York or Cleveland, Ohio are authorized or
required by law to close and (ii) with respect to any matters relating to
(A) Eurodollar Loans, any day that is a Business Day described in clause (i) and
that is also a day on which dealings in Dollars are carried on in the London
interbank market, (B) Canadian Revolving Loans, any day that is a Business Day
described in clause (i) and that is also a day on which commercial banks in
Toronto, Ontario are not authorized or required by law to close, and (C) Foreign
Currency Loans or Letters of Credit in a Designated Foreign Currency, any day
that is a Business Day described in clause (i) and that is also a day on which
commercial banks are open for international business (including the clearing of
currency transfers in the relevant Designated Foreign Currency) in the principal
financial center of the home country of the applicable Designated Foreign
Currency.
     “Calculation Date” shall mean (i) the Closing Date, (ii) the last Business
Day of each month, (iii) each Sharing Date, (iv) each date on which a Foreign
Currency Loan and/or Canadian Revolving Loan is made or requested to be made,
(v) each date on which a Letter of Credit denominated in a Designated Foreign
Currency is issued or requested to be issued, (vi) the Commitment Termination
Date or any other date on which a Foreign Currency Loan and/or Canadian
Revolving Loan matures hereunder, and (vii) any additional and more frequent
dates as the Administrative Agent in its sole discretion may, or at the
direction of the Majority Lenders shall, select from time to time.

13



--------------------------------------------------------------------------------



 



     “Canadian Administrative Branch” shall mean, with respect to the
Administrative Agent in its capacity as such, National City Bank, Canada Branch
acting as the sub-agent of the Administrative Agent in accordance with the terms
of this Agreement or such other Canadian branch or affiliate of the
Administrative Agent as the Administrative Agent shall have designated in
writing to the Borrowers and the Lenders.
     “Canadian Base Rate” shall mean, for any day, with respect to a Canadian
Base Rate Loan, the greater of (i) the annual rate of interest established from
time to time by the Canadian Administrative Branch of the Administrative Agent
as its reference rate then in effect for determining interest rates on Canadian
Dollar denominated commercial loans in Canada, and (ii) the annual rate of
interest equal to the sum of (A) the CDOR Rate on that day for bankers’
acceptances issued on that day with a term to maturity of one month and
(B) 0.50% per annum. Any change in the reference rate announced by the Canadian
Administrative Branch of the Administrative Agent shall take effect at the
opening of business on the day specified in the public announcement of such
change.
     “Canadian Base Rate Loan” shall mean each Canadian Revolving Loan bearing
interest at a rate based upon the Canadian Base Rate in effect from time to
time.
     “Canadian Base Rate Note” shall mean a promissory note executed by the
Canadian Borrowers to evidence the Canadian Revolving Loans made by a Canadian
Lender, substantially in the form of Exhibit A-3 hereto.
     “Canadian Borrower” shall mean RPM Canada or any other Foreign Subsidiary
organized under the laws of Canada or any province thereof that becomes a
Canadian Borrower pursuant to Section 2.09(b); provided, however, that a Foreign
Revolving Borrower shall not be eligible to be a Canadian Borrower hereunder.
     “Canadian Commitment” shall mean, with respect to each Canadian Lender, the
amount, if any, set forth opposite such Canadian Lender’s name in Schedule 1
hereto as its “Canadian Commitment” as the same may be adjusted from time to
time pursuant to Section 2.02 and as adjusted from time to time as a result of
assignments to or from such Lender pursuant to Section 13.06.
     “Canadian Commitment Percentage” shall mean, at any time for any Canadian
Lender, the percentage obtained by dividing such Canadian Lender’s Canadian
Commitment by the Total Canadian Commitment; provided, however, that if the
Total Canadian Commitment has been terminated, the Canadian Commitment
Percentage for each Canadian Lender shall be determined by dividing such
Canadian Lender’s Canadian Commitment immediately prior to such termination by
the Total Canadian Commitment in effect immediately prior to such termination.
     “Canadian Dollars” or “C$” shall mean the lawful currency of Canada.
     “Canadian Facility” shall mean the credit facility established under
Section 2.01(b) hereof pursuant to the Canadian Commitment of each Canadian
Lender; provided, however, that the Canadian Facility shall not be available to
a prospective Canadian Borrower (other than such Canadian Borrowers as are
parties hereto on the Closing Date) unless and until such date, if any,

14



--------------------------------------------------------------------------------



 



that such Canadian Borrower has become a Foreign Borrower under this Agreement
in accordance with Section 2.09(b).
     “Canadian Facility Exposure” shall mean, for any Canadian Lender at any
time, the sum of (i) the Dollar Equivalent of the principal amount of Canadian
Revolving Loans made by such Canadian Lender and outstanding at such time, and
(ii) the Dollar Equivalent of such Canadian Lender’s share of the Canadian LC
Outstandings at such time.
     “Canadian Facility Note” shall mean a BA Equivalent Note or a Canadian Base
Rate Note.
     “Canadian LC Commitment Amount” shall mean $10,000,000 (or the Dollar
Equivalent thereof in Canadian dollars).
     “Canadian LC Issuance” shall mean the issuance of any Canadian Letter of
Credit by a LC Issuer for the account of a Canadian Borrower in accordance with
the terms of this Agreement and shall include any amendment thereto that
increases the Stated Amount thereof or extends the expiry date of such Canadian
Letter of Credit.
     “Canadian LC Outstandings” shall mean, at any time, the sum, without
duplication, of (i) the Dollar Equivalent of the aggregate Stated Amount of all
outstanding Canadian Letters of Credit and (ii) the Dollar Equivalent of the
aggregate amount of all Unpaid Drawings with respect to Canadian Letters of
Credit.
     “Canadian LC Participant” has the meaning provided in Section 2.01(e)(vii).
     “Canadian LC Participation” has the meaning provided in
Section 2.01(e)(vii).
     “Canadian LC Request” has the meaning provided in Section 2.01(e)(ii).
     “Canadian Lender” shall mean each Lender that has a Canadian Commitment or,
if applicable, the Canadian Lending Installation of any Lender that has a
Canadian Commitment; provided, however, that (i) if a Canadian Commitment is
being provided by a Canadian Lending Installation of any Lender, then, except as
specifically set forth in this Agreement, such Lender and its Canadian Lending
Installation shall constitute a single “Lender” under this Agreement and the
other Loan Documents, provided that, notwithstanding the foregoing, to the
extent a Canadian Commitment is being provided by a Canadian Lending
Installation of any Lender, each such Canadian Lending Installation shall be
entitled to all of the benefits, indemnifications and protections set forth in
this Agreement or any other Loan Document, and (ii) no Lender, and no Canadian
Lending Installation of any Lender, may be or become a Canadian Lender hereunder
unless such Lender or the Canadian Lending Installation of such Lender, as the
case may be, is a Qualified Canadian Lender.
     “Canadian Lending Installation” shall mean, with respect to any Lender, any
office, branch, subsidiary or Affiliate of such Lender that is designated in
writing by such Lender to the Administrative Agent as being responsible for
funding or maintaining a Canadian Commitment provided, however, that (i) such
designation shall not result in withholding tax liability or other adverse tax
consequences or adverse legal impact to the Company or its Subsidiaries, and
(ii) the

15



--------------------------------------------------------------------------------



 



designation by a Lender of a Canadian Lending Installation shall not affect the
obligation of such Lender to make Loans under this Agreement.
     “Canadian Letter of Credit” shall mean any Standby Letter of Credit or
Commercial Letter of Credit issued by a LC Issuer under this Agreement pursuant
to Section 2.01(e) for the account of any Canadian Borrower.
     “Canadian Obligations” shall mean all amounts, indemnities and
reimbursement obligations, direct or indirect, contingent or absolute, of every
type or description, and at any time existing, owing by the Canadian Borrowers
to the Administrative Agent. any Canadian Lender or any LC Issuer pursuant to
the terms of this Agreement or any other Loan Document (including, but not
limited to, interest and fees that accrue after the commencement by or against
any Borrower of any insolvency proceeding, regardless of whether such interest
and fees are allowed claims in such proceeding).
     “Canadian Payment Office” shall mean, with respect to all matters relating
to the making and repayment of Canadian Loans, and all interest thereon, the
office of the Canadian Administrative Branch at 130 King Street West,
Suite 2140, Toronto, Ontario, Canada M5X 1E4, Attention: Donna Hallim and Ken
Argue (facsimile: (416) 361-0085) or such other office(s) located in Canada, as
the Administrative Agent may designate to the Borrowers in writing from time to
time.
     “Canadian Revolving Loan” shall mean a loan made to a Canadian Borrower
pursuant to Section 2.01(b) hereof.
     “Capital Lease Obligations” shall mean, as to any Person, the obligations
of such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property to the extent such
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP (including Statement of Financial
Accounting Standards No. 13 of the Financial Accounting Standards Board) and,
for purposes of this Agreement, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP (including such
Statement No. 13).
     “Captive Insurance Company” shall mean any of First Colonial Insurance
Company, First Continental Services Company or RSIF International Limited, each
of which are wholly-owned (directly or indirectly) Subsidiaries of the Company,
or any other captive insurance company that is a wholly-owned (directly or
indirectly) Subsidiary of the Company.
     “CDOR Rate” shall mean, for any day, the stated average of the rates
applicable to C$ bankers’ acceptances for an amount comparable to that for which
such rate is being determined and for a term comparable to that for which such
rate is being determined (which, in the case of a BA Equivalent Loan, shall be
the Interest Period applicable thereto) and appearing as at 10:00 A.M. (Toronto,
Ontario time) on the “Reuters Screen CDOR Page” on such date, or if such date is
not a Business Day, then on the immediately preceding Business Day; provided,
however, that if no such rate appears on the Reuters Screen CDOR Page as
contemplated, then the CDOR Rate on any date shall be calculated as the
arithmetic mean of the discount rates (calculated on an

16



--------------------------------------------------------------------------------



 



annual basis) for an amount comparable to that for which such rate is being
determined and for the term referred to above applicable to C$ bankers’
acceptances quoted by the Schedule I Reference Canadian Lenders as of
10:00 A.M., Toronto time, on such date or, if such date is not a Business Day,
then on the immediately preceding Business Day.
     “CERCLA” shall mean the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended from time to time, and regulations
promulgated thereunder.
     “Closing Date” shall mean the date of the initial Loans hereunder.
     “Closing Fee Letter” shall mean the Closing Fee Letter, dated as of the
Closing Date, between the Company and the Administrative Agent, for the benefit
of the Lenders, as the same may from time to time be amended, restated or
otherwise modified.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute.
     “Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the purpose of providing the primary payment mechanism in
connection with the purchase of materials, goods or services in the ordinary
course of business.
     “Commitment” shall mean (i) with respect to each Lender, its obligation to
make Revolving Loans and participate in Revolving LC Issuances pursuant to its
Revolving Commitment, (ii) with respect to each Canadian Lender, its obligation
to make Canadian Revolving Loans and participate in Canadian LC Issuances under
the Canadian Facility pursuant to its Canadian Commitment, (iii) with respect to
the Swing Line Lender, its obligations to make Swing Loans under the Swing Line
Facility pursuant to Section 2.01(c), and (iv) with respect to each LC Issuer,
its obligation to issue Letters of Credit under and in accordance with the terms
of this Agreement.
     “Commitment Period” shall mean the period from the Closing Date to but not
including the Commitment Termination Date.
     “Commitment Termination Date” shall mean the earlier of (i) December 29,
2011, and (ii) the date that the Commitments have been terminated pursuant to
Section 2.02 or 10.01 hereof; provided, however, that if the Commitment
Termination Date is not a Business Day, the Commitment Termination Date shall
mean the next preceding Business Day.
     “Company” shall have the meaning provided in the first paragraph hereof.
     “Controlled Group” shall mean all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Company, are treated as a single
employer under Section 414 of the Code.
     “Credit Facility Exposure” shall mean, for any Lender at any time, the
Dollar Equivalent of the sum of (i) such Lender’s Revolving Exposure at such
time; (ii) in the case of the Swing Line Lender, (A) if the principal amount of
Swing Loans outstanding at such time does not exceed the Funded Swing Loan
Threshold, the principal amount of Swing Loans outstanding at such time and
(B) if the principal amount of Swing Loans outstanding at

17



--------------------------------------------------------------------------------



 



such time exceeds the Funded Swing Loan Threshold, 50% of the principal amount
of Swing Loans outstanding at such time; (iii) in the case of the Funded Swing
Line Participant, if the principal amount of Swing Loans outstanding at such
time exceeds the Funded Swing Loan Threshold, 50% of the principal amount of
Swing Loans outstanding at such time; and (iv) if such Lender is a Canadian
Lender (whether directly or through its Canadian Lending Installation), such
Canadian Lender’s Canadian Facility Exposure at such time.
     “Default” shall mean an event which with notice or lapse of time or both
would, unless cured or waived, become an Event of Default.
     “Designated Foreign Currency” shall mean Euros, Canadian Dollars, British
pounds and, additionally, any other currency (other than Dollars) approved in
writing by each of the Lenders and that is freely traded and exchangeable into
Dollars.
     “Disclosure Documents” shall mean the Company’s annual report on Form 10-K
for the fiscal year ended May 31, 2006 and quarterly report on Form 10-Q for the
quarterly period ended August 31, 2006, in each case as filed with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934.
     “Dollar Equivalent” shall mean, (i) with respect to an amount in Dollars,
such amount, (ii) with respect to any Foreign Currency Loan to be made, the
Dollar equivalent of the amount of such Foreign Currency Loan, determined by the
Administrative Agent at approximately 11:00 A.M. London time on the date that is
two Business Days before the date such Foreign Currency Loan is to be made
(unless otherwise indicated by the terms of this Agreement) on the basis of its
spot rate for the purchase of the relevant Designated Foreign Currency with
Dollars for delivery on the date such Foreign Currency Loan is to be made,
(iii) with respect to any Letter of Credit to be issued in any Designated
Foreign Currency, the Dollar equivalent of the Stated Amount of such Letter of
Credit, determined by the applicable LC Issuer at approximately 11:00 A.M.
London time on the date that is two Business Days before the issuance of such
Letter of Credit (unless otherwise indicated by the terms of this Agreement) on
the basis of its spot rate for the purchase of the relevant Designated Foreign
Currency with Dollars for delivery on such date of issuance, and (iv) with
respect to any other amount, and with respect to Foreign Currency Loans and
Letters of Credit issued in any Designated Foreign Currency at any other time,
the Dollar equivalent of such amount, Foreign Currency Loan or Letter of Credit,
as the case may be, determined by the Administrative Agent or the applicable LC
Issuer, as the case may be, at approximately 11:00 A.M. London time on the date
for which the Dollar equivalent amount of such amount or the amount of such
Foreign Currency Loan or Letter of Credit, as the case may be, is being
determined (unless otherwise indicated by the terms of this Agreement) on the
basis of its spot rate for the purchase of the relevant Designated Foreign
Currency with Dollars for delivery on such date.
     “Dollars” and “$” shall mean lawful money of the United States of America.
     “Domestic Subsidiary” shall mean any Subsidiary organized under the laws of
the United States of America, any State thereof, or the District of Columbia.

18



--------------------------------------------------------------------------------



 



     “EBITDA” shall mean, for any period, determined on a consolidated basis for
the Company and its Subsidiaries, (i) net income of the Company and its
Subsidiaries (calculated before provision for income taxes, interest expense,
extraordinary items, non-recurring gains or losses in connection with asset
dispositions, income attributable to equity in affiliates, all amounts
attributable to depreciation and amortization and non-cash charges associated
with asbestos liabilities) for such period, minus (ii) cash payments made by the
Company or any of its Subsidiaries in respect of asbestos liabilities (which
liabilities include, without limitation, defense costs and indemnification
liabilities incurred in connection with asbestos liabilities) during such
period.
     “Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender,
(iii) an Approved Fund, and (iv) any other Person (other than a natural Person)
approved by (A) the Administrative Agent, (B) each LC Issuer, and (C) unless an
Event of Default has occurred and is continuing, the Company (each such approval
not to be unreasonably withheld or delayed); provided, however, that
notwithstanding the foregoing, “Eligible Assignee” shall not include the Company
or any of its Subsidiaries.
     “Environmental Laws” shall mean any and all applicable federal, state,
local and foreign statutes, laws, judicial decisions, regulations, ordinances,
rules, judgments, orders, decrees, codes, injunctions, permits, concessions,
grants, franchises, licenses, agreements and other governmental restrictions
relating to the environment or the effect of the environment on human health or
to emissions, discharges or release of pollutants, contaminants, Hazardous
Substances or wastes into the environment, including, without limitation,
ambient air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, Hazardous Substances or
wastes or the clean-up or other remediation thereof.
     “Environmental Liabilities” shall mean all liabilities in connection with
or relating to the business, assets, presently or previously owned or leased
property, activities (including, without limitation, off-site disposal) or
operations of the Company and each Subsidiary, whether vested or unvested,
contingent or fixed, actual or potential, known or unknown, which arise under or
relate to matters covered by Environmental Laws.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “Eurodollar Base Rate” shall mean, with respect to any Eurodollar Loans,
the rate per annum appearing on the applicable electronic page of Reuters (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the first day
of the Interest Period for such Eurodollar Loans, as the rate for Dollar
deposits for a period comparable to such Interest Period. In the event that such
rate is not available at such time for any reason, then the “Eurodollar Base
Rate” with respect to such Eurodollar Loans for such Interest Period shall be
the arithmetic mean, as calculated by the Administrative Agent, of the
respective rates per annum (rounded upwards, if

19



--------------------------------------------------------------------------------



 



necessary, to the nearest 1/16 of 1%) quoted by the Reference Lenders at
approximately 11:00 a.m. London time by the principal London branch of each of
the Reference Lenders on the day two Business Days prior to the first day of the
Interest Period for such Loans for the offering to leading banks in the London
interbank market of Dollar deposits in immediately available funds, for a
period, and in an amount, comparable to such Interest Period and the principal
amount of the Eurodollar Loan which shall be made by such Reference Lender and
outstanding during such Interest Period. If any Reference Lender does not
furnish a timely quotation, the Administrative Agent shall determine the
relevant interest rate on the basis of the quotation or quotations furnished by
the remaining Reference Lender or Lenders or, if none of such quotations is
available on a timely basis, the provisions of Section 6.02 shall apply.
     “Eurodollar Loan” shall mean a Revolving Loan the interest on which is
determined on the basis of rates referred to in the definition of “Eurodollar
Base Rate” in this Section 1.01.
     “Eurodollar Rate” shall mean, for any Eurodollar Loans, a rate per annum
determined by the Administrative Agent to be equal to (i) the Eurodollar Base
Rate for such Loans for the Interest Period for such Loans divided by (ii) 1
minus the Eurodollar Reserve Requirement for such Loans for such Interest
Period.
     “Eurodollar Reserve Requirement” shall mean, for any Eurodollar Loans for
any Interest Period therefor, the average maximum rate at which reserves
(including any marginal, supplemental or emergency reserves) are required to be
maintained during such Interest Period under Regulation D by member banks of the
Federal Reserve System in Cleveland, Ohio with deposits exceeding one billion
Dollars against “Eurocurrency liabilities” (as such term is used in
Regulation D). Without limiting the effect of the foregoing, the Eurodollar
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks by reason of any Regulatory Change against (i) any category
of liabilities which includes deposits by reference to which the Eurodollar Rate
is to be determined as provided in the definition of “Eurodollar Base Rate” in
this Section 1.01 or (ii) any category of extensions of credit or other assets
which include Eurodollar Loans.
     “Event of Default” shall have the meaning assigned to such term in
Section 10.01 hereof.
     “Existing Letters of Credit” shall mean each of the letters of credit
issued by National City listed on Schedule 3 hereto.
     “Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of Cleveland, Ohio on the Business Day
next succeeding such day, provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate charged to
National City on such day on such transactions as determined by the
Administrative Agent.

20



--------------------------------------------------------------------------------



 



     “Fitch” means Fitch Investors Service Inc. and its successors.
     “Fitch Rating” means, on any date of determination, the rating accorded the
Company’s senior unsecured long-term debt by Fitch (or if the Obligations are
secured, the rating accorded to the Company’s senior secured long-term debt by
Fitch), or if such rating is unavailable, the Company’s long-term issuer default
rating accorded to it by Fitch.
     “Fixed Rate Loan” shall mean any Eurodollar Loan, Foreign Currency Loan or
BA Equivalent Loan.
     “Foreign Borrower” shall mean any Canadian Borrower or Foreign Revolving
Borrower.
     “Foreign Currency Loan” shall mean each Revolving Loan denominated in a
Designated Foreign Currency and bearing interest at a rate based upon the
Adjusted Foreign Currency Rate.
     “Foreign Lending Office” shall mean, with respect to each Lender, in the
case of matters relating to the Foreign Revolving Borrowers, the office(s)
designated by such Lender to the Administrative Agent as such Lender’s lending
office(s) for purposes of making Loans to each such Foreign Revolving Borrower.
     “Foreign Revolving Borrower” shall mean RPM Lux, RPOW-UK, RPM Europe, or
any other Foreign Subsidiary that becomes a Revolving Borrower pursuant to
Section 2.09(b) hereof; provided, however, that a Canadian Borrower shall not be
eligible to be a Foreign Revolving Borrower hereunder.
     “Foreign Revolving Borrower Obligations” shall mean all amounts,
indemnities and reimbursement obligations, direct or indirect, contingent or
absolute, of every Type or description, and at any time existing, owing by any
Foreign Revolving Borrower to the Administrative Agent, any Lender or LC Issuer
pursuant to the terms of this Agreement or any other Loan Document (including,
but not limited to, interest and fees that accrue after the commencement by or
against any Borrower of any insolvency proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding).
     “Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
     “Funded Swing Line Participant” shall mean KeyBank.
     “Funded Swing Line Participation Amount” shall have the meaning provided in
Section 2.01(c)(i).
     “Funded Swing Loan Threshold” shall mean $10,000,000.
     “GAAP” shall mean generally accepted accounting principles as in effect
from time to time in the United States consistently applied.
     “Guaranty” by any Person shall mean any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Indebtedness
of any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or

21



--------------------------------------------------------------------------------



 



otherwise, of such Person (i) to purchase or pay (or advance or supply funds for
the purchase or payment of) such Indebtedness (whether arising by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
conditions or otherwise, other than agreements to purchase goods at an arm’s
length price in the ordinary course of business) or (ii) entered into for the
purpose of assuring in any other manner the holder of such Indebtedness of the
payment thereof or to protect such holder against loss in respect thereof (in
whole or in part), provided that the term Guaranty shall not include
endorsements for collection or deposit in the ordinary course of business. The
term “Guarantee” used as a verb has a corresponding meaning.
     “Hazardous Substances” shall mean any toxic, radioactive, caustic or
otherwise hazardous substance, including petroleum, its derivatives, by-products
and other hydrocarbons, or any substance having constituent elements displaying
any of the foregoing characteristics, regulated under Environmental Laws.
     “Increasing Canadian Lender” shall have the meaning set forth in
Section 2.02(d).
     “Increasing Lender” shall have the meaning set forth in Section 2.02(c).
     “Indebtedness” shall mean, as to any Person (determined without
duplication): (i) indebtedness of such Person for borrowed money (whether by
loan or the issuance and sale of debt securities) or for the deferred purchase
or acquisition price of property or services, other than accounts payable
incurred in the ordinary course of business; (ii) obligations of such Person in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for the account of such Person (whether or not
such obligations are contingent); (iii) Capital Lease Obligations of such
Person; (iv) obligations of such Person to redeem or otherwise retire shares of
capital stock of such Person; (v) indebtedness of others of the type described
in clause (i), (ii), (iii) or (iv) above secured by a Lien on the property of
such Person, whether or not the respective obligation so secured has been
assumed by such Person; and (vi) indebtedness of others of the type described in
clause (i), (ii), (iii) or (iv) above Guaranteed by such Person.
     “Interest Expense” shall mean, for any period, the sum (determined without
duplication) of the aggregate amount of interest accruing during such period on
Indebtedness of the Company and its Subsidiaries (on a consolidated basis),
including the interest portion of payments under Capital Lease Obligations and
any capitalized interest, and excluding amortization of debt discount and
expense.
     “Interest Period” shall mean, with respect to each Fixed Rate Loan, a
period of one, two, three or six months as selected by the applicable Borrower;
provided, however, that (i) the initial Interest Period for any borrowing of
such Fixed Rate Loan shall commence on the date of such borrowing (the date of a
borrowing resulting from a conversion of a Loan into a Fixed Rate Loan or
continuation of a Fixed Rate Loan shall be the date of such conversion or
continuation) and each Interest Period occurring thereafter in respect of such
borrowing shall commence on the day on which the next preceding Interest Period
expires; (ii) if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of such calendar
month;

22



--------------------------------------------------------------------------------



 



(iii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, however, that if any Interest Period would otherwise expire on a
day that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day; (iv) no Interest Period for any Fixed Rate Loan may be
selected that would end after the Commitment Termination Date; and (v) if, upon
the expiration of any Interest Period, the applicable Borrower has failed to (or
may not) elect a new Interest Period to be applicable to the respective
borrowing of Fixed Rate Loans as provided above, such Borrower shall be deemed
to have elected to convert such borrowing to Base Rate Loans effective as of the
expiration date of such current Interest Period or, in the case of any Foreign
Currency Loan, such Borrower shall be required to repay the same in full.
     “Investments” shall have the meaning assigned to such term in Section 9.12
hereof.
     “Joinder Agreement” has the meaning provided in Section 7.03(a).
     “KeyBank” shall mean KeyBank National Association and its successors and
assigns.
     “LC Documents” shall mean, with respect to any Letter of Credit, any
documents executed in connection with such Letter of Credit, including the
Letter of Credit itself.
     “LC Fee” shall mean any of the fees payable pursuant to Section 2.03(d) or
(e) in respect of Letters of Credit.
     “LC Issuance” shall mean any Canadian LC Issuance or Revolving LC Issuance.
     “LC Issuer” shall mean (i) with respect to any Revolving Letter of Credit,
National City or any of its Affiliates, or such other Lender that is requested
by the Company and agrees to be an LC Issuer hereunder and is approved by the
Administrative Agent, and (ii) with respect to any Canadian Letter of Credit,
National City Bank, Canada Branch or any of its affiliates that is a Qualified
Canadian Lender or such other Qualified Canadian Lender that is approved by the
Company and agrees to be an LC Issuer hereunder and is approved by the
Administrative Agent.
     “LC Obligor” shall mean (i) with respect to any Revolving Letter of Credit,
the Company, any of its Domestic Subsidiaries or any other Revolving Borrower
for whose account such Revolving Letter of Credit is issued, and (ii) with
respect to any Canadian Letter of Credit, any Canadian Borrower or any of the
Company’s Subsidiaries organized under the laws of Canada or any province
thereof.
     “Lender” and “Lenders” have the meaning provided in the first paragraph of
this Agreement and includes any other Person that becomes a party hereto
pursuant to Section 13.06, other than any such Person that ceases to be a party
hereto pursuant to Section 13.06. Unless the context otherwise requires, the
term “Lenders” includes the Swing Line Lender and the Funded Swing Line
Participant.
     “Lender Register” shall mean a register on or in which the Administrative
Agent will record the names and addresses of the Lenders and the Commitments
from time to time of each of the Lenders.

23



--------------------------------------------------------------------------------



 



     “Letter of Credit” shall mean any Canadian Letter of Credit or any
Revolving Letter of Credit.
     “Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.
For the purposes of this Agreement, the Company and each of its Subsidiaries
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
asset.
     “Liquid Investments” shall mean (i) certificates of deposit maturing within
90 days of the acquisition thereof denominated in Dollars and issued by (X) a
Lender or (Y) a bank or trust company having combined capital and surplus of at
least $500,000,000 and which has (or which is a Subsidiary of a bank holding
company which has) publicly traded debt securities rated A- or higher by S&P or
A3 or higher by Moody’s; (ii) obligations issued or guaranteed by the United
States of America, with maturities not more than one year after the date of
issue; (iii) commercial paper with maturities of not more than 90 days and a
published rating of not less than A-1 from S&P or P-1 from Moody’s; and
(iv) municipal and/or corporate bonds rated A or higher from S&P or A2 or higher
from Moody’s.
     “Loan” shall mean any Revolving Loan, Swing Loan or Canadian Revolving
Loan.
     “Loan Documents” shall mean this Agreement, the Notes, the Arranger Fee
Letter, the Closing Fee Letter, any Joinder Agreement and any LC Document.
     “Majority Lenders” shall mean, at any time, Lenders whose Revolving
Exposure, Canadian Facility Exposure, unused Revolving Commitments and unused
Canadian Commitments constitute at least 51% of the sum of the total Revolving
Exposure, Canadian Facility Exposure, unused Revolving Commitments and unused
Canadian Commitments of all Lenders at such time; provided, that, for purposes
of calculating “Majority Lenders,” if the Revolving Commitments and/or Canadian
Commitments have been terminated pursuant to Section 10.01 hereof or expired,
then the Revolving Commitments and/or Canadian Commitments of the Lenders
immediately prior to such termination or expiration shall be used.
     “Material Adverse Effect” shall mean (i) a material adverse effect on the
condition (financial or otherwise), results of operations, properties, assets,
liabilities (including, without limitation, tax and ERISA liabilities and
Environmental Liabilities), business, operations, capitalization, shareholders’
equity, franchises or prospects of the Company and its Subsidiaries, taken as a
whole; or (ii) a material adverse effect on the ability of the Company to
perform its obligations under this Agreement or any Note.
     “Moody’s” means Moody’s Investors Service, Inc. and its successors.
     “Moody’s Rating” means, on any date of determination, the rating accorded
the Company’s senior unsecured long-term debt by Moody’s (or if the Obligations
are secured, the rating accorded to the Company’s senior secured long-term debt
by Moody’s), or if such rating is unavailable, the Company’s long-term issuer
credit rating accorded to it by Moody’s.

24



--------------------------------------------------------------------------------



 



     “Multiemployer Plan” shall mean at any time an employee pension benefit
plan within the meaning of Section 4001(a)(3) of ERISA to which the Company or
any member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions, including for these purposes any Person which ceased to be a
member of the Controlled Group during such five year period.
     “National City” shall mean National City Bank and its successors and
assigns.
     “Notes” shall mean the Revolving Notes, the Canadian Facility Notes and the
Swing Line Notes.
     “Notice of Swing Loan Refunding” has the meaning provided in
Section 2.01(c)(ii).
     “Obligations” shall mean all amounts, indemnities and reimbursement
obligations, direct or indirect, contingent or absolute, of every type or
description, and at any time existing, owing by any Borrower to the
Administrative Agent, any Lender, the Swing Line Lender or LC Issuer pursuant to
the terms of this Agreement or any other Loan Document (including, but not
limited to, interest and fees that accrue after the commencement by or against
any Borrower of any insolvency proceeding, regardless of whether allowed or
allowable in such proceeding or subject to an automatic stay under Section
362(a) of the Bankruptcy Code).
     “Organizational Documents” shall mean, with respect to any Person (other
than an individual), such Person’s Articles (Certificate) of Incorporation, or
equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and any amendments to any of the foregoing.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Person” shall mean an individual, a corporation, a company, a voluntary
association, a partnership, a trust, an unincorporated organization or a
government or any agency, instrumentality or political subdivision thereof.
     “Plan” shall mean an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained or contributed to, by the Company or any member of the Controlled
Group for employees of the Company or any member of the Controlled Group or
(ii) has at any time within the preceding five years been maintained, or
contributed to, by the Company or any Person which was at such time a member of
the Controlled Group for employees of any Person which was at such time a member
of the Controlled Group.
     “Post-Default Rate” shall mean, in respect of any principal of any Loan,
Unpaid Drawing or any other amount payable by any Borrower under this Agreement,
a rate per annum equal to the sum of 2% plus the higher of (i) the Base Rate as
in effect from time to time and (ii) in the case of any Loan, the rate of
interest (if any) otherwise applicable to such Loan.

25



--------------------------------------------------------------------------------



 



     “Prime Rate” shall mean the rate of interest from time to time announced by
National City at the Principal Office as its prime commercial lending rate. Each
change in the interest rate provided for herein resulting from a change in the
Prime Rate shall take effect at the time of such change in the Prime Rate.
     “Principal Office” shall mean, with respect to all matters other than those
relating to the repayment of Canadian Revolving Loans, Canadian LC Issuances or
other Canadian Obligations, the office of the Administrative Agent at 629 Euclid
Avenue, Locator 01-3028, Cleveland, Ohio 44114, Attention: Agent Services
(facsimile: (216) 222-0103), or such other office(s), as the Administrative
Agent may designate to the Company in writing from time to time.
     “Purchase Date” has the meaning provided in Section 2.01(c)(iii).
     “Qualified Canadian Lender” means any Lender who is either (i) resident in
Canada for the purpose of the Income Tax Act (Canada) or (ii) an “authorized
foreign bank”, as defined in section 2 of the Bank Act (Canada) and Section 248
of the Income Tax Act (Canada), which holds all loans to the Canadian Borrowers
hereunder as part of its “Canadian banking business”, for purposes of the Income
Tax Act (Canada), with the result that such Lender is deemed to be resident in
Canada for the purposes of Part XIII of the Income Tax Act (Canada), in respect
of any amount paid or credited or to be paid or credited to that Lender under
this Agreement.
     “Quarterly Dates” shall mean the last Business Day of each March, June,
September and December.
     “Rating Agency” means any of Fitch, Moody’s or S&P.
     “Receivables” shall mean all accounts receivable of the Company or any of
its Subsidiaries (including any thereof constituting or evidenced by accounts,
chattel paper, instruments or general intangibles), and rights (contractual and
other) and collateral related thereto and all proceeds thereof.
     “Receivables Subsidiary” shall mean any special purpose, bankruptcy remote
Subsidiary of the Company that acquires, on a revolving or evergreen basis,
Receivables generated by the Company or any of its Subsidiaries and that engages
in no operations or activities other than those related to receivables
securitizations.
     “Reference Lenders” shall mean each of National City and KeyBank.
     “Regulation D” shall mean Regulation D of the Board of Governors of the
Federal Reserve System as the same may be amended or supplemented from time to
time.
     “Regulatory Change” shall mean, with respect to any Lender, any change on
or after the date of this Agreement in United States federal, state or foreign
laws or regulations (including Regulation D) or the adoption or making on or
after such date of any interpretations, directives or requests applying to a
class of lenders including such Lender of or under any United States federal or
state, or any foreign, laws or regulations (whether or not having the force of
law) by any court or governmental or monetary authority charged with the
interpretation or administration thereof.

26



--------------------------------------------------------------------------------



 



     “Release” shall mean any discharge, emission or release, including a
“RELEASE” as defined in CERCLA at 42 U.S.C. Section 9601(22). The term
“Released” shall have a corresponding meaning.
     “Revolving Borrower” shall mean the Company or any Foreign Revolving
Borrower.
     “Revolving Commitment” shall mean, with respect to each Lender, the amount
set forth opposite such Lender’s name in Schedule 1 hereto as its “Revolving
Commitment” as the same may be adjusted from time to time pursuant to
Section 2.02 or as a result of assignments to or from such Lender pursuant to
Section 13.06.
     “Revolving Exposure” shall mean, for any Lender at any time, the Dollar
Equivalent of the sum of (i) the principal amount of Revolving Loans made by
such Lender and outstanding at such time, and (ii) such Lender’s share of the
Revolving LC Outstandings at such time.
     “Revolving LC Commitment Amount” shall mean the Dollar Equivalent of
$25,000,000.
     “Revolving LC Issuance” shall mean the issuance of any Revolving Letter of
Credit by an LC Issuer for the account of the Company or any Revolving Borrower
in accordance with the terms of this Agreement, and shall include any amendment
thereto that increases the Stated Amount thereof or extends the expiry date of
such Revolving Letter of Credit.
     “Revolving LC Outstandings” shall mean, at any time, the sum, without
duplication, of (i) the Dollar Equivalent of the aggregate Stated Amount of all
outstanding Revolving Letters of Credit and (ii) the Dollar Equivalent of the
aggregate amount of all Unpaid Drawings with respect to Revolving Letters of
Credit.
     “Revolving LC Participant” has the meaning provided in
Section 2.01(d)(vii).
     “Revolving LC Participation” has the meaning provided in
Section 2.01(d)(vii).
     “Revolving LC Request” has the meaning provided in Section 2.01(d)(ii).
     “Revolving Letter of Credit” shall mean (i) any Standby Letter of Credit or
Commercial Letter of Credit, in each case issued by an LC Issuer under this
Agreement pursuant to Section 2.01(d), or (ii) any Existing Letter of Credit.
     “Revolving Loan” shall mean a loan made to a Revolving Borrower pursuant to
Section 2.01(a) hereof.
     “Revolving Note” shall mean a promissory note substantially in the form of
Exhibit A-1 hereto.
     “Revolving Percentage” shall mean, at any time for any Lender, the
percentage obtained by dividing such Lender’s Revolving Commitment by the Total
Revolving Commitment, provided, however, that if the Total Revolving Commitment
has been terminated, the Revolving Percentage for each Lender shall be
determined by dividing such Lender’s Revolving Commitment immediately prior to
such termination by the Total Revolving Commitment

27



--------------------------------------------------------------------------------



 



immediately prior to such termination. The Revolving Percentage of each Lender
as of the Closing Date is set forth on Schedule 1 hereto.
     “S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill,
Inc., and its successors.
     “S&P Rating” means, on any date of determination, the rating accorded to
the Company’s senior unsecured long-term debt by S&P (or if the Obligations are
secured, the rating accorded to the Company’s senior secured long-term debt by
S&P), or if such rating is unavailable, the Company’s long-term issuer credit
rating accorded to it by S&P.
     “Schedule I Canadian Lender” shall mean any bank named on Schedule I to the
Bank Act (Canada).
     “Schedule I Reference Canadian Lenders” shall mean Canadian Imperial Bank
of Commerce and The Bank of Nova Scotia.
     “Schedule II/III Canadian Lender” shall mean any bank named on Schedule II
or Schedule III to the Bank Act (Canada).
     “Senior Officer” shall mean the chief executive officer, president, chief
financial officer, chief administrative officer, chief operating officer or vice
president-treasurer of the Company.
     “Sharing Date” shall mean the date upon the earliest to occur of (i) the
termination of the Commitments pursuant to Section 10.01 hereof, (ii) the
acceleration of the Obligations pursuant to 10.01 hereof, (iii) the occurrence
of an Event of Default pursuant to Section 10.01(f) or (g), but only if such
Event of Default relates to a Borrower, or (iv) the Commitment Termination Date,
to the extent that any of the Obligations (other than contingent indemnification
obligations) remain outstanding as of the close of business (local time in the
Principal Office) as of such date.
     “Sharing Percentage” shall mean, with respect to each Lender, a percentage
determined for such Lender on the Sharing Date obtained by dividing the Credit
Facility Exposure of such Lender on the Sharing Date by the Aggregate Credit
Facility Exposure on the Sharing Date, in each case as calculated, with respect
to any amounts outstanding in a Designated Foreign Currency, using the Dollar
Equivalent of such amount in effect on the Sharing Date, as the foregoing
percentage may be adjusted as a result of any assignments made pursuant to
Section 13.06 hereof after the Sharing Date.
     “Significant Subsidiary” shall mean at any time any Subsidiary of the
Company, except Subsidiaries of the Company which, if aggregated and considered
as a single Subsidiary at the time of occurrence with respect to such
Subsidiaries of any event or condition of the kind described in clause (e),
(f) or (g) of Section 10.01, would not meet the definition of a “significant
subsidiary” contained as of the date hereof in Regulation S-X of the Securities
and Exchange Commission; provided that for purposes of Section 9.04 only,
“Significant Subsidiary” shall mean at any time any Subsidiary which would meet
the definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X of the Securities and Exchange Commission.

28



--------------------------------------------------------------------------------



 



     “Standby Letter of Credit” shall mean any standby letter of credit issued
for the purpose of supporting workers compensation, liability insurance,
releases of contract retention obligations, contract performance guarantee
requirements and other bonding obligations or for other lawful purposes.
     “Stated Amount” of each Letter of Credit shall mean the maximum amount
available to be drawn thereunder (regardless of whether any conditions or other
requirements for drawing could then be met).
     “Subsidiary” shall mean, with respect to any Person (the “parent”) at any
date, (i) any corporation, limited liability company, partnership or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date and (ii) any other corporation,
limited liability company, partnership or other entity of which ownership
interests representing at least a majority of the ordinary voting power or, in
the case of partnership, at least a majority of the general partnership
interests, are, as of such date, directly or indirectly owned, controlled or
held by the parent and/or one or more of its Subsidiaries.
     “Swing Line Commitment” shall mean $20,000,000.
     “Swing Line Facility” shall mean the credit facility established under
Section 2.01(c).
     “Swing Line Facility Exposure” shall mean, at any time, the sum of the
principal amount of Swing Loans outstanding at such time.
     “Swing Line Lender” shall mean National City.
     “Swing Line Note” shall mean a promissory note substantially in the form of
Exhibit A-2 hereto.
     “Swing Loan” shall mean any loan made by the Swing Line Lender under the
Swing Line Facility.
     “Swing Loan Maturity Date” shall mean the earlier of (i) (A) with respect
to any Swing Loan (other than an Automatic Swing Loan), the last day of the
period for such Swing Loan as established by the Swing Line Lender and agreed to
by the Company, which shall be less than 15 days, and (B) with respect to any
Automatic Swing Loan, the Business Day immediately succeeding the day on which
such Automatic Swing Loan was made, and (ii) the Commitment Termination Date.
     “Swing Loan Participation” has the meaning provided in
Section 2.01(c)(iii).
     “Swing Loan Participation Amount” has the meaning provided in
Section 2.01(c)(iii).
     “Total Canadian Commitment” shall mean, at any time, the sum of the
Canadian Commitments of the Canadian Lenders at such time. As of the Closing
Date, the amount of the Total Canadian Commitment is $50,000,000.

29



--------------------------------------------------------------------------------



 



     “Total Revolving Commitment” shall mean, at any time, the sum of the
Revolving Commitments of the Lenders at such time. As of the Closing Date, the
amount of the Total Revolving Commitment is $350,000,000.
     “Type” shall mean any type of Loan determined with respect to the interest
option and currency denomination applicable thereto, which (x) for all purposes
other than in the case of the Canadian Facility, shall be a Base Rate Loan, a
Eurodollar Loan, a Foreign Currency Loan or a Swing Loan, and (y) in the case of
the Canadian Facility, shall be a Canadian Base Rate Loan or a BA Equivalent
Loan.
     “Unfunded Liabilities” shall mean, with respect to any Plan, at any time,
the amount (if any) by which (i) the value of all benefits liabilities under
such Plan, determined on a plan termination basis using the assumptions
prescribed by the PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the
fair market value of all Plan assets allocable to such benefits under Title IV
of ERISA (excluding any accrued but unpaid contributions), all determined as of
the then most recent valuation date for such Plan, but only to the extent that
such excess represents a potential liability of the Company or any member of the
Controlled Group to the PBGC or any other Person under Title IV of ERISA.
     “Unpaid Drawing” shall mean, with respect to any Letter of Credit, the
aggregate Dollar or Dollar Equivalent amount, as applicable, of the draws made
on such Letter of Credit that have not been reimbursed by the Company or the
applicable LC Obligor or, in the case of any Revolving Letter of Credit,
converted to a Revolving Loan pursuant to Section 2.01(d)(vi), or in the case of
any Canadian Letter of Credit, converted to a Canadian Revolving Loan pursuant
to Section 2.01(e)(vi), and, in each case, all interest that accrues thereon
pursuant to this Agreement.
     “USA Patriot Act” shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT Act) Act of 2001.
     1.02 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be delivered hereunder shall be prepared, in accordance with GAAP;
provided that if any change in GAAP in itself materially affects the calculation
of any financial covenant in Section 9, the Company may by notice to the
Administrative Agent, or the Administrative Agent (at the request of the
Majority Lenders) may by notice to the Company, require that such covenant
thereafter be calculated in accordance with GAAP as in effect, and applied by
the Company, immediately before such change in GAAP occurs. If such notice is
given, the compliance certificates delivered pursuant to Section 9.01 after such
change occurs shall be accompanied by reconciliations of the difference between
the calculation set forth therein and a calculation made in accordance with GAAP
as in effect from time to time after such change occurs. To enable the ready
determination of compliance with the covenants set forth in Section 9 hereof,
the Company will not change from May 31 in each year the date on which its
fiscal year ends, nor from August 31, November 30 and February 28 (or 29) the
dates on which the first three fiscal quarters in each fiscal year end.

30



--------------------------------------------------------------------------------



 



     1.03 Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Sections,
Schedules and Exhibits shall be construed to refer to Sections of, and Schedules
and Exhibits to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all real
property, tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, and interests in any of the foregoing,
and (f) any reference to a statute, rule or regulation is to that statute, rule
or regulation as now enacted or as the same may from time to time be amended,
re-enacted or expressly replaced.
     1.04 Currency Equivalents.
     (a) Except as otherwise specified herein, all references herein or in any
other Loan Document to a dollar amount shall mean such amount in Dollars or, if
the context so requires, the Dollar Equivalent of such amount in any Designated
Foreign Currency.
     (b) The Administrative Agent shall (i) determine the Dollar Equivalent of
the principal amount of all outstanding Foreign Currency Loans and Canadian
Revolving Loans and the Stated Amount of all outstanding Letters of Credit
denominated in a Designated Foreign Currency by not later than the close of
business on each Calculation Date and (ii) give notice thereof to the Lenders
and the Company promptly thereafter. The Dollar Equivalent so determined shall
become effective on the first Business Day immediately following the applicable
Calculation Date and shall remain effective until the next succeeding
Calculation Date.
     (c) In determining whether the Company and its Subsidiaries have exceeded
any basket limitation set forth in Section 9.11, 9.12, 9.16 or 10.01(b), (h) or
(i), the Company and its Subsidiaries shall not be deemed to have exceeded any
such basket limitation to the extent that, and only to the extent that, any such
basket limitation was exceeded solely as a result of fluctuations in the
exchange rate applicable to any Designated Foreign Currency.
     1.05 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be

31



--------------------------------------------------------------------------------



 



the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
     SECTION 2. COMMITMENTS.
     2.01 Loans and Letters of Credit.
     (a) Revolving Loans. During the Commitment Period, each Lender that has a
Revolving Commitment severally agrees, on the terms and conditions set forth in
this Agreement, to make a Revolving Loan or Revolving Loans to each Revolving
Borrower from time to time pursuant to such Lender’s Revolving Commitment, which
Revolving Loans (i) may, except as set forth herein, at the option of each
Revolving Borrower, be incurred and maintained as, or converted into, Revolving
Loans that are Base Rate Loans, Eurodollar Loans or Foreign Currency Loans, in
each case denominated in Dollars or a Designated Foreign Currency, provided that
all Revolving Loans made as part of the same borrowing shall, unless otherwise
specifically provided herein, be made to the same Revolving Borrower and consist
of Revolving Loans of the same Type; (ii) may be repaid or prepaid and
re-borrowed in accordance with the provisions hereof; and (iii) shall not be
made if, after giving effect to any such Revolving Loan, (A) the Revolving
Exposure of any Lender would exceed such Lender’s Revolving Commitment, (B) the
Aggregate Revolving Exposure would exceed the Total Revolving Commitment, or
(C) any Borrower would be required to prepay Loans or cash collateralize Letters
of Credit pursuant to Section 3.02(b).
     (b) Canadian Revolving Loans. At any time during the Commitment Period,
each Canadian Lender severally agrees, on the terms and conditions set forth in
this Agreement, to make a Canadian Revolving Loan or Canadian Revolving Loans to
the Canadian Borrowers from time to time pursuant to such Canadian Lender’s
Canadian Commitment, which Canadian Revolving Loans (i) may, except as set forth
herein, at the option of the Canadian Borrowers, be incurred and maintained as,
or converted into, Canadian Revolving Loans that are Canadian Base Rate Loans or
BA Equivalent Loans, in each case denominated in Canadian Dollars, provided that
all Canadian Revolving Loans made as part of the same borrowing shall, unless
otherwise specifically provided herein, be made to the same Canadian Borrower
and consist of Canadian Revolving Loans of the same Type; (ii) may be repaid or
prepaid and re-borrowed in accordance with the provisions hereof; and
(iii) shall not be made if, after giving effect to any such Canadian Revolving
Loan, (A) the Canadian Facility Exposure of any Canadian Lender would exceed
such Canadian Lender’s Canadian Commitment, (B) the Aggregate Canadian Facility
Exposure would exceed the Total Canadian Commitment, or (C) any Borrower would
be required to prepay Loans or cash collateralize Letters of Credit pursuant to
Section 3.02(b).
     (c) Swing Line Facility.
     (i) Swing Loans. During the Commitment Period, the Swing Line Lender
agrees, on the terms and conditions set forth in this Agreement, to make a Swing
Loan or Swing Loans to the Company, which Swing Loans (A) shall be payable on
the Swing Loan Maturity Date applicable to each such Swing Loan; (B) shall be
made only in Dollars; (C) may be repaid or prepaid and reborrowed in accordance
with the provisions hereof; (D) may only be made if after giving effect thereto
(1) the Swing Line Facility

32



--------------------------------------------------------------------------------



 



Exposure would not exceed the Swing Line Commitment, and (2) the Aggregate
Revolving Exposure would not exceed the Total Revolving Commitment; (E) shall
not be made if, after giving effect thereto, any Borrower would be required to
prepay Loans or cash collateralize Letters of Credit pursuant to
Section 3.02(b); and (F) shall not be made if the proceeds thereof would be used
to repay, in whole or in part, any outstanding Swing Loan. On the day that a
Swing Loan is made by the Swing Line Lender and after giving effect to such
Swing Loan the aggregate amount of Swing Loans outstanding at such time would
exceed the Funded Swing Loan Threshold, the Funded Swing Line Participant shall
(x) be deemed to have purchased an undivided participating interest in all
outstanding Swing Loans in an amount equal to 50% of all outstanding Swing Loans
(the “Funded Swing Line Participation Amount”) and (y) pay to the Swing Line
Lender, in immediately available funds, the Funded Swing Line Participation
Amount. If any amount required to be paid by the Funded Swing Line Participant
pursuant to the above is not paid on the date such payment is due, the Funded
Swing Line Participant shall pay to the Swing Line Lender on demand interest on
the amount not so paid at the overnight Federal Funds Effective Rate from the
due date until such amount is paid in full. The Swing Line Lender shall remit to
the Funded Swing Line Participant its pro rata portion of interest due and
payable under Section 4.02 hereof in respect of the Funded Swing Line
Participation Amount promptly after receipt of such interest by the Company. The
obligations of the Funded Swing Line Participant to participate in Swing Loans
in accordance with the foregoing are in addition to its obligations as a Lender
to participate in Swing Loans pursuant to Section 2.01(c)(ii).
     (ii) Swing Loan Refunding. At any time the Swing Line Lender may, in its
sole and absolute discretion, direct that the Swing Loans owing to it be
refunded by delivering a notice to such effect to the Administrative Agent,
specifying the aggregate principal amount thereof (a “Notice of Swing Loan
Refunding”). Promptly upon receipt of a Notice of Swing Loan Refunding, the
Administrative Agent shall give notice of the contents thereof to the Lenders
with Revolving Commitments and, unless an Event of Default specified in Section
10.01(f) or (g) in respect of the Company has occurred, the Company. If no Event
of Default has occurred and is continuing at the time the Administrative Agent
receives a Notice of Swing Loan Refunding, the Administrative Agent shall give
notice of the contents of such Notice of Swing Loan Refunding to the Company and
permit the Company to convert such Swing Loans into Fixed Rate Loans within
three Business Days after the Administrative Agent delivers such notice to the
Company, and if the Company fails to so convert such Swing Loans on or before
the third Business Day, such Swing Loans shall be converted to Eurodollar Loans
with an Interest Period of one month. If an Event of Default has occurred and is
continuing at the time the Administrative Agent receives a Notice of Swing Loan
Refunding, such Notice of Swing Loan Refunding shall be deemed to constitute
delivery by the Company of a notice requesting Revolving Loans consisting of
Base Rate Loans in the amount of the Swing Loans to which it relates, and such
Swing Loans shall be converted to Base Rate Loans. Each Lender with a Revolving
Commitment (including the Swing Line Lender and the Funded Swing Line
Participant) hereby unconditionally agrees (notwithstanding that any of the
conditions specified in Section 7.02 or elsewhere in this Agreement shall not
have been satisfied, but subject to the provisions of paragraph (iv) below) to
make a Revolving Loan to the Company in the amount of such Lender’s Revolving
Percentage of

33



--------------------------------------------------------------------------------



 



the aggregate amount of the Swing Loans to which such Notice of Swing Loan
Refunding relates. Each such Lender shall make the amount of such Revolving Loan
available to the Administrative Agent in immediately available funds at the
Payment Office not later than 2:00 P.M. (local time at the Payment Office), if
such notice is received by such Lender prior to 11:00 A.M. (local time at its
Domestic Lending Office), or not later than 2:00 P.M. (local time at the Payment
Office) on the next Business Day, if such notice is received by such Lender
after such time. The proceeds of such Revolving Loans shall be made immediately
available to the applicable Swing Line Lender and applied by it to repay the
principal amount of the Swing Loans to which such Notice of Swing Loan Refunding
relates.
     (iii) Swing Loan Participation. If prior to the time a Revolving Loan would
otherwise have been made as provided above as a consequence of a Notice of Swing
Loan Refunding, any of the events specified in Section 10.01 (f) or (g) shall
have occurred in respect of the Company or one or more of the Lenders with
Revolving Commitments shall determine that it is legally prohibited from making
a Revolving Loan under such circumstances, each Lender (other than the Swing
Line Lender and, if the Funded Swing Line Participant has purchased a
participating interest in the Swing Loans that are the subject of such Notice of
Swing Loan Refunding pursuant to Section 2.01(c)(i), the Funded Swing Line
Participant), or each Lender (other than the Swing Line Lender and, if the
Funded Swing Line Participant has purchased a participating interest in the
Swing Loans that are the subject of such Notice of Swing Loan Refunding pursuant
to Section 2.01(c)(ii), the Funded Swing Line Participant) so prohibited, as the
case may be, shall, on the date such Revolving Loan would have been made by it
(the “Purchase Date”), purchase an undivided participating interest (a “Swing
Loan Participation”) in the outstanding Swing Loans to which such Notice of
Swing Loan Refunding relates, in an amount (the “Swing Loan Participation
Amount”) equal to such Lender’s Revolving Percentage of such outstanding Swing
Loans. On the Purchase Date, each such Lender or each such Lender so prohibited,
as the case may be, shall pay to the applicable Swing Line Lender, in
immediately available funds, such Lender’s Swing Loan Participation Amount, and
promptly upon receipt thereof the Swing Line Lender shall, if requested by such
other Lender, deliver to such Lender a participation certificate, dated the date
of the Swing Line Lender’s receipt of the funds from, and evidencing such
Lender’s Swing Loan Participation in, such Swing Loans and its Swing Loan
Participation Amount in respect thereof. If any amount required to be paid by a
Lender to the Swing Line Lender pursuant to the above provisions in respect of
any Swing Loan Participation is not paid on the date such payment is due, such
Lender shall pay to the Swing Line Lender on demand interest on the amount not
so paid at the overnight Federal Funds Effective Rate from the due date until
such amount is paid in full. Upon receipt of such Swing Loan Participation
Amount, if the Funded Swing Line Participant has purchased a participating
interest in the Swing Loans related thereto, the Swing Line Lender shall pay to
the Funded Swing Line Participant its pro rata portion of such amount owing to
the Funded Swing Line Participant. Whenever, at any time after the Swing Line
Lender has received from any other Lender such Lender’s Swing Loan Participation
Amount, the Swing Line Lender receives any payment from or on behalf of the
Company on account of the related Swing Loans, the Swing Line Lender will
promptly distribute to such Lender its ratable share of such amount based on its
Revolving Percentage of such

34



--------------------------------------------------------------------------------



 



amount on such date on account of its Swing Loan Participation (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded);
provided, however, that if such payment received by the Swing Line Lender is
required to be returned, such Lender will return to the Swing Line Lender any
portion thereof previously distributed to it by the Swing Line Lender.
     (iv) Obligations Unconditional. Each Lender’s obligation to make Revolving
Loans pursuant to this Section 2.01(c) and/or to purchase Swing Loan
Participations in connection with a Notice of Swing Loan Refunding shall be
subject to the conditions that (A) such Lender shall have received a Notice of
Swing Loan Refunding complying with the provisions hereof and (B) at the time
the Swing Loans that are the subject of such Notice of Swing Loan Refunding were
made, the Swing Line Lender making the same had no actual written notice from
another Lender that an Event of Default had occurred and was continuing, but
otherwise shall be absolute and unconditional, shall be solely for the benefit
of the Swing Line Lender that gives such Notice of Swing Loan Refunding, and
shall not be affected by any circumstance, including, without limitation,
(1) any set-off, counterclaim, recoupment, defense or other right that such
Lender may have against any other Lender, any Borrower, or any other Person, or
any Borrower may have against any Lender or other Person, as the case may be,
for any reason whatsoever; (2) the occurrence or continuance of a Default or
Event of Default; (3) any event or circumstance involving a Material Adverse
Effect; (4) any breach of any Loan Document by any party thereto; or (5) any
other circumstance, happening or event, whether or not similar to any of the
foregoing.
     (d) Revolving Letters of Credit.
     (i) LC Issuances. During the Commitment Period, the Company may request an
LC Issuer at any time and from time to time to issue, for the account of any LC
Obligor, and subject to and upon the terms and conditions herein set forth, each
applicable LC Issuer agrees to issue from time to time Revolving Letters of
Credit denominated and payable in Dollars or any Designated Foreign Currency and
in each case in such form as may be approved by such LC Issuer and the
Administrative Agent; provided, however, that notwithstanding the foregoing, no
Revolving LC Issuance shall be made if, after giving effect thereto, (A) the
Revolving LC Outstandings would exceed the Revolving LC Commitment Amount,
(B) the Revolving Exposure of any Lender would exceed such Lender’s Revolving
Commitment, (C) the Aggregate Revolving Exposure would exceed the Total
Revolving Commitment, or (D) the Borrower would be required to prepay Loans or
cash collateralize Revolving Letters of Credit pursuant to Section 3.02(b)
hereof; provided, further, that such LC Issuer shall not issue any Revolving
Letter of Credit if it has received notice (which may be by telephone or in
writing) on or before the day that is two Business Days before the date of
issuance from the Administrative Agent, any Lender or the Company that one or
more of the applicable conditions specified in Section 7.02 is not then
satisfied. Subject to Section 2.01(d)(iii) below, each Revolving Letter of
Credit shall have an expiry date (including any renewal periods) occurring not
later than the earlier of (y) one year from the date of issuance thereof, or
(z) 30 Business Days prior to the Commitment Termination Date.

35



--------------------------------------------------------------------------------



 



     (ii) LC Requests. Whenever the Company desires that a Revolving Letter of
Credit be issued for its account or the account of any other LC Obligor, the
Company shall give the Administrative Agent and the applicable LC Issuer written
or telephonic notice (in the case of telephonic notice, promptly confirmed in
writing if so requested by the Administrative Agent) (each such request, a
“Revolving LC Request”), prior to 11:00 A.M. (Cleveland, Ohio time) at least
three Business Days, or in the case of any Revolving LC Request for a Revolving
Letter of Credit denominated in a Designated Foreign Currency, five Business
Days (or such shorter period as may be acceptable to such LC Issuer), prior to
the proposed date of issuance (which shall be a Business Day), which Revolving
LC Request shall include such supporting documents that such LC Issuer
customarily requires in connection therewith (including, in the case of a
Revolving Letter of Credit for an account party other than the Company, an
application for, and if applicable a reimbursement agreement with respect to,
such Letter of Credit). In the event of any inconsistency between any of the
terms or provisions of any LC Document and the terms and provisions of this
Agreement respecting Revolving Letters of Credit, the terms and provisions of
this Agreement shall control.
     (iii) Auto-Renewal Letters of Credit. If an LC Obligor so requests in any
applicable Revolving LC Request, the applicable LC Issuer shall agree to issue a
Revolving Letter of Credit that has automatic renewal provisions; provided,
however, that any Revolving Letter of Credit that has automatic renewal
provisions must permit such LC Issuer to prevent any such renewal at least once
in each twelve-month period (commencing with the date of issuance of such
Revolving Letter of Credit) by giving prior notice to the beneficiary thereof
not later than a day in each such twelve-month period to be agreed upon at the
time such Revolving Letter of Credit is issued. Once any such Revolving Letter
of Credit that has automatic renewal provisions has been issued, the Lenders
shall be deemed to have authorized (but may not require) such LC Issuer to
permit the renewal of such Revolving Letter of Credit at any time to an expiry
date not later than 30 Business Days prior to the Commitment Termination Date;
provided, however, that such LC Issuer shall not permit any such renewal if
(A) such LC Issuer has determined that it would have no obligation at such time
to issue such Revolving Letter of Credit in its renewed form under the terms
hereof, or (B) it has received notice (which may be by telephone or in writing)
on or before the day that is two Business Days before the date that such LC
Issuer is permitted to send a notice of non-renewal from the Administrative
Agent, any Lender or the Company that one or more of the applicable conditions
specified in Section 7.02 is not then satisfied.
     (iv) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by
an LC Issuer and the applicable LC Obligor, when a Revolving Letter of Credit is
issued, (i) the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each Standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance (including the International Chamber of
Commerce’s decision published by the Commission on Banking Technique and
Practice on April 6, 1998 regarding the European single currency (euro)) shall
apply to each Commercial Letter of Credit.

36



--------------------------------------------------------------------------------



 



     (v) Notice of LC Issuance. Each applicable LC Issuer shall, on the date of
each Revolving LC Issuance by it, give the Administrative Agent, each applicable
Lender and the Company written notice of such Revolving LC Issuance, accompanied
by a copy to the Administrative Agent of the Revolving Letter of Credit or
Revolving Letters of Credit issued by it. Each applicable LC Issuer shall
provide to the Administrative Agent a quarterly (or monthly if requested by any
applicable Lender) summary describing each Revolving Letter of Credit issued by
such LC Issuer and then outstanding and an identification for the relevant
period of the daily aggregate Revolving LC Outstandings represented by Revolving
Letters of Credit issued by such LC Issuer.
     (vi) Reimbursement Obligations.
          (A) The Company hereby agrees to reimburse (or cause any LC Obligor
for whose account a Revolving Letter of Credit was issued to reimburse) each LC
Issuer, by making payment directly to each such LC Issuer in immediately
available funds at the payment office of each LC Issuer, for any Unpaid Drawing
with respect to any Revolving Letter of Credit immediately after, and in any
event on the date on which, such LC Issuer notifies the Company (or any such
other LC Obligor for whose account such Letter of Credit was issued) of such
payment or disbursement (which notice to the Company (or such other LC Obligor)
shall be delivered reasonably promptly after any such payment or disbursement),
such payment to be made in Dollars or in the applicable Designated Foreign
Currency in which such Revolving Letter of Credit is denominated, with interest
on the amount so paid or disbursed by such LC Issuer, to the extent not
reimbursed prior to 1:00 p.m. Cleveland, Ohio time on the date of such payment
or disbursement, from and including the date paid or disbursed to but not
including the date such LC Issuer is reimbursed therefor at a rate per annum
that shall be the rate then applicable to Revolving Loans that are Base Rate
Loans or, if not reimbursed on the date of such payment or disbursement, at the
Post-Default Rate, any such interest also to be payable on demand. If by
11:00 a.m. Cleveland, Ohio time on the Business Day immediately following notice
to it of its obligation to make reimbursement in respect of an Unpaid Drawing,
the Company or the relevant LC Obligor has not made such reimbursement out of
its available cash on hand or, in the case of the Company, a contemporaneous
borrowing hereunder (if such borrowing is otherwise available to the Company),
(x) the Company will in each case be deemed to have requested a Revolving Loan
that is a Base Rate Loan in an aggregate Dollar Equivalent principal amount
sufficient to reimburse such Unpaid Drawing (and the Administrative Agent shall
promptly give notice to the Lenders of such deemed request for Revolving Loan),
(y) the Lenders shall, unless they are legally prohibited from doing so, make
the Revolving Loans contemplated by such deemed request (which Revolving Loans
shall be considered made under Section 2.01), and (z) the proceeds of such
Revolving Loans shall be disbursed directly to such LC Issuer to the extent
necessary to effect such reimbursement (and such disbursement shall be in full
satisfaction of the obligation to make reimbursement in respect of such Unpaid
Drawing), with any excess proceeds to be made available to the Company in
accordance with the applicable provisions of this Agreement.

37



--------------------------------------------------------------------------------



 



          (B) Each applicable LC Obligor’s obligation under this Section to
reimburse each applicable LC Issuer with respect to Unpaid Drawings (including,
in each case, interest thereon) shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment that such LC Obligor may have or have had against such LC Issuer, the
Administrative Agent or any Lender, including, without limitation, any defense
based upon the failure of any drawing under a Revolving Letter of Credit to
conform to the terms of the Revolving Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such drawing; provided,
however, that no LC Obligor shall be obligated to reimburse an LC Issuer for any
wrongful payment made by such LC Issuer under a Revolving Letter of Credit as a
result of acts or omissions constituting willful misconduct or gross negligence
on the part of such LC Issuer.
     (vii) LC Participations.
          (A) Immediately upon each Revolving LC Issuance, the LC Issuer of such
Revolving Letter of Credit shall be deemed to have sold and transferred to each
Lender with a Revolving Commitment, and each such Lender (each an “Revolving LC
Participant”) shall be deemed irrevocably and unconditionally to have purchased
and received from such LC Issuer, without recourse or warranty, an undivided
interest and participation (an “Revolving LC Participation”), to the extent of
such Lender’s Revolving Percentage of the Stated Amount of such Revolving Letter
of Credit in effect at such time of issuance, in such Revolving Letter of
Credit, each substitute letter of credit, each drawing made thereunder, the
obligations of any LC Obligor under this Agreement with respect thereto
(although LC Fees relating thereto shall be payable directly to the
Administrative Agent for the account of the Lenders as provided in
Section 2.03(d) and the Revolving LC Participants shall have no right to receive
any portion of any fees of the nature contemplated by Section 2.03(d)(iii) or
Section 2.03(d)(iv)), the obligations of any LC Obligor under any LC Documents
pertaining thereto, and any security for, or guaranty pertaining to, any of the
foregoing.
          (B) In determining whether to pay under any Revolving Letter of
Credit, an LC Issuer shall not have any obligation relative to the Revolving LC
Participants other than to determine that any documents required to be delivered
under such Revolving Letter of Credit have been delivered and that they appear
to comply on their face with the requirements of such Revolving Letter of
Credit. Any action taken or omitted to be taken by an LC Issuer under or in
connection with any Revolving Letter of Credit, if taken or omitted in the
absence of gross negligence or willful misconduct, shall not create for any LC
Issuer any resulting liability.
          (C) In the event that an LC Issuer makes any payment under any
Revolving Letter of Credit and the applicable LC Obligor shall not have
reimbursed such amount in full to such LC Issuer pursuant to
Section 2.01(d)(vi), such LC Issuer shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify each Revolving LC
Participant of such failure, and each Revolving LC Participant shall promptly
and unconditionally pay to the Administrative Agent for the account of such LC
Issuer, the amount of such Revolving LC Participant’s Revolving Percentage of

38



--------------------------------------------------------------------------------



 



such payment in Dollars or in the applicable Designated Foreign Currency in
which such Revolving Letter of Credit is denominated and in same-day funds;
provided, however, that no Revolving LC Participant shall be obligated to pay to
the Administrative Agent its Revolving Percentage of such unreimbursed amount
for any wrongful payment made by such LC Issuer under a Revolving Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of such LC Issuer. If the Administrative Agent so
notifies any Revolving LC Participant required to fund a payment under a
Revolving Letter of Credit prior to 1:00 p.m. (local time at its Notice Office)
on any Business Day, such Revolving LC Participant shall make available to the
Administrative Agent for the account of the relevant LC Issuer such Revolving LC
Participant’s Revolving Percentage of the amount of such payment on such
Business Day in same-day funds. If and to the extent such Revolving LC
Participant shall not have so made its Revolving Percentage of the amount of
such payment available to the Administrative Agent for the account of the
relevant LC Issuer, such Revolving LC Participant agrees to pay to the
Administrative Agent for the account of such LC Issuer, forthwith on demand,
such amount, together with interest thereon, for each day from such date until
the date such amount is paid to the Administrative Agent for the account of such
LC Issuer at the Federal Funds Effective Rate. The failure of any Revolving LC
Participant to make available to the Administrative Agent for the account of the
relevant LC Issuer its Revolving Percentage of any payment under any Revolving
Letter of Credit shall not relieve any other Revolving LC Participant of its
obligation hereunder to make available to the Administrative Agent for the
account of such LC Issuer its Revolving Percentage of any payment under any
Revolving Letter of Credit on the date required, as specified above, but no
Revolving LC Participant shall be responsible for the failure of any other
Revolving LC Participant to make available to the Administrative Agent for the
account of such LC Issuer such other Revolving LC Participant’s Revolving
Percentage of any such payment.
          (D) Whenever an LC Issuer receives a payment of a reimbursement
obligation as to which the Administrative Agent has received for the account of
such LC Issuer any payments from the Revolving LC Participants pursuant to
subpart (C) above, such LC Issuer shall pay to the Administrative Agent and the
Administrative Agent shall promptly pay to each Revolving LC Participant that
has paid its Revolving Percentage thereof, in same-day funds, an amount equal to
such Revolving LC Participant’s Revolving Percentage of the principal amount
thereof and interest thereon accruing after the purchase of the respective
Revolving LC Participations, as and to the extent so received.
          (E) The obligations of the Revolving LC Participants to make payments
to the Administrative Agent for the account of each LC Issuer with respect to
Revolving Letters of Credit shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including, without limitation, any of the
following circumstances: (1) any lack of validity or enforceability of this
Agreement or any of the other Loan Documents; (2) the existence of any claim,
set-off defense or other right that any LC Obligor may have at any time against
a beneficiary named in a Revolving Letter of Credit, any transferee of any
          

39



--------------------------------------------------------------------------------



 




Revolving Letter of Credit (or any Person for whom any such transferee may be
acting), the Administrative Agent, any LC Issuer, any Lender, or other Person,
whether in connection with this Agreement, any Revolving Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including any
underlying transaction between the applicable LC Obligor and the beneficiary
named in any such Revolving Letter of Credit), other than any claim that the
applicable LC Obligor may have against such LC Issuer for gross negligence or
willful misconduct of such LC Issuer in making payment under any applicable
Revolving Letter of Credit; (3) any draft, certificate or other document
presented under the Revolving Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (4) the surrender or impairment of any security for
the performance or observance of any of the terms of any of the Loan Documents;
or (5) the occurrence of any Default or Event of Default.
          (F) To the extent an LC Issuer is not indemnified by the Company or
any LC Obligor, the Revolving LC Participants will reimburse and indemnify such
LC Issuer, in proportion to their respective Revolving Percentages, for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature that may be imposed on, asserted against or incurred by such LC Issuer
in performing its respective duties in any way related to or arising out of
Revolving LC Issuances by it; provided, however, that no Revolving LC
Participants shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements resulting from such LC Issuer’s gross negligence or willful
misconduct.
     (viii) Existing Letters of Credit. On and after the Closing Date, each
Existing Letter of Credit shall be deemed to have been issued by National City
as an LC Issuer hereunder, and each Existing Letter of Credit shall constitute a
Revolving Letter of Credit for all purposes hereof and under this Agreement and
the other Loan Documents. The Company agrees that it shall be liable with
respect to any drawing made under any of the Existing Letters of Credit in
accordance with this Section and the other provisions of this Agreement. The
Company and National City agree that on and after the Closing Date (i) the fees
applicable to each Existing Letter of Credit shall be the fees set forth in this
Agreement and, (ii) to the extent there is any reimbursement agreement in effect
with respect to any Existing Letter of Credit and the terms of such
reimbursement agreement and this Agreement in any way conflict or are
inconsistent, the terms of this Agreement shall control.
(e) Canadian Letters of Credit.
     (i) LC Issuances. During the Commitment Period, a Canadian Borrower may
request an LC Issuer at any time and from time to time to issue, for the account
of any LC Obligor, and subject to and upon the terms and conditions herein set
forth, each applicable LC Issuer agrees to issue from time to time Canadian
Letters of Credit denominated and payable in Canadian Dollars in such form as
may be approved by such LC Issuer and the Administrative Agent; provided,
however, that notwithstanding the foregoing, no Canadian LC Issuance shall be
made if, after giving effect thereto, (A) the

40



--------------------------------------------------------------------------------



 



Canadian LC Outstanding would exceed the Canadian LC Commitment Amount, (B) the
Canadian Facility Exposure of any Canadian Lender would exceed such Canadian
Lender’s Canadian Commitment, (C) the Aggregate Canadian Facility Exposure would
exceed the Total Canadian Commitment, or (D) the Canadian Borrower would be
required to prepay Loans or cash collateralize Canadian Letters of Credit
pursuant to Section 3.02(b) hereof; provided, further, that such LC Issuer shall
not issue any Canadian Letter of Credit if it has received notice (which may be
by telephone or in writing) on or before the day that is two Business Days
before the date of issuance from the Administrative Agent, any Lender or the
Company that one or more of the applicable conditions specified in Section 7.02
is not then satisfied. Subject to Section 2.01(e)(iii) below, each Canadian
Letter of Credit shall have an expiry date (including any renewal periods)
occurring not later than the earlier of (y) one year from the date of issuance
thereof, or (z) 30 Business Days prior to the Commitment Termination Date.
     (ii) LC Requests. Whenever a Canadian Borrower desires that a Canadian
Letter of Credit be issued for its account or the account of any other LC
Obligor, such Canadian Borrower shall give the Administrative Agent and the
applicable LC Issuer written or telephonic notice (in the case of telephonic
notice, promptly confirmed in writing if so requested by the Administrative
Agent) (each such request, a “Canadian LC Request”), prior to 11:00 A.M.
(Cleveland, Ohio time) at least three Business Days prior to the proposed date
of issuance (which shall be a Business Day), which Canadian LC Request shall
include such supporting documents that such LC Issuer customarily requires in
connection therewith (including, in the case of a Canadian Letter of Credit for
an account party other than such Canadian Borrower, an application for, and if
applicable a reimbursement agreement with respect to, such Letter of Credit). In
the event of any inconsistency between any of the terms or provisions of any LC
Document and the terms and provisions of this Agreement respecting Canadian
Letters of Credit, the terms and provisions of this Agreement shall control.
     (iii) Auto-Renewal Letters of Credit. If an LC Obligor so requests in any
applicable Canadian LC Request, the applicable LC Issuer shall agree to issue a
Canadian Letter of Credit that has automatic renewal provisions; provided,
however, that any Canadian Letter of Credit that has automatic renewal
provisions must permit such LC Issuer to prevent any such renewal at least once
in each twelve-month period (commencing with the date of issuance of such
Canadian Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day in each such twelve-month period to be agreed upon at the time
such Canadian Letter of Credit is issued. Once any such Canadian Letter of
Credit that has automatic renewal provisions has been issued, the Canadian
Lenders shall be deemed to have authorized (but may not require) such LC Issuer
to permit the renewal of such Canadian Letter of Credit at any time to an expiry
date not later than 30 Business Days prior to the Commitment Termination Date;
provided, however, that such LC Issuer shall not permit any such renewal if
(A) such LC Issuer has determined that it would have no obligation at such time
to issue such Canadian Letter of Credit in its renewed form under the terms
hereof, or (B) it has received notice (which may be by telephone or in writing)
on or before the day that is two Business Days before the date that such LC
Issuer is permitted to send a notice of non-

41



--------------------------------------------------------------------------------



 



renewal from the Administrative Agent, any Lender or the Company that one or
more of the applicable conditions specified in Section 7.02 is not then
satisfied.
     (iv) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by
an LC Issuer and the applicable LC Obligor, when a Canadian Letter of Credit is
issued, (i) the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each Standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance (including the International Chamber of
Commerce’s decision published by the Commission on Banking Technique and
Practice on April 6, 1998 regarding the European single currency (euro)) shall
apply to each Commercial Letter of Credit.
     (v) Notice of LC Issuance. Each applicable LC Issuer shall, on the date of
each Canadian LC Issuance by it, give the Administrative Agent, each applicable
Canadian Lender and the Company written notice of such Canadian LC Issuance,
accompanied by a copy to the Administrative Agent of the Canadian Letter of
Credit or Canadian Letters of Credit issued by it. Each applicable LC Issuer
shall provide to the Administrative Agent a quarterly (or monthly if requested
by any applicable Canadian Lender) summary describing each Canadian Letter of
Credit issued by such LC Issuer and then outstanding and an identification for
the relevant period of the daily aggregate Canadian LC Outstandings represented
by Canadian Letters of Credit issued by such LC Issuer.
     (vi) Reimbursement Obligations.
          (A) Each Canadian Borrower hereby agrees to reimburse (or cause any LC
Obligor for whose account a Canadian Letter of Credit was issued to reimburse)
each LC Issuer, by making payment directly to each such LC Issuer in immediately
available funds at the payment office of each LC Issuer, for any Unpaid Drawing
with respect to any Canadian Letter of Credit immediately after, and in any
event on the date on which, such LC Issuer notifies such Canadian Borrower (or
any such other LC Obligor for whose account such Letter of Credit was issued) of
such payment or disbursement (which notice to such Canadian Borrower (or such
other LC Obligor) shall be delivered reasonably promptly after any such payment
or disbursement), such payment to be made in Canadian Dollars, with interest on
the amount so paid or disbursed by such LC Issuer, to the extent not reimbursed
prior to 1:00 p.m. Cleveland, Ohio time on the date of such payment or
disbursement, from and including the date paid or disbursed to but not including
the date such LC Issuer is reimbursed therefor at a rate per annum that shall be
the rate then applicable to Canadian Revolving Loans that are Canadian Base Rate
Loans or, if not reimbursed on the date of such payment or disbursement, at the
Post-Default Rate, any such interest also to be payable on demand. If by
11:00 a.m. Cleveland, Ohio time on the Business Day immediately following notice
to it of its obligation to make reimbursement in respect of an Unpaid Drawing,
such Canadian Borrower or the relevant LC Obligor has not made such
reimbursement out of its available cash on hand or, in the case of such Canadian
Borrower, a contemporaneous borrowing hereunder (if such

42



--------------------------------------------------------------------------------



 



borrowing is otherwise available to such Canadian Borrower), (x) such Canadian
Borrower will in each case be deemed to have requested a Canadian Revolving Loan
that is a Canadian Base Rate Loan in an aggregate Dollar Equivalent principal
amount sufficient to reimburse such Unpaid Drawing (and the Administrative Agent
shall promptly give notice to the Lenders of such deemed request for a Canadian
Revolving Loan), (y) the Canadian Lenders shall, unless they are legally
prohibited from doing so, make the Canadian Revolving Loans contemplated by such
deemed request (which Canadian Revolving Loans shall be considered made under
Section 2.01), and (z) the proceeds of such Canadian Revolving Loans shall be
disbursed directly to such LC Issuer to the extent necessary to effect such
reimbursement (and such disbursement shall be in full satisfaction of the
obligation to make reimbursement in respect of such Unpaid Drawing), with any
excess proceeds to be made available to such Canadian Borrower in accordance
with the applicable provisions of this Agreement.
          (B) Each applicable LC Obligor’s obligation under this Section to
reimburse each applicable LC Issuer with respect to Unpaid Drawings (including,
in each case, interest thereon) shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment that such LC Obligor may have or have had against such LC Issuer, the
Administrative Agent or any Lender, including, without limitation, any defense
based upon the failure of any drawing under a Canadian Letter of Credit to
conform to the terms of the Canadian Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such drawing; provided,
however, that no LC Obligor shall be obligated to reimburse an LC Issuer for any
wrongful payment made by such LC Issuer under a Canadian Letter of Credit as a
result of acts or omissions constituting willful misconduct or gross negligence
on the part of such LC Issuer.
     (vii) LC Participations.
          (A) Immediately upon each Canadian LC Issuance, the LC Issuer of such
Canadian Letter of Credit shall be deemed to have sold and transferred to each
Canadian Lender with a Canadian Commitment, and each such Canadian Lender (each
an “Canadian LC Participant”) shall be deemed irrevocably and unconditionally to
have purchased and received from such LC Issuer, without recourse or warranty,
an undivided interest and participation (a “Canadian LC Participation”), to the
extent of such Canadian Lender’s Canadian Commitment Percentage of the Stated
Amount of such Canadian Letter of Credit in effect at such time of issuance, in
such Canadian Letter of Credit, each substitute letter of credit, each drawing
made thereunder, the obligations of any LC Obligor under this Agreement with
respect thereto (although LC Fees relating thereto shall be payable directly to
the Administrative Agent for the account of the Canadian Lenders as provided in
Section 2.03(e) and the Canadian LC Participants shall have no right to receive
any portion of any fees of the nature contemplated by Section 2.03(e)(iii) or
Section 2.03(e)(iv)), the obligations of any LC Obligor under any LC Documents
pertaining thereto, and any security for, or guaranty pertaining to, any of the
foregoing.
          (B) In determining whether to pay under any Canadian Letter of Credit,
an LC Issuer shall not have any obligation relative to the Canadian LC

43



--------------------------------------------------------------------------------



 



Participants other than to determine that any documents required to be delivered
under such Canadian Letter of Credit have been delivered and that they appear to
comply on their face with the requirements of such Canadian Letter of Credit.
Any action taken or omitted to be taken by an LC Issuer under or in connection
with any Canadian Letter of Credit, if taken or omitted in the absence of gross
negligence or willful misconduct, shall not create for any LC Issuer any
resulting liability.
     (C) In the event that an LC Issuer makes any payment under any Canadian
Letter of Credit and the applicable LC Obligor shall not have reimbursed such
amount in full to such LC Issuer pursuant to Section 2.01(e)(vi), such LC Issuer
shall promptly notify the Administrative Agent, and the Administrative Agent
shall promptly notify each Canadian LC Participant of such failure, and each
Canadian LC Participant shall promptly and unconditionally pay to the
Administrative Agent for the account of such LC Issuer, the amount of such
Canadian LC Participant’s Canadian Commitment Percentage of such payment in
Canadian Dollars and in same-day funds; provided, however, that no Canadian LC
Participant shall be obligated to pay to the Administrative Agent its Canadian
Commitment Percentage of such unreimbursed amount for any wrongful payment made
by such LC Issuer under a Canadian Letter of Credit as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such LC Issuer. If the Administrative Agent so notifies any Canadian LC
Participant required to fund a payment under a Canadian Letter of Credit prior
to 1:00 p.m. (local time at its Notice Office) on any Business Day, such
Canadian LC Participant shall make available to the Administrative Agent for the
account of the relevant LC Issuer such Canadian LC Participant’s Canadian
Commitment Percentage of the amount of such payment on such Business Day in
same-day funds. If and to the extent such Canadian LC Participant shall not have
so made its Canadian Commitment Percentage of the amount of such payment
available to the Administrative Agent for the account of the relevant LC Issuer,
such Canadian LC Participant agrees to pay to the Administrative Agent for the
account of such LC Issuer, forthwith on demand, such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent for the account of such LC Issuer at the Federal
Funds Effective Rate. The failure of any Canadian LC Participant to make
available to the Administrative Agent for the account of the relevant LC Issuer
its Canadian Commitment Percentage of any payment under any Canadian Letter of
Credit shall not relieve any other Canadian LC Participant of its obligation
hereunder to make available to the Administrative Agent for the account of such
LC Issuer its Canadian Commitment Percentage of any payment under any Canadian
Letter of Credit on the date required, as specified above, but no Canadian LC
Participant shall be responsible for the failure of any other Canadian LC
Participant to make available to the Administrative Agent for the account of
such LC Issuer such other Canadian LC Participant’s Canadian Commitment
Percentage of any such payment.
     (D) Whenever an LC Issuer receives a payment of a reimbursement obligation
as to which the Administrative Agent has received for the account of such LC
Issuer any payments from the Canadian LC Participants pursuant to subpart
(C) above, such LC Issuer shall pay to the Administrative Agent and the
Administrative Agent shall promptly pay to each Canadian LC Participant that has
paid its Canadian Commitment

44



--------------------------------------------------------------------------------



 



Percentage thereof, in same-day funds, an amount equal to such Canadian LC
Participant’s Canadian Commitment Percentage of the principal amount thereof and
interest thereon accruing after the purchase of the respective Canadian LC
Participations, as and to the extent so received.
     (E) The obligations of the Canadian LC Participants to make payments to the
Administrative Agent for the account of each LC Issuer with respect to Canadian
Letters of Credit shall be irrevocable and not subject to counterclaim, set-off
or other defense or any other qualification or exception whatsoever and shall be
made in accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances: (1) any lack of validity or enforceability of this Agreement or
any of the other Loan Documents; (2) the existence of any claim, set-off defense
or other right that any LC Obligor may have at any time against a beneficiary
named in a Canadian Letter of Credit, any transferee of any Canadian Letter of
Credit (or any Person for whom any such transferee may be acting), the
Administrative Agent, any LC Issuer, any Lender, or other Person, whether in
connection with this Agreement, any Canadian Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the applicable LC Obligor and the beneficiary named in any
such Canadian Letter of Credit), other than any claim that the applicable LC
Obligor may have against such LC Issuer for gross negligence or willful
misconduct of such LC Issuer in making payment under any applicable Canadian
Letter of Credit; (3) any draft, certificate or other document presented under
the Canadian Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (4) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents; or
(5) the occurrence of any Default or Event of Default.
     (F) To the extent an LC Issuer is not indemnified by a Canadian Borrower or
any applicable LC Obligor, the Canadian LC Participants will reimburse and
indemnify such LC Issuer, in proportion to their respective Canadian Commitment
Percentages, for and against any and all liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, costs, expenses or disbursements
of whatsoever kind or nature that may be imposed on, asserted against or
incurred by such LC Issuer in performing its respective duties in any way
related to or arising out of Canadian LC Issuances by it; provided, however,
that no Canadian LC Participants shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements resulting from such LC Issuer’s
gross negligence or willful misconduct.
     2.02 Adjustment of Commitments.
     (a) Mandatory Termination. The Commitments shall be terminated on the
Commitment Termination Date. Once terminated, the Commitments may not be
reinstated.
     (b) Optional Reductions. The Company shall have the right to terminate or
reduce the Commitments at any time or from time to time, provided that: (i) the
Company shall give

45



--------------------------------------------------------------------------------



 



notice of each such termination or reduction to the Administrative Agent as
provided in Section 5.05 hereof, (ii) each partial reduction shall be in an
aggregate amount equal to $10,000,000 or any greater multiple of $5,000,000 and
(iii) no such reduction shall be permitted unless and until, in connection
therewith, any mandatory prepayments that would be required to be made upon the
effectiveness of such a reduction has been made. Once terminated or, subject to
Section 2.02 (c) and (d), reduced, the Commitments may not be reinstated.
     (c) Additional Revolving Commitments. At any time during the Commitment
Period, if no Default or Event of Default shall have occurred and be continuing
at such time, the Company may, if it so elects, increase the aggregate amount of
the Revolving Commitments, by agreeing with one or more existing Lenders that
such Lenders’ Revolving Commitments shall be increased (each such Lender
agreeing to increase its Revolving Commitment is hereinafter referred to as an
“Increasing Lender”). If the Increasing Lender(s) shall have agreed to increase
their respective Revolving Commitments by an aggregate amount less than the
increase requested by the Company in accordance with this clause (d), the
Company may arrange for one or more banks or other entities, in each case
acceptable to the Administrative Agent (each such bank or entity is hereinafter
referred to as an “Augmenting Lender”) to commit to making Revolving Loans
pursuant to a Revolving Commitment hereunder in an amount no less than
$15,000,000. Upon execution and delivery by the Company and each such Increasing
Lender and/or Augmenting Lender of an instrument of assumption and such other
documentation reasonably requested by the Administrative Agent, in each case in
form and substance satisfactory to the Administrative Agent, each such
Increasing Lender and/or Augmenting Lender shall have a Revolving Commitment as
therein set forth; provided that (i) such increase may only occur once, on a
single date, (ii) the Company shall provide prompt notice of such increase to
the Administrative Agent not less than 30 days prior to the proposed increase
date, which shall promptly notify the other Lenders, (iii) the aggregate amount
of all such increases made pursuant to this clause (d) shall not exceed
$100,000,000, and (iv) the sum of the Total Revolving Commitment and Total
Canadian Commitment, after giving effect to such increase, shall at no time
exceed $575,000,000. Upon any increase in the aggregate amount of the Revolving
Commitments pursuant to this clause (d), within five Business Days in the case
of all Revolving Loans that are Base Rate Loans outstanding, and at the end of
the then current Interest Period with respect thereto in the case of all
Eurodollar Loans then outstanding, the Company shall prepay such Loans in their
entirety, and, to the extent the Company elects to do so and subject to the
conditions specified in Section 7, the Company shall reborrow Revolving Loans
from the Lenders in proportion to their respective Revolving Commitments after
giving effect to such increase, until such time as all outstanding Revolving
Loans are held by the Lenders in such proportion.
     (d) Additional Canadian Commitments. At any time during the Commitment
Period, if no Default or Event of Default shall have occurred and be continuing
at such time, the Company may, if it so elects, increase the aggregate amount of
the Canadian Commitments, by agreeing with one or more existing Canadian Lenders
that such Canadian Lenders’ Canadian Commitments shall be increased (each such
Canadian Lender agreeing to increase its Canadian Commitment is hereinafter
referred to as an “Increasing Canadian Lender”). If the Increasing Canadian
Lender(s) shall have agreed to increase their respective Canadian Commitments by
an aggregate amount less than the increase requested by the Company in
accordance with this clause (e), the Company may arrange for one or more banks
or other entities, in each case

46



--------------------------------------------------------------------------------



 



acceptable to the Administrative Agent (each such bank or entity is hereinafter
referred to as an “Augmenting Canadian Lender”) to commit to making Loans
pursuant to a Canadian Commitment hereunder in an amount no less than
$5,000,000. Upon execution and delivery by the Company, each Canadian Borrower
and each such Increasing Canadian Lender and/or Augmenting Canadian Lender of an
instrument of assumption and such other documentation reasonably requested by
the Administrative Agent, in each case in form and substance satisfactory to the
Administrative Agent, each such Increasing Canadian Lender and/or Augmenting
Canadian Lender shall have a Canadian Commitment as therein set forth; provided
that (i) such increase may only occur once, on a single date, (ii) the Company
shall provide prompt notice of such increase to the Administrative Agent not
less than 30 days prior to the proposed increase date, which shall promptly
notify the other Lenders, (iii) the aggregate amount of all such increases shall
not exceed $75,000,000, and (iv) the sum of the Total Revolving Commitment and
Total Canadian Commitment, after giving effect to such increase, shall at no
time exceed $575,000,000. Upon any increase in the aggregate amount of the
Canadian Commitments pursuant to this clause (e), within five Business Days in
the case of all Canadian Revolving Loans then outstanding, the Canadian
Borrowers shall prepay such Canadian Revolving Loans in their entirety, and, to
the extent the Canadian Borrowers elect to do so and subject to the conditions
specified in Section 7, the Canadian Borrowers shall reborrow Loans from the
Canadian Lenders in proportion to their respective Canadian Commitments after
giving effect to such increase, until such time as all outstanding Canadian
Revolving Loans are held by the Canadian Lenders in such proportion.
     2.03 Fees.
     (a) Facility Fees.
     (i) The Company shall pay to the Administrative Agent for the account of
each Lender with a Revolving Commitment facility fees on the daily average
amount of such Lender’s Revolving Commitment (whether used or unused), for the
period from the Closing Date to but excluding the earlier of the date the
Revolving Commitments are terminated or the Commitment Termination Date, at the
Applicable Facility Fee Rate; provided that, if such Lender continues to have
any Revolving Loans outstanding after its Revolving Commitment terminates, then
such facility fee shall continue to accrue on the daily outstanding principal
amount of such Lender’s Revolving Loans from and including the date on which its
Revolving Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Loans outstanding. Accrued facility fees pursuant
to this subclause (a)(i) shall be payable on the Quarterly Dates and on the date
the Revolving Commitments are terminated (and, if later, on the date the
Revolving Loans shall be repaid in their entirety); provided that any facility
fees accruing after the date on which the Commitments terminate shall be payable
on demand.
     (ii) The Canadian Borrowers shall pay to the Administrative Agent for the
account of each Canadian Lender facility fees on the daily average amount of
such Canadian Lender’s Canadian Commitment (whether used or unused), for the
period from the Closing Date to but excluding the earlier of the date the
Canadian Commitments are terminated or the Commitment Termination Date, at the
Applicable Facility Fee Rate; provided that, if such Canadian Lender continues
to have any Canadian Revolving Loans

47



--------------------------------------------------------------------------------



 



outstanding after its Canadian Commitment terminates, then such facility fee
shall continue to accrue on the daily outstanding principal amount of such
Lender’s Canadian Revolving Loans from and including the date on which its
Canadian Commitment terminates to but excluding the date on which such Canadian
Lender ceases to have any Canadian Revolving Loans outstanding. Accrued facility
fees pursuant to this subclause (a)(ii) shall be payable on the Quarterly Dates
and on the date the Canadian Commitments are terminated (and, if later, on the
date the Canadian Revolving Loans shall be repaid in their entirety); provided
that any facility fees accruing after the date on which the Commitments
terminate shall be payable on demand.
     (b) [Intentionally Deleted].
     (c) Acceptance Fees. The Canadian Borrowers shall pay an Acceptance Fee to
each Canadian Lender in respect of each BA Equivalent Loan made by such Canadian
Lender hereunder. The Acceptance Fee with respect to a BA Equivalent Loan shall
be payable on the date such BA Equivalent Loan is made, and shall be paid to the
Canadian Administrative Branch of the Administrative Agent for the benefit of
the Canadian Lender making such BA Equivalent Loan out of the proceeds thereof
as set forth in Section 3.01(b)(ii). The Acceptance Fee with respect to a BA
Equivalent Loan shall be calculated at the rate per annum equal to the
Applicable Margin in effect on such date on the principal amount of, and for the
duration of the Interest Period applicable to, such BA Equivalent Loan.
     (d) LC Fees for Revolving Letters of Credit.
     (i) Standby Letters of Credit. The Company agrees to pay to the
Administrative Agent, for the ratable benefit of each Lender with a Revolving
Commitment based upon each such Lender’s Revolving Percentage, a fee in respect
of each Revolving Letter of Credit issued hereunder that is a Standby Letter of
Credit for the period from the date of issuance of such Revolving Letter of
Credit until the expiration date thereof (including any extensions of such
expiration date that may be made at the election of the account party or the
beneficiary), computed for each day at a rate per annum equal to (A) the
Applicable Margin for Revolving Loans that are Eurodollar Loans in effect on
such day times (B) the Stated Amount of such Revolving Letter of Credit on such
day. The foregoing fees shall be payable quarterly in arrears on the last
Business Day of each March, June, September and December and on the Commitment
Termination Date.
     (ii) Commercial Letters of Credit. The Company agrees to pay to the
Administrative Agent for the ratable benefit of each Lender with a Revolving
Commitment based upon each such Lender’s Revolving Percentage, a fee in respect
of each Revolving Letter of Credit issued hereunder that is a Commercial Letter
of Credit in an amount equal to (A) the Applicable Margin for Revolving Loans
that are Eurodollar Loans in effect on the date of issuance times (B) the Stated
Amount of such Revolving Letter of Credit. The foregoing fees shall be payable
on the date of issuance of such Revolving Letter of Credit.

48



--------------------------------------------------------------------------------



 



     (iii) Fronting Fees. The Company agrees to pay directly to each LC Issuer a
fee in respect of each standby Revolving Letter of Credit issued by it, payable
on the date of issuance (or any increase in the amount, or renewal or extension)
thereof, computed at the rate of 0.125% per annum on the Stated Amount thereof
for the period from the date of issuance (or increase, renewal or extension) to
the expiration date thereof (including any extensions of such expiration date
which may be made at the election of the beneficiary thereof).
     (iv) Additional Charges of LC Issuers. The Canadian Borrowers agree to pay
directly to each LC Issuer upon each issuance of a Revolving Letter of Credit,
drawing under, or amendment, extension, renewal or transfer of, a Revolving
Letter of Credit issued by it such amount as shall at the time of such issuance,
drawing under, amendment, extension, renewal or transfer be the processing
charge that such LC Issuer is customarily charging for issuances of, drawings
under or amendments, extensions, renewals or transfers of, letters of credit
issued by it and other reasonable fees and expenses related to such Revolving
Letter of Credit.
     (e) LC Fees for Canadian Letters of Credit.
     (i) Standby Letters of Credit. The Canadian Borrowers agree to pay to the
Administrative Agent, for the ratable benefit of each Canadian Lender with a
Canadian Commitment based upon each such Canadian Lender’s Canadian Commitment
Percentage, a fee in respect of each Canadian Letter of Credit issued hereunder
that is a Standby Letter of Credit for the period from the date of issuance of
such Canadian Letter of Credit until the expiration date thereof (including any
extensions of such expiration date that may be made at the election of the
account party or the beneficiary), computed for each day at a rate per annum
equal to (A) the Applicable Margin for Canadian Revolving Loans that are BA
Equivalent Loans in effect on such day times (B) the Stated Amount of such
Canadian Letter of Credit on such day. The foregoing fees shall be payable
quarterly in arrears on the last Business Day of each March, June, September and
December and on the Commitment Termination Date.
     (ii) Commercial Letters of Credit. The Canadian Borrowers agree to pay to
the Administrative Agent for the ratable benefit of each Canadian Lender with a
Canadian Commitment based upon each such Canadian Lender’s Canadian Commitment
Percentage, a fee in respect of each Canadian Letter of Credit issued hereunder
that is a Commercial Letter of Credit in an amount equal to (A) the Applicable
Margin for Canadian Revolving Loans that are BA Equivalent Loans in effect on
the date of issuance times (B) the Stated Amount of such Canadian Letter of
Credit. The foregoing fees shall be payable on the date of issuance of such
Canadian Letter of Credit.
     (iii) Fronting Fees. The Canadian Borrowers agree to pay directly to each
LC Issuer a fee in respect of each standby Canadian Letter of Credit issued by
it, payable on the date of issuance (or any increase in the amount, or renewal
or extension) thereof, computed at the rate of 0.125% per annum on the Stated
Amount thereof for the period from the date of issuance (or increase, renewal or
extension) to the expiration date thereof

49



--------------------------------------------------------------------------------



 



(including any extensions of such expiration date which may be made at the
election of the beneficiary thereof).
     (iv) Additional Charges of LC Issuers. The Company agrees to pay directly
to each LC Issuer upon each issuance of a Canadian Letter of Credit, drawing
under, or amendment, extension, renewal or transfer of, a Canadian Letter of
Credit issued by it such amount as shall at the time of such issuance, drawing
under, amendment, extension, renewal or transfer be the processing charge that
such LC Issuer is customarily charging for issuances of, drawings under or
amendments, extensions, renewals or transfers of, letters of credit issued by it
and other reasonable fees and expenses related to such Canadian Letter of
Credit.
     (f) Arranger Fees. The Company shall pay to the Arrangers, on the Closing
Date and thereafter the fees set forth in the Arranger Fee Letter.
     (g) Computations of Fees. All computations of Acceptance Fees shall be
based on the actual number of days elapsed over a year of 365 days and all
computations of other fees hereunder shall be made on the actual number of days
elapsed over a year of 360 days.
     2.04 Lending Offices. The Loans of each Type made by each Lender shall be
made and maintained at such Lender’s Applicable Lending Office for Loans of such
Type. Any Lender may, with notice to the Administrative Agent and the Company,
fulfill its Commitment to lend to any Foreign Borrower by causing an Affiliate
of such Lender to act as the Lender in respect of such Foreign Borrower (and
such Lender shall, to the extent of the Loans made to and participations in
Letters of Credit issued for the account of such Foreign Borrower, be deemed for
all purposes hereof to have pro tanto assigned such Loans and participations to
such Affiliate in compliance with the provisions of Section 13.06 hereof).
     2.05 Several Obligations. The failure of any Lender to make any Loan to be
made by it on the date specified therefor shall not relieve any other Lender of
its obligation to make its Loan on such date, but neither the Administrative
Agent nor any Lender shall be responsible for the failure of any other Lender to
make a Loan to be made by such other Lender.
     2.06 Notes. Upon request of any Lender, (i) the Company will execute and
deliver to such Lender a Revolving Note with blanks appropriately completed in
conformity herewith to evidence the Company’s obligation to pay the principal
of, and interest on, the Revolving Loans made to it by such Lender, (ii) each
Foreign Revolving Borrower will execute and deliver to such Lender a Revolving
Note with blanks appropriately completed in conformity herewith to evidence its
obligation to pay the principal of, and interest on, the Revolving Loans made to
it by such Lender, (iii) the Canadian Borrowers will execute and deliver to each
Canadian Lender a BA Equivalent Note and a Canadian Base Rate Note with blanks
appropriately completed in conformity herewith to evidence their obligation to
pay the principal of, and interest on, the Canadian Revolving Loans made to them
by such Lender, and (iv) the Company will execute and deliver to the Swing Line
Lender a Swing Line Note with blanks appropriately completed in conformity
herewith to evidence the Company’s obligation to pay the principal of, and
interest on, the Swing Loans made to it by the Swing Line Lender; provided,
however, that the decision

50



--------------------------------------------------------------------------------



 



of any Lender to not request a Note shall in no way detract from any Borrower’s
obligation to repay the Loans and other amounts owing by such Borrower to such
Lender.
     2.07 Use of Proceeds. The proceeds of the Loans shall be used by the
Borrowers to refinance existing indebtedness for borrowed money and for working
capital and other general corporate and limited liability company purposes,
including, without limitation, to finance acquisitions and to backstop the
issuance of commercial paper. None of such proceeds shall be used, directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any margin stock (within the meaning of Regulation U or X of
the Board of Governors of the Federal Reserve System).
     2.08 Authority of Company; Liability of Foreign Borrowers.
     (a) Authority of the Company. Each Foreign Borrower hereby irrevocably
designates and appoints the Company as its agent under this Agreement and the
other Loan Documents and hereby irrevocably authorizes the Company to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers (including, but not limited to, requesting
a Loan or Letter of Credit for such Foreign Borrowers hereunder) and perform
such duties as such Foreign Borrower could exercise on its own (which the
Company may, but shall not be obligated to, do), together with such other powers
as are reasonably incidental thereto, with all such actions by the Company that
purport to be on behalf of any Foreign Borrower being sufficient, without any
further action or authorization by such Foreign Borrower, to bind such Foreign
Borrower. The Administrative Agent, the Lenders and each LC Issuer shall be
entitled to rely upon all statements, certificates, notices, consents,
affidavits, letters, cablegrams, telegrams, facsimile transmissions, electronic
transmissions, e-mails, telex or teletype messages, orders or other documents or
conversations furnished or made by the Company pursuant to any of the provisions
of this Agreement or any of the other Loan Documents, or otherwise in connection
with the transactions contemplated by the Loan Documents, as being made or
furnished on behalf of, and with the effect of irrevocably binding, each Foreign
Borrower, without any duty to ascertain or to inquire as to the authority of the
Company in so doing. Notwithstanding the foregoing, the Administrative Agent,
the Lenders and each LC Issuer may also rely on or act in accordance with
directions or instructions coming directly from any such Foreign Borrower.
     (b) Liability of Foreign Borrowers. The parties intend that this Agreement
shall in all circumstances be interpreted to provide that each Foreign Borrower
is liable only for Loans made to such Foreign Borrower, interest on such Loans,
such Foreign Borrower’s reimbursement obligations with respect to any Letter of
Credit issued for its account and its ratable share of any of the other
Obligations, including, without limitation, general fees, reimbursements and
charges hereunder and under any other Loan Document that are attributable to it.
The liability of any Foreign Borrower for the payment of any of the Obligations
or the performance of its covenants, representations and warranties set forth in
this Agreement and the other Loan Documents shall be several from but not joint
with the Obligations of any other Borrower. Nothing in this Section is intended
to limit, nor shall it be deemed to limit, any of the liability of the Company
for any of the Obligations, whether in its primary capacity as a Borrower,
pursuant to its guaranty obligations set forth in Section 12, at law or
otherwise.

51



--------------------------------------------------------------------------------



 



     2.09 Eligibility and Addition/Release of Foreign Borrowers.
     (a) [Intentionally Deleted].
     (b) Eligibility of Foreign Subsidiaries. At any time after the Closing
Date, a Foreign Subsidiary of the Company may become a Foreign Borrower
hereunder, provided that (i) only a Foreign Subsidiary that is organized under
the laws of Canada or any Province thereof may become a Canadian Borrower and no
Foreign Subsidiary organized under the laws of Canada or any Province thereof
may become a Foreign Revolving Borrower; (ii) prior to becoming a Foreign
Borrower, the Company has provided to the Administrative Agent and each Lender
10 days prior to the proposed borrowing date for such Foreign Subsidiary a
written request signed by the Company and such Foreign Subsidiary, that such
Foreign Subsidiary be designated as a Foreign Borrower pursuant to the terms of
this Agreement; (iii) such Foreign Subsidiary shall be a wholly-owned direct or
indirect Subsidiary of the Company (except for directors’ qualifying shares or
nominal equity interests required to be held by someone other than the Company
or a Subsidiary under applicable law); (iv) the Company and such Foreign
Subsidiary shall have satisfied the conditions precedent set forth in
Section 7.03; (v) the addition of such Foreign Subsidiary as a Foreign Borrower
hereunder shall not result in withholding tax liability or other adverse tax
consequences or adverse legal impact to the Administrative Agent, any LC Issuer
or any Lender hereunder; (vi) at the time of the request by the Company that
such Foreign Subsidiary be added as Foreign Borrower and after giving effect to
the addition of such Foreign Subsidiary as a Foreign Borrower, no Default or
Event of Default shall exist or begin to exist; and (vii) after the giving of
any notice pursuant to this Section 2.09(b), if the designation of such Foreign
Borrower obligates the Administrative Agent or any Lender to comply with “know
your customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Company shall,
promptly upon the request of the Administrative Agent or any Lender, supply such
documentation and other evidence as is reasonably requested by the
Administrative Agent or any Lender in order for the Administrative Agent or such
Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations.
     (c) Notification to Lenders. Upon satisfaction by the Company and any
Foreign Subsidiary of the requirements set forth in clause (b) above, and the
Administrative Agent’s satisfaction that the addition of such Foreign Subsidiary
as a Foreign Borrower hereunder is appropriately documented pursuant to this
Agreement and the other Loan Documents, the Administrative Agent shall promptly
notify the Company, such Foreign Subsidiary and the Lenders thereof, and shall
notify the Lenders whether such Foreign Subsidiary is a Canadian Borrower or
Foreign Revolving Borrower, whereupon such Foreign Subsidiary shall be
designated a “Foreign Borrower” pursuant to the terms and conditions of this
Agreement, and such Foreign Subsidiary shall become bound by all
representations, warranties, covenants, provisions and conditions of this
Agreement and each other Loan Document applicable to the Foreign Borrowers as if
such Foreign Borrower had been the original party making such representations,
warranties and covenants.
     (d) Release of Foreign Borrowers. Upon written request of the Company, a
Foreign Borrower (other than RPM Canada) may at any time be released as a
Foreign Borrower hereunder, so long as (i) such Foreign Borrower does not have
any Credit Facility Exposure

52



--------------------------------------------------------------------------------



 



owing to any Lender or LC Issuer at such time and has paid all accrued and
unpaid interest and fees, if any, owing by it, and (ii) no Event of Default
under Section 10.01 (e), (f) or (g) hereof shall exist at such time. No such
release shall be effective until confirmed by the Administrative Agent to the
Company and the Lenders in writing. The Lenders hereby authorize the
Administrative Agent to release such Foreign Borrower in accordance with the
terms and conditions of this subpart and agree that the Administrative Agent may
execute and deliver such documents or agreements as the Administrative Agent
shall deem necessary or appropriate in connection therewith. No release of a
Foreign Borrower shall affect the Company’s obligations under Section 12 of this
Agreement.
     SECTION 3. BORROWINGS, CONVERSIONS AND PREPAYMENTS.
     3.01 Borrowings.
     (a) Loans. The Company shall request all borrowings, continuations and/or
conversions of Loans hereunder and shall give the Administrative Agent notice of
such borrowings, continuations and/or conversions as provided in Section 5.05
hereof.
     (b) Funding of Loans.
     (i) With respect to any Revolving Loan, not later than 2:00 p.m. Cleveland,
Ohio time on the date specified for each such borrowing hereunder, each Lender
shall make available the amount of the Revolving Loan to be made by it on such
date to the Administrative Agent, at the Principal Office in immediately
available funds, for the account of the applicable Borrower. The amount so
received by the Administrative Agent shall, subject to the terms and conditions
of this Agreement, be made available to the applicable Borrower by depositing
the same, in immediately available funds, in an account designated by such
Borrower.
     (ii) With respect to Canadian Revolving Loans, no later than 2:00 p.m.
(local time at the Canadian Payment Office) on the date specified for each
borrowing hereunder, each Canadian Lender will make available its proportionate
share, if any, of each such borrowing of Canadian Revolving Loans (which in the
case of BA Equivalent Loans shall be the amount of BA Discount Proceeds due by
such Canadian Lender with respect to such BA Equivalent Loans) requested to be
made on such date to the Administrative Agent at the Canadian Payment Office in
Canadian Dollars and in immediately available funds and the Canadian
Administrative Branch of the Administrative Agent promptly will make available
to the appropriate Canadian Borrower by depositing to its account at the
Canadian Payment Office (or such other account in Canada as such Canadian
Borrower shall specify) the aggregate of the amounts so made available in the
type of funds received; provided, however, that the Acceptance Fee payable by
the Canadian Borrowers to each Canadian Lender pursuant to Section 2.03(c) in
respect of each BA Equivalent Loan made by such Canadian Lender to the Canadian
Borrowers shall be set off against the BA Discount Proceeds payable by such
Canadian Lender pursuant to this subpart.

53



--------------------------------------------------------------------------------



 



     (iii) With respect to any Swing Loan, the amount of such Swing Loan shall,
subject to the terms and conditions of this Agreement, be made available to the
Company by depositing the same, in immediately available funds, in an account
designated by the Company.
     (c) Minimum Borrowing Amount. The aggregate principal amount of each
borrowing of Loans by any Borrower shall not be less than, (i) with respect to
any Base Rate Loan or Canadian Base Rate Loan, $1,000,000 (or the Dollar
Equivalent thereof in any Designated Foreign Currency), with minimum increments
thereafter of $500,000 (or the Dollar Equivalent thereof in any Designated
Foreign Currency), (ii) with respect to any Fixed Rate Loan $5,000,000 (or the
Dollar Equivalent thereof in any Designated Foreign Currency), with minimum
increments thereafter of $1,000,000 (or the Dollar Equivalent thereof in any
Designated Foreign Currency), and (iii) with respect to any Swing Loan (other
than an Automatic Swing Loan), $500,000, with minimum increments thereafter of
$250,000 (provided that there are no minimum borrowing requirements with respect
to any Automatic Swing Loan), except that any borrowing of Loans may be in the
aggregate amount of the unused portion of the applicable Commitments (borrowings
of Loans of different Types or, in the case of Fixed Rate Loans, having
different Interest Periods, at the same time hereunder to be deemed separate
borrowings for purposes of the foregoing, one for each Type or Interest Period).
     (d) Maximum Borrowings. More than one borrowing of Loans may be incurred by
the Borrowers on any day; provided, however, that (i) if there are two or more
such borrowings on a single day by the same Borrower that consist of Fixed Rate
Loans, each such borrowing shall have a different initial Interest Period, and
(ii) at no time shall there be more than 12 Fixed Rate Loans outstanding
hereunder.
     3.02 Prepayments and Conversions.
     (a) Optional Prepayments and Conversions.
     (i) Each Borrower shall have the right to prepay Loans or to convert Loans
of one Type into Loans of another Type, at any time or from time to time,
provided that: (i) the applicable Borrower shall give the Administrative Agent
notice of each such prepayment or conversion as provided in Section 5.05 hereof,
(ii) except to the extent required pursuant to Section 6.04 hereof, Fixed Rate
Loans may be prepaid or converted only on the last day of an Interest Period for
such Loans, and (iii) no Foreign Currency Loan may be converted into a Base Rate
Loan, a Eurodollar Loan or a Foreign Currency denominated in a different
Designated Foreign Currency.
     (ii) Each conversion and prepayment of principal of Loans under this
Section 3.02(a) shall be in an aggregate principal amount equal to, (A) in the
case of any Base Rate Loan or Canadian Base Rate Loan, $1,000,000 (or the Dollar
Equivalent thereof in any Designated Foreign Currency), with minimum increments
thereafter of $500,000 (or the Dollar Equivalent thereof in any Designated
Foreign Currency), (B) in the case of any Fixed Rate Loan, $5,000,000 (or the
Dollar Equivalent thereof in any Designated Foreign Currency), with minimum
increments thereafter of $1,000,000 (or the Dollar Equivalent thereof in any
Designated Foreign Currency), and (C) in the case of any Swing Loan,

54



--------------------------------------------------------------------------------



 



$500,000, with minimum increments thereafter of $250,000 (conversions or
prepayments of Loans of different Types or, in the case of Fixed Rate Loans,
having different Interest Periods, at the same time hereunder to be deemed
separate conversions and prepayments for purposes of the foregoing, one for each
Type or Interest Period).
     (b) Mandatory Prepayments; Cash Collateralization.
     (i) If on any date (after giving effect to any other payments on such date)
(A) the Aggregate Credit Facility Exposure exceeds the aggregate of the Total
Revolving Commitment plus the Total Canadian Commitment, (B) the Revolving
Exposure of any Lender exceeds such Lender’s Revolving Commitment, (C) the
Aggregate Revolving Exposure exceeds the Total Revolving Commitment, (D) the
Canadian Facility Exposure of any Canadian Lender exceeds such Canadian Lender’s
Canadian Commitment, (E) the Aggregate Canadian Facility Exposure exceeds the
Total Canadian Commitment, or (F) the Swing Line Facility Exposure exceeds the
Swing Line Commitment then, in the case of each of the foregoing, the applicable
Borrower or the Company shall prepay on such date the principal amount of Loans
and, after Loans have been paid in full, Unpaid Drawings, in an aggregate amount
at least equal to such excess and conforming in the case of partial prepayments
of Loans to the requirements as to the amounts of partial prepayments of Loans
that are contained in subpart (a) above; provided, however, that if such excess
results solely from fluctuations in the exchange rates related to any Designated
Foreign Currency or Designated Foreign Currencies applicable to any of the Loans
or Unpaid Drawings, then neither the applicable Borrower nor the Company shall
be obligated to make a prepayment pursuant to this clause (i) unless and/or
until (1) the Aggregate Credit Facility Exposure exceeds 105% of the aggregate
of the Total Revolving Commitment plus the Total Canadian Commitment, (2) the
Revolving Exposure of any Lender exceeds 105% of such Lender’s Revolving
Commitment, (3) the Aggregate Revolving Exposure exceeds 105% of the Total
Revolving Commitment, (4) the Canadian Facility Exposure of any Canadian Lender
exceeds 105% of such Canadian Lender’s Canadian Commitment, or (5) the Aggregate
Canadian Facility Exposure exceeds 105% of the Total Canadian Commitment.
     (ii) If on any date (i) the Revolving LC Outstandings exceed the Revolving
LC Commitment Amount or (ii) the Canadian LC Outstandings exceed the Canadian LC
Commitment Amount, then the applicable LC Obligor shall pay to the
Administrative Agent an amount in cash equal to such excess and the
Administrative Agent shall hold such payment as security for the reimbursement
obligations of the applicable LC Obligors hereunder in respect of Letters of
Credit; provided, however, that if such excess results solely from fluctuations
in the exchange rates related to any Designated Foreign Currency or Designated
Foreign Currencies applicable to any of the Revolving LC Outstandings or
Canadian LC Outstandings, then the applicable LC Obligor shall not be obligated
to make a cash payment to the Administrative Agent pursuant to this clause
(ii) unless and/or until such Revolving LC Outstandings or Canadian LC
Outstandings equal or exceed 105% of the LC Commitment Amount.

55



--------------------------------------------------------------------------------



 



     (c) Breakage and Other Compensation. Any prepayment made pursuant to this
Section shall be accompanied by any amounts payable in respect thereof under
Section 6.05 hereof.
     SECTION 4. PAYMENTS OF PRINCIPAL AND INTEREST.
     4.01 Repayment of Loans.
     (a) All of the Loans (other than Swing Loans) shall mature no later than
the Commitment Termination Date.
     (b) Each Swing Loan shall mature on the Swing Loan Maturity Date applicable
thereto.
     4.02 Interest. The applicable Borrower will pay to the Administrative Agent
for the account of each Lender interest on the unpaid principal amount of each
Loan (other than BA Equivalent Loans) made by such Lender to such Borrower for
the period commencing on the date of such Loan to but excluding the date such
Loan shall be paid in full, at the following rates per annum:
     (a) if such Loan is a Base Rate Loan, the Base Rate;
     (b) if such Loan is a Eurodollar Loan, the Eurodollar Rate plus the
Applicable Margin;
     (c) if such Loan is a Canadian Base Rate Loan, the Canadian Base Rate;
     (d) if such Loan is a Foreign Currency Loan, the applicable Adjusted
Foreign Currency Rate plus the Applicable Margin; and
     (e) if such Loan is a Swing Loan, the Federal Funds Rate plus the
Applicable Margin.
     Notwithstanding the above provisions, if an Event of Default has occurred
which has not been cured or waived in writing in accordance with Section 13.01
hereof, upon written notice by the Administrative Agent (which notice the
Administrative Agent shall give at the direction of the Majority Lenders),
(i) all outstanding amounts of principal and, to the extent permitted by law,
all overdue interest, in respect of each Loan shall bear interest, payable on
demand, at a rate per annum equal to the Post-Default Rate, and (ii) the fees
applicable to Revolving LC Outstandings and Canadian LC Outstandings shall be
increased by an additional 2% per annum in excess of the fees otherwise
applicable thereto. In addition, if any Unpaid Drawing or any amount (other than
amounts as to which the foregoing subparts (i) and (ii) are applicable) payable
by any Borrower under the Loan Documents is not paid when due, upon written
notice by the Administrative Agent (which notice the Administrative Agent shall
give at the direction of the Majority Lenders), such amount shall bear interest,
payable on demand, at the Post-Default Rate.
     Accrued interest on each Loan shall be payable (i) if such Loan is a Base
Rate Loan, on each Quarterly Date, (ii) if such Loan is a Fixed Rate Loan (other
than a BA Equivalent Loan),

56



--------------------------------------------------------------------------------



 



on the last day of the Interest Period for such Loan (and, if such Interest
Period exceeds three months’ duration, quarterly, commencing on the first
quarterly anniversary of the first day of such Interest Period), (iii) if such
Loan is a Swing Loan, on the Swing Loan Maturity Date applicable thereto,
(iv) if such Loan is a Canadian Base Rate Loan, in arrears on the last Business
Day of each month, and (v) in any event, upon the payment, prepayment or
conversion thereof, but only on the principal so paid or prepaid or converted;
provided that interest payable at the Post-Default Rate shall be payable from
time to time on demand of the Administrative Agent or the Majority Lenders.
Promptly after the determination of any interest rate provided for herein or any
change therein, the Administrative Agent shall notify the Lenders and the
Company thereof.
     Notwithstanding the foregoing provisions of this Section 4.02, if at any
time the rate of interest set forth above on any Loan of or other obligation
payable to any Lender (the “Stated Rate”) exceeds the maximum non-usurious
interest rate permissible for such Lender to charge commercial borrowers under
applicable law (the “Maximum Rate” for such Lender), the rate of interest
charged on such Loan of or other obligation payable to such Lender hereunder
shall be limited to the Maximum Rate for such Lender.
     If the Stated Rate for any Loan of a Lender that has theretofore been
subject to the preceding paragraph at any time is less than the Maximum Rate for
such Lender, the principal amount of such Loan shall bear interest at the
Maximum Rate for such Lender until the total amount of interest paid to such
Lender or accrued on its Loans hereunder equals the amount of interest which
would have been paid to such Lender or accrued on such Lender’s Loans hereunder
if the Stated Rate had at all times been in effect.
     If, upon payment in full of all amounts payable hereunder, the total amount
of interest paid to any Lender or accrued on such Lender’s Loans under the terms
of this Agreement is less than the total amount of interest which would have
been paid to such Lender or accrued on such Lender’s Loans if the Stated Rate
had, at all times, been in effect, then the applicable Borrower shall, to the
extent permitted by applicable law, pay to the Administrative Agent for the
account of such Lender an amount equal to the difference between (a) the lesser
of (i) the amount of interest which would have accrued on such Lender’s Loans if
the Maximum Rate for such Lender had at all times been in effect or (ii) the
amount of interest which would have accrued on such Lender’s Loans if the Stated
Rate had at all times been in effect and (b) the amount of interest actually
paid to such Lender or accrued on its Loans under this Agreement.
     If any Lender ever receives, collects or applies as interest any sum in
excess of the Maximum Rate for such Lender, such excess amount shall be applied
to the reduction of the principal balance of its Loans or to other amounts
(other than interest) payable hereunder, and if no such principal is then
outstanding, such excess or part thereof remaining shall be paid to the Company.
     SECTION 5. PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.
     5.01 Payments. Except to the extent otherwise provided herein, (i) all
payments of principal, interest and other amounts to be made by the Company or
any other Borrower hereunder and under the Notes shall be made in Dollars, in
immediately available funds, to the

57



--------------------------------------------------------------------------------



 



Administrative Agent at the Principal Office, not later than 11:00 a.m.
Cleveland, Ohio time on the date on which such payment shall become due (each
such payment made after such time on such due date to be deemed to have been
made on the next succeeding Business Day), (ii) all payments (including
prepayments) to any Lender of the principal of or interest on any Foreign
Currency Loan shall be made in the same Designated Foreign Currency as the
original Loan and with respect to any Letter of Credit issued in a Designated
Foreign Currency, (iii) all Unpaid Drawings with respect to each Letter of
Credit shall be made in the same currency in which each such Letter of Credit
was issued, and (iv) all payments of principal, interest and other amounts to be
made by the Canadian Borrowers hereunder and under the Notes shall be made in
Canadian Dollars (other than payment of facility fees pursuant to
Section 2.03(a)(ii) hereof, which must be paid in Dollars), in immediately
available funds, to the Canadian Payment Office, not later than 11:00 a.m. local
time at the Canadian Payment Office time on the date on which such payment shall
become due (each such payment made after such time on such due date to be deemed
to have been made on the next succeeding Business Day). The Administrative Agent
may (but shall not be obligated to) debit the amount of any such payment which
is not made by such time to any ordinary deposit account of the applicable
Borrower with the Administrative Agent. The Borrowers shall, at the time of
making each payment hereunder or under any Note, specify to the Administrative
Agent the Loans or other amounts payable by the Borrowers hereunder to which
such payment is to be applied (and in the event that it fails to so specify, or
if an Event of Default has occurred and is continuing, the Administrative Agent
may apply such payment as it may elect in its sole discretion to amounts then
due, but subject to the other terms and conditions of this Agreement, including,
without limitation, Sections 5.02 and 10.02 hereof). Each payment received by
the Administrative Agent hereunder or under any Note for the account of a Lender
shall be paid promptly to such Lender, in immediately available funds, for the
account of such Lender’s Applicable Lending Office. If the due date of any
payment hereunder or under any Note would otherwise fall on a day which is not a
Business Day such date shall be extended to the next succeeding Business Day and
interest shall be payable for any principal so extended for the period of such
extension.
     5.02 Pro Rata Treatment.
     (a) Revolving Loans. Except to the extent otherwise provided herein:
(i) each borrowing from the Lenders under Section 2.01(a) hereof shall be made
from the Lenders with Revolving Commitments, each payment of facility fees under
Section 2.03(a)(i) and (b)(i) hereof shall be made for the account of such
Lenders, and each termination or reduction of the Revolving Commitments under
Section 2.02 hereof shall be applied to the Revolving Commitments of the
Lenders, pro rata according to the Lenders’ respective Revolving Percentages;
(ii) each payment by a Revolving Borrower of principal of or interest on
Revolving Loans of a particular Type (other than payments in respect of
Revolving Loans of individual Lenders provided for by Section 6 hereof) shall be
made to the Administrative Agent for the account of the Lenders pro rata in
accordance with the respective unpaid principal amounts of such Revolving Loans
held by the Lenders; and (iii) each conversion of Revolving Loans of a
particular Type (other than conversions of Revolving Loans of individual Lenders
pursuant to Section 6.04 hereof) shall be made pro rata among the Lenders in
accordance with the respective principal amounts of such Revolving Loans held by
the Lenders.

58



--------------------------------------------------------------------------------



 



     (b) Canadian Revolving Loans. Except to the extent otherwise provided
herein: (i) each borrowing from the Canadian Lenders under Section 2.01(b)
hereof shall be made from the Canadian Lenders, each payment of facility fees
under Section 2.03(a)(ii) and (b)(ii) hereof shall be made for the account of
the Canadian Lenders, and each termination or reduction of the Canadian
Commitments under Section 2.02 hereof shall be applied to the Canadian
Commitments of the Canadian Lenders, pro rata according to the Canadian Lenders’
respective Canadian Commitment Percentages; (ii) each payment by a Canadian
Borrower of principal of or interest on Canadian Revolving Loans of a particular
Type (other than payments in respect of Canadian Revolving Loans of individual
Canadian Lenders provided for by Section 6 hereof) shall be made to the Canadian
Administrative Branch of the Administrative Agent for the account of the
Canadian Lenders pro rata in accordance with the respective unpaid principal
amounts of such Canadian Revolving Loans held by the Canadian Lenders; and
(iii) each conversion of Canadian Revolving Loans of a particular Type (other
than conversions of Canadian Revolving Loans of individual Canadian Lenders
pursuant to Section 6.04 hereof) shall be made pro rata among the Canadian
Lenders in accordance with the respective principal amounts of such Canadian
Revolving Loans held by the Canadian Lenders.
     (c) Swing Loans. Except to the extent otherwise provided herein, each
payment by the Company of principal of or interest on Swing Loans shall be made
to the Administrative Agent.
     5.03 Computations. All computations of interest on Fixed Rate Loans (other
than BA Equivalent Loans) and Swing Loans hereunder shall be made on the actual
number of days elapsed over a year of 360 days, all computations of interest on
Base Rate Loans and Unpaid Drawings hereunder shall be made on the actual number
of days elapsed over a year of 365 or 366 days, as applicable, and all
computations of the Applicable BA Discount Rate with respect to BA Equivalent
Loans shall be made on the actual number of days elapsed in a year of 365 days.
For purposes of this Agreement and disclosure under the Interest Act (Canada),
whenever interest to be paid on a Canadian Revolving Loan is to be calculated on
the basis of a period of time that is less than a calendar year, the yearly rate
of interest to which the rate determined pursuant to such calculation is
equivalent is the rate so determined multiplied by the actual number of days in
the calendar year in which the same is to be ascertained and divided by such
lesser period of time.
     5.04 No Setoff, Counterclaim or Defense. All payments made by any Borrower
hereunder, under any Note or any other Loan Document, shall be made without
setoff, counterclaim or other defense.
     5.05 Certain Notices. Notices to (a) the Administrative Agent of
terminations or reductions of Commitments, or (b) the Administrative Agent of
borrowings, conversions and prepayments of Loans and of the duration of Interest
Periods shall be irrevocable and shall be effective only if received by the
Administrative Agent not later than 12:00 noon Cleveland, Ohio time on the
number of Business Days prior to the date of the relevant termination,
reduction, borrowing, conversion and/or prepayment specified below:

59



--------------------------------------------------------------------------------



 



              NUMBER OF     BUSINESS DAYS NOTICE   PRIOR
Termination or reduction of Commitments
    3  
Borrowing or prepayment of, or conversion of, or into, Base Rate Loans or Swing
Loans
    0  
Borrowing or prepayment of, conversion of, or into, Canadian Base Rate Loans
    1  
Borrowing or prepayment of, conversion of, or into, or duration of Interest
Period for, Fixed Rate Loans
    3  

     Each notice of termination or reduction shall specify the amount of the
Commitments to be terminated or reduced. Each notice of borrowing, conversion or
prepayment shall specify the Borrower, the amount and Type of the Loans to be
borrowed, converted or prepaid (subject to Sections 3.02 and 5.04 hereof), the
date of borrowing, conversion or prepayment (which shall be a Business Day), in
the case of Fixed Rate Loans, the duration of the Interest Period therefor
(subject to the definition of Interest Period), in the case of Swing Loans, the
Swing Loan Maturity Date applicable thereto, and with respect to Foreign
Currency Loans, the Designated Foreign Currency applicable thereto. Each such
notice of duration of an Interest Period shall specify the Loans to which such
Interest Period is to relate. The Administrative Agent shall promptly notify the
affected Lenders of the contents of each such notice (other than a notice
relating solely to Swing Loans). In the event that any Borrower fails to select
the duration of any Interest Period for any Fixed Rate Loans within the time
period and otherwise as provided in this Section 5.05, such Loans (if
outstanding as Fixed Rate Loans) will be automatically converted into Base Rate
Loans on the last day of the then current Interest Period for such Loans or (if
outstanding as Base Rate Loans) will remain as, or (if not then outstanding)
will be made as, Base Rate Loans; provided, however, that, notwithstanding the
foregoing, a Foreign Currency Loan may not be converted into a Base Rate Loan
and, if not continued at the end of the applicable Interest Period, must be
repaid by the applicable Borrower in full at the end of such Interest Period.
     5.06 Non-Receipt of Funds by the Administrative Agent. Unless the
Administrative Agent shall have been notified by a Lender or the Company (the
“Payor”) prior to the date on (or, in the case of Base Rate Loans or Swing
Loans, prior to the time by) which such Lender is to make payment to the
Administrative Agent of the proceeds of a Loan to be made by it hereunder or any
Borrower is to make a payment to the Administrative Agent for the account of one
or more of the Lenders, as the case may be (such payment being herein called the
“Required Payment”), which notice shall be effective upon receipt, that the
Payor does not intend to make the Required Payment to the Administrative Agent,
the Administrative Agent may assume that the Required Payment has been made and
may, in reliance upon such assumption (but shall not be required to), make the
amount thereof available to the intended recipient on such date (or at such
time) and, if the Payor has not in fact made the Required Payment to the
Administrative Agent or the Swing Line Lender, the recipient of such payment
shall, on demand, pay to the Administrative Agent the amount made available to
it together with interest thereon in respect of

60



--------------------------------------------------------------------------------



 



the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent receives such
amount at a rate per annum equal to the Federal Funds Rate for such period.
     5.07 Sharing of Payments, Etc.
     (a) Generally.
     (i) Subject to subpart (c) below, if at any time any Lender receives any
amount (other than amounts that are received from a Canadian Borrower with
respect to the Canadian Obligations and are subject to subpart (a)(ii) below)
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Loan Documents, or otherwise)
that is applicable to the payment of the principal of, or interest on, the Loans
(other than Swing Loans), LC Participations, Swing Loan Participations or fees
(other than fees that are intended to be paid solely to the Arrangers, the
Administrative Agent or a LC Issuer and amounts payable to a Lender under
Section 6), of a sum that with respect to the related sum or sums received by
other Lenders is in a greater proportion than the total of such Obligation then
owed and due to such Lender (based on such Lender’s ratable share thereof as
determined in accordance with Section 5.02, Section 10.02 or specifically set
forth elsewhere in this Agreement) bears to the total of such Obligation then
owed and due to all of the Lenders immediately prior to such receipt, then such
Lender receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations (other than the
Canadian Obligations) to such Lenders in such amount as shall result in a
proportional participation by all of the Lenders in such amount.
     (ii) Canadian Facility. Subject to subpart (c) below, if at any time any
Canadian Lender receives any amount hereunder from the Canadian Borrowers
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Loan Documents, or otherwise) that is
applicable to the payment of the principal of, or interest on, the Canadian
Revolving Loans, Canadian LC Participations or fees (other than fees that are
intended to be paid solely to LC Issuers and amounts payable to a Canadian
Lender under Section 6) of a sum that with respect to the related sum or sums
received by other Canadian Lenders is in a greater proportion than the total
such Canadian Obligations then owed and due to such Canadian Lender bears to the
total of such Canadian Obligation then owed and due to all of the Canadian
Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Canadian Lenders an interest in the Canadian Obligations to such Canadian
Lenders in such amount as shall result in a proportional participation by all of
the Canadian Lenders in such amount.
     (b) Recovery of Amounts. If any amount paid to any Lender pursuant to
subparts (i) or (ii) above is recovered in whole or in part from such Lender,
such original purchase shall be rescinded, and the purchase price restored
ratably to the extent of the recovery.

61



--------------------------------------------------------------------------------



 



     (c) Sharing after Sharing Date. If at any time on or after the Sharing
Date, the Credit Facility Exposure owing to any Lender is greater than an amount
equal to such Lender’s Sharing Percentage of the Aggregate Credit Facility
Exposure, then on such date each of the other Lenders shall purchase from such
Lender for cash at par an amount of the Obligations of such Lender as shall be
necessary such that the Credit Facility Exposure owing to such Lender is equal
to the amount of its Sharing Percentage of the Aggregate Credit Facility
Exposure.
     (d) Consent of Borrowers. The Borrowers consent to the foregoing and agree,
to the extent they may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.
     5.08 Taxes.
     (a) Any and all payments by the Borrowers hereunder shall be made, in
accordance with Section 5.01, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Administrative Agent, taxes imposed on its income, and
franchise taxes imposed on it, by the jurisdiction under the laws of which such
Lender or the Administrative Agent (as the case may be) is organized or any
political subdivision thereof and, in the case of each Lender, taxes imposed on
its income, and franchise taxes imposed on it, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If any Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to any Lender or the Administrative Agent, (i) except as provided in
subsection (g) below, the sum payable shall be increased as may be necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 5.08), such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower shall
make such deductions and (iii) such Borrower (or the Company on its behalf)
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.
     (b) In addition, each Borrower (or the Company on its behalf) will pay any
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies that arise from any payment made hereunder or
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement, the Notes or any other document referred to herein or therein
(hereinafter referred to as “Other Taxes”).
     (c) The Company and, subject to Section 2.08(b) hereof, each other Borrower
(or the Company on its behalf) will indemnify each Lender and the Administrative
Agent for the full amount of Taxes or Other Taxes (including related penalties,
interest and expenses) imposed by any jurisdiction on amounts payable under this
Section 5.08 paid by such Lender or the Administrative Agent (as the case may
be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. This indemnification shall be made within 30 days
from the

62



--------------------------------------------------------------------------------



 



date such Lender or the Administrative Agent (as the case may be) makes written
demand therefor. It is understood that Taxes and Other Taxes do not include any
withholdings or other obligations imposed on a Lender with respect to payments
by such Lender to a participant in such Lender’s Loans.
     (d) Within 30 days after the date of any payment of Taxes, the applicable
Borrower (or the Company on its behalf) or a Lender, in the case of any Taxes
paid by such Lender, will furnish to the Administrative Agent, at its address
referred to in Section 13.02 hereof, the original or a certified copy of a
receipt evidencing payment thereof.
     (e) At the reasonable request of the Company, a Lender or the
Administrative Agent shall apply at the Company’s expense for a refund in
respect of Taxes or Other Taxes previously paid or deducted by such Borrower
pursuant to this Section 5.08 if in the opinion of such Lender or Administrative
Agent, acting reasonably, there is a reasonable basis for such refund.
Notwithstanding the foregoing, none of the Lenders or the Administrative Agent
shall be obligated to pursue such refund if, in its sole good faith judgment,
such action would be disadvantageous to it. If any Lender subsequently receives
from a taxing authority a refund of any Tax previously paid or deducted by the
Company or a Borrower and for which the Company has indemnified or increased a
payment to the Lender pursuant to this Section 5.08, such Lender shall within
30 days after receipt of such refund, and to the extent permitted by applicable
law, pay to the Company or applicable Borrower the net amount of any such
recovery after deducting taxes and expenses attributable thereto.
     (f) Not later than the Closing Date or, in the case of any bank or
financial institution that becomes a Lender after the Closing Date pursuant to
Section 13.06, the date of the instrument of assignment pursuant to which such
bank or financial institution became a Lender, and annually thereafter or at
such other times as the Administrative Agent or the Company may request, each
Lender with a Revolving Commitment organized under the laws of a jurisdiction
outside the United States shall provide the Administrative Agent and the Company
with duly completed copies of Form 1001 or Form 4224 or any successor form
prescribed by the Internal Revenue Service of the United States certifying that
such Lender is exempt from United States withholding taxes with respect to all
payments to be made to such Lender hereunder or other documents satisfactory to
the Company and the Administrative Agent indicating that all payments to be made
to such Lender hereunder are not subject to such taxes (an “Exemption
Certificate”). In the case of payments to or for any Lender with a Revolving
Commitment organized under the laws of a jurisdiction outside the United States,
unless the Administrative Agent and the Company have received an Exemption
Certificate from such Lender, the Company, or the Administrative Agent if the
Company has not withheld, may withhold taxes from such payments at the
applicable statutory rate; provided that if the Company has withheld it shall so
notify the Administrative Agent. If the Company is required to pay additional
amounts to any Lender pursuant to this Section 5.08, such Lender shall use
reasonable efforts to designate a different Applicable Lending Office if such
designation will thereafter avoid the need for any additional payments under
this Section 5.08 and will not, in the sole judgment of such Lender, be
otherwise disadvantageous to such Lender. A Lender with a Revolving Commitment
which ceases to be exempt from United States withholding taxes shall notify the
Administrative Agent and the Company promptly thereof.

63



--------------------------------------------------------------------------------



 



     (g) If a Lender organized under the laws of a jurisdiction outside the
United States fails to comply with the provisions of subsection (f) above, then
the Company shall not have any obligation to increase the sum payable to such
Lender pursuant to Section 5.08(a) or to indemnify such Lender pursuant to
Section 5.08(b) for Taxes (including related penalties, interest and expenses)
imposed by the United States or any political subdivision thereof.
     SECTION 6. YIELD PROTECTION AND ILLEGALITY.
     6.01 Additional Costs.
     (a) Each Borrower (or the Company on its behalf) shall pay to the
Administrative Agent for the account of each Lender and each LC Issuer from time
to time such amounts as such Lender or such LC Issuer may determine to be
necessary to compensate it for any costs incurred by such Lender or such LC
Issuer which such Lender or such LC Issuer determines are attributable to its
making, issuing or maintaining of any Fixed Rate Loans or Letters of Credit
hereunder or its obligation to make or issue any of such Loans or Letters of
Credit hereunder, or any reduction in any amount receivable by such Lender
hereunder in respect of any of such Loans or Letters of Credit or such
obligation (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), in each case resulting from any Regulatory
Change which:
     (i) changes the basis of taxation of any amounts payable to such Lender or
any LC Issuer under this Agreement or its Notes or Letters of Credit in respect
of any of such Loans or Letters of Credit (other than changes which affect taxes
measured by or imposed on the overall net income of such Lender or such LC
Issuer or of its Applicable Lending Office for any of such Loans or Letters of
Credit by the jurisdiction in which such Lender or such LC Issuer has its
principal office or such Applicable Lending Office); or
     (ii) imposes or modifies any reserve, special deposit, insurance assessment
or similar requirements relating to any extensions of credit or other assets of,
or any deposits with or other liabilities of, such Lender or any LC Issuer
(including any of such Loans or Letters of Credit or any deposits referred to in
the definitions of “Eurodollar Base Rate” in Section 1.01 hereof but excluding,
with respect to any such Fixed Rate Loan, any such requirements included in the
applicable Eurodollar Reserve Requirement); or
     (iii) imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities).
     Each LC Issuer and the Lenders each will notify the Company and each other
applicable Borrower (or the Company on its behalf), through the Administrative
Agent of any event occurring after the date of this Agreement which will entitle
such Lender or such LC Issuer to compensation pursuant to this Section 6.01(a)
as promptly as practicable after it obtains knowledge thereof and determines to
request such compensation, and (if so requested by the Company through the
Administrative Agent) will designate a different Applicable Lending Office for
the relevant Type of Fixed Rate Loans of such Lender if such designation will
avoid the need for, or reduce the amount of, such compensation and will not, in
the sole opinion of

64



--------------------------------------------------------------------------------



 



such Lender, be disadvantageous to such Lender (provided that such Lender shall
have no obligation to so designate an Applicable Lending Office located in the
United States of America). Each Lender and/or LC Issuer, as applicable, will
furnish the Company with a statement setting forth the basis and amount of each
request by such Lender or such LC Issuer for compensation under this
Section 6.01(a). If any Lender or LC Issuer requests compensation from any
Borrower under this Section 6.01(a), such Borrower may, by notice to such Lender
or such LC Issuer, as applicable, through the Administrative Agent, suspend the
obligation of such Lender or LC Issuer to make additional Fixed Rate Loans of
the relevant Type or issue Letters of Credit to the Borrowers until the
Regulatory Change giving rise to such request ceases to be in effect (in which
case the provisions of Section 6.04 hereof shall be applicable).
     (b) Without limiting the effect of the foregoing provisions of this
Section 6.01, if, by reason of any Regulatory Change, any Lender either
(i) incurs Additional Costs based on or measured by the excess above a specified
level of the amount of a category of deposits or other liabilities of such
Lender or LC Issuer which includes deposits by reference to which the interest
rate on any Type of Fixed Rate Loans is determined as provided in this Agreement
or a category of extensions of credit or other assets of such Lender or LC
Issuer which includes any Type of Fixed Rate Loans or (ii) becomes subject to
restrictions on the amount of such a category of liabilities or assets which it
may hold, then, if such Lender or LC Issuer so elects by notice to the Company
(with a copy to the Administrative Agent) and each other Borrower, as
applicable, the obligation of such Lender or LC Issuer to make Fixed Rate Loans
of the relevant Type or issue Letters of Credit hereunder shall be suspended
until the date such Regulatory Change ceases to be in effect (in which case the
provisions of Section 6.04 hereof shall be applicable).
     (c) Determinations and allocations by any Lender, or any LC Issuer for
purposes of this Section 6.01 of the effect of any Regulatory Change on its
costs of maintaining its obligations to make Loans or issue Letters of Credit or
of making, issuing or maintaining Loans or Letters of Credit or on amounts
receivable by it in respect of Loans or Letters of Credit, and of the additional
amounts required to compensate such Lender or LC Issuer in respect of any
Additional Costs, shall be presumed correct absent manifest error.
     (d) Notwithstanding the foregoing, no Borrower shall be required to
compensate any Lender or LC Issuer for any Additional Costs incurred more than
one year prior to the date that such Lender or LC Issuer notifies such Borrower
thereof, unless such Additional Costs were caused by the retroactive application
of a Regulatory Change to a date more than one year prior to the date of such
notice.
     6.02 Limitation on Types of Loans. Anything herein to the contrary
notwithstanding, if, with respect to any Fixed Rate Loans:
     (a) the Administrative Agent determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of “Eurodollar Base Rate” in Section 1.01 hereof are not
being provided by the Reference Lenders in the relevant amounts or for the
relevant maturities for purposes of determining the rate of interest for such
Loans for Interest Periods therefor as provided in this Agreement; or

65



--------------------------------------------------------------------------------



 



     (b) the Majority Lenders determine (which determination shall be
conclusive) and notify the Administrative Agent that the relevant rates of
interest referred to in the definition of “Eurodollar Base Rate” in Section 1.01
hereof upon the basis of which the rates of interest for such Loans are to be
determined do not accurately reflect the cost to such Lenders of making or
maintaining such Loans for Interest Periods therefor;
then the Administrative Agent shall promptly notify the Company and each Lender
thereof, and so long as such condition remains in effect, the Lenders shall be
under no obligation to make Fixed Rate Loans of the relevant Type or to convert
Base Rate Loans into Fixed Rate Loans of the relevant Type and the Company
shall, on the last day(s) of the then current Interest Period(s) for the
outstanding Fixed Rate Loans of the relevant Type, either prepay such Loans or
convert such Loans into Base Rate Loans in accordance with Section 3.02 hereof.
     6.03 Illegality. Notwithstanding any other provision of this Agreement to
the contrary, in the event that it becomes unlawful for any Lender or its
Applicable Lending Office to (a) honor its obligation to make Fixed Rate Loans
of any Type hereunder, or (b) maintain Fixed Rate Loans of any Type hereunder,
then such Lender shall promptly notify the Company thereof through the
Administrative Agent and such Lender’s obligation to make Fixed Rate Loans of
such Type hereunder shall be suspended until such time as such Lender may again
make and maintain Fixed Rate Loans of such Type (in which case the provisions of
Section 6.04 hereof shall be applicable).
     6.04 Substitute Base Rate Loans. If the obligation of any Lender to make
Fixed Rate Loans of any Type shall be suspended pursuant to Section 6.01, 6.02
or 6.03 hereof, all Loans which would otherwise be made by such Lender as Fixed
Rate Loans of such Type shall be made instead as Base Rate Loans (and, if an
event referred to in Section 6.01(b) or 6.03 hereof has occurred and such Lender
so requests by notice to the Company with a copy to the Administrative Agent,
each Fixed Rate Loan of such Type of such Lender then outstanding shall be
automatically converted into a Base Rate Loan on the date specified by such
Lender in such notice) and, to the extent that Fixed Rate Loans of such Type are
so made as (or converted into) Base Rate Loans, all payments of principal which
would otherwise be applied to such Fixed Rate Loans of such Type shall be
applied instead to such Base Rate Loans, except that no Foreign Currency Loan
maybe converted into a Base Rate Loan hereunder and each such Foreign Currency
Loan must be repaid in full by the applicable Borrower.
     6.05 Compensation. Each Borrower (or the Company on its behalf) shall pay
to the Administrative Agent for the account of each Lender, upon the request of
such Lender through the Administrative Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense incurred by it as a result of:
     (a) any payment, prepayment or conversion of a Fixed Rate Loan made by such
Borrower on a date other than the last day of an Interest Period for such Loan;
or
     (b) any failure by any Borrower to borrow a Fixed Rate Loan to be made by
such Lender on the date for such borrowing specified in the relevant notice of
borrowing under Section 5.05 hereof or Section 3.03 hereof.

66



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, no Borrower shall be required to compensate any
Lender for any such loss, cost or expense incurred more than one year prior to
the date that such Lender notifies such Borrower thereof.
     6.06 Capital Adequacy. If any Lender shall determine that the adoption or
implementation of any applicable law, rule, regulation or treaty regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Applicable Lending Office) with any request or directive
issued after the date hereof regarding capital adequacy (whether or not having
the force of law) of any such authority, central bank or comparable agency, has
or would have the effect of reducing the rate of return on capital of such
Lender or any Person controlling such Lender (a “Parent”) as a consequence of
its obligations hereunder to a level below that which such Lender (or its
Parent) could have achieved but for such adoption, change or compliance (taking
into consideration its policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, within 15 days
after demand by such Lender (with a copy to the Administrative Agent), each
applicable Borrower (or the Company on its behalf) shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction.
A statement of any Lender claiming compensation under this Section and setting
forth the additional amount or amounts to be paid to it hereunder shall be
presumed correct absent manifest error. In determining such amount, such Lender
may use any reasonable averaging and attribution methods.
     6.07 Substitution of Lender. If (i) any Borrower is required to withhold
with respect to any Lender pursuant to Section 5.08, (ii) any Lender has
demanded compensation under Section 6.01(a) or Section 6.06 or (iii) the
obligation of any Lender to make Fixed Rate Loans has been suspended pursuant to
Section 6.01(b)(ii) or Section 6.03, and so long as no Default shall have
occurred and be continuing, the Company shall have the right to request one or
more substitute banks, financial institutions or funds (which may be one or more
of the Lenders) reasonably satisfactory to the Administrative Agent to purchase
such Lender’s Note and assume such Lender’s Commitment hereunder by paying to
such Lender an amount equal to all of the obligations of all Borrowers to such
Lender hereunder including, without limitation, principal and accrued interest
and fees. Any costs or expenses incurred by the Administrative Agent in
connection with assisting the Company pursuant hereto shall be paid upon demand
by the Company. The Administrative Agent shall respond promptly to any request
by the Company for its consent to a substitute for a Lender.
     SECTION 7. CONDITIONS PRECEDENT.
     7.01 Initial Loans. The obligation of the Lenders to make Loans, and of
each LC Issuer to issue Letters of Credit, is subject to the satisfaction of the
following conditions precedent:
     (a) Organizational Documents. Each Borrower shall have delivered to the
Administrative Agent an original certified copy of its Organizational Documents,
certified by an officer of each Borrower as being true and correct and in full
force and effect.

67



--------------------------------------------------------------------------------



 



     (b) Incumbency. Each Borrower shall have delivered to the Administrative
Agent a certificate in respect of the name and signature of each of the officers
(i) who is authorized to sign on its behalf this Agreement and the Notes and
(ii) who will, until replaced by another officer or officers duly authorized for
that purpose, act as its representative for the purposes of signing documents
and giving notices and other communications in connection with this Agreement
and the Notes. The Administrative Agent, each LC Issuer and each Lender may
conclusively rely on such certificates until it receives notice in writing from
such Borrower to the contrary.
     (c) Notes. The Administrative Agent shall have received the appropriate
Note or Notes for each Lender, duly completed and executed.
     (d) Opinion of Counsel to the Borrowers. The Administrative Agent shall
have received an opinion of counsel to each Borrower, each in form and substance
satisfactory to the Administrative Agent and the Lenders.
     (e) Counterparts. The Administrative Agent shall have received counterparts
of this Agreement executed and delivered by or on behalf of each of the parties
hereto (or, in the case of any Lender as to which the Administrative Agent shall
not have received such a counterpart, the Administrative Agent shall have
received evidence satisfactory to it of the execution and delivery by such
Lender of a counterpart hereof).
     (f) Existing Credit Agreement. The Administrative Agent shall have received
evidence that all amounts outstanding under the credit agreement dated as of
November 19, 2004, among the Company, the foreign borrowers party thereto, the
lenders party thereto and National City Bank, as administrative agent, as
amended, shall have been paid in full and all commitments thereunder shall have
terminated.
     (g) Fees and Fee Letters. The Company shall have (i) executed and delivered
to the Administrative Agent the Arranger Fee Letter and shall have paid to the
Administrative Agent, for the benefit of itself and the Arrangers, the fees
required to be paid by it on the Closing Date, (ii) executed and delivered to
the Administrative Agent the Closing Fee Letter and shall have paid to the
Administrative Agent, for the benefit of the Lenders, the fees required to be
paid therein, and (iii) paid or caused to be paid all reasonable fees and
expenses of the Administrative Agent in connection with the consummation of the
transactions contemplated in this Agreement.
     (h) Other Documents. The Administrative Agent shall have received such
other documents relating to the transactions contemplated hereby as the
Administrative Agent may reasonably request.
     7.02 Initial and Subsequent Loans. The obligation of each Lender to make
any Loan, and of the LC Issuer to issue any Letter of Credit, hereunder is
subject to the satisfaction of the following conditions precedent as of the date
of the making of such Loan or the issuance of such Letter of Credit both
immediately before and after giving effect thereto:
     (a) no Default or Event of Default shall have occurred and be continuing;
and

68



--------------------------------------------------------------------------------



 



     (b) the representations and warranties made by the Borrowers in this
Agreement shall be true in all material respects on and as of the date of the
making of such Loan or the issuance of such Letter of Credit, with the same
force and effect as if made on and as of such date (except, in the case of the
representation and warranty contained in Section 8.02(d), as disclosed by the
Company to the Lenders in writing in the notice of borrowing relating to such
Loan).
     Each notice of borrowing by any Borrower hereunder shall constitute a
certification by the Borrowers to the effect set forth in the preceding sentence
(both as of the date of such notice and as of the date of such borrowing).
     7.03 Conditions Precedent to Addition of Foreign Borrowers. The obligation
of the Lenders to make Loans, and of the LC Issuer to issue Letters of Credit,
to any Foreign Borrower that becomes a party to this Agreement pursuant to
Section 2.09, is subject to the satisfaction of each of the following conditions
on or prior to the date any such Loan is made to, or Letter of Credit is issued
for the account of, such Foreign Borrower:
     (a) Joinder Agreement. Such Foreign Borrower shall have executed and
delivered to the Administrative Agent a joinder agreement, in form and substance
satisfactory to the Administrative Agent (as modified, amended or supplemented
from time to time in accordance with the terms thereof and hereof, a “Joinder
Agreement”), pursuant to which such Foreign Borrower shall have become a party
to this Agreement.
     (b) Notes. Such Foreign Borrower shall have executed and delivered to the
Administrative Agent a Revolving Note, a Canadian Base Rate Note or a BA
Equivalent Note, as the case may be, for the account of each Lender that has
requested a Note.
     (c) Corporate Resolutions and Approvals. The Administrative Agent shall
have received certified copies of the resolutions of the Board of Directors or
equivalent governing body of such Foreign Borrower, approving the Loan Documents
to which such Foreign Borrower is or may become a party, and of all documents
evidencing other necessary corporate or limited liability company action and
governmental approvals, if any, with respect to the execution, delivery and
performance by such Foreign Borrower of the Loan Documents to which it is or may
become a party.
     (d) Incumbency Certificates. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary (or equivalent officers)
of such Foreign Borrower, certifying the names and true signatures of the
officers of such Foreign Borrower authorized to sign the Loan Documents to such
Foreign Borrower is a party and any other documents to which such Foreign
Borrower is a party that may be executed and delivered in connection herewith.
     (e) Organizational Documents. The Administrative Agent shall have received
an original certified copy of the Organizational Documents of such Foreign
Borrower, certified by an officer of such Foreign Borrower as being true and
correct and in full force and effect.
     (f) Opinions of Counsel. The Administrative Agent shall have received such
opinions of counsel from counsel to such Foreign Borrower as the Administrative
Agent shall

69



--------------------------------------------------------------------------------



 



request, each of which shall be addressed to the Administrative Agent and each
of the Lenders and in form and substance satisfactory to the Administrative
Agent.
     (g) Amendments to Loan Documents. The Administrative Agent shall have
received such amendments or other modifications to the Loan Documents, fully
executed by the appropriate parties thereto, that the Administrative Agent deems
necessary or appropriate in connection with the addition of such Foreign
Borrower.
     (h) Miscellaneous. The Company and such Foreign Borrower shall have
provided to the Administrative Agent and the Lenders such other items and shall
have satisfied such other conditions as may be reasonably required by the
Administrative Agent or the Lenders.
     SECTION 8. REPRESENTATIONS AND WARRANTIES. Each Borrower represents and
warrants to the Lenders, each LC Issuer and the Administrative Agent as follows:
     8.01 Corporate Existence. Each of the Company and its Subsidiaries (a) is a
corporation, partnership or limited liability company duly organized or formed,
as applicable, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, as applicable; (b) has all
requisite corporate, partnership or limited liability company power, and has all
governmental licenses, authorizations, consents and approvals necessary to own
its assets and carry on its business as now being or as proposed to be
conducted, except in the case of such licenses, authorizations, consents and
approvals, where the failure to obtain them would not have a Material Adverse
Effect; and (c) is qualified to do business in all jurisdictions in which the
nature of the business conducted by it makes such qualification necessary and
where failure so to qualify would have a Material Adverse Effect.
     8.02 Information.
     (a) All information heretofore furnished by any Borrower to the
Administrative Agent, any LC Issuer or any Lender for purposes of or in
connection with this Agreement or any transaction contemplated hereby did not as
of the date thereof and will not as of the Closing Date contain any untrue
statement of a material fact or assumption or omit to state a material fact or
assumption necessary in order to make the statements contained therein not
misleading.
     (b) Without limiting the generality of paragraph (a):
     (i) The audited consolidated balance sheet of the Company and its
Subsidiaries as of May 31, 2006 and the audited consolidated statements of
income, shareholders’ equity and cash flows for the fiscal year ended May 31,
2006 (collectively, the “Financial Statements”) have been prepared in accordance
with generally accepted accounting principles consistently applied. The
Financial Statements fairly present the financial position of the Company and
its Subsidiaries as of May 31, 2006 and the results of their operations and
their cash flows for the fiscal year ended May 31, 2006 in conformity with
generally accepted accounting principles.
     (ii) The unaudited consolidated balance sheet of the Company and its
Subsidiaries as of August 31, 2006 and the unaudited consolidated statements of
income, shareholders’ equity and cash flows for the three months then ended have
been prepared

70



--------------------------------------------------------------------------------



 



in accordance with generally accepted accounting principles consistently
applied, and fairly present the financial position of the Company and its
Subsidiaries as of August 31, 2006 and the results of their operations and their
cash flows for the three months then ended in conformity with generally accepted
accounting principles (subject to normal year-end adjustments).
     (iii) The Company and its Subsidiaries did not on the date of the balance
sheet referred to in clause (i) above, and will not on the Closing Date, have
any material contingent liabilities, material liabilities for taxes, unusual and
material forward or long-term commitments or material unrealized or anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in said balance sheet.
     (c) The Company has disclosed to the Lenders in writing any and all facts
(other than general economic and industry conditions) which have or may have a
Material Adverse Effect.
     (d) Since May 31, 2006 no event has occurred and no condition has come into
existence which has had, or is reasonably likely to have, a Material Adverse
Effect.
     8.03 Litigation. Except as disclosed in the Disclosure Documents, there are
no legal or arbitral proceedings or any proceedings by or before any
governmental or regulatory authority or agency, now pending or, to the knowledge
of the Company, threatened against or affecting the Company or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which in any manner draw into question the validity of any material
provision of any Loan Document. The disclosure of litigation to the Lenders
pursuant to this Section does not necessarily mean that such litigation is of
the type described in this Section or that the Company believes that such
litigation has any merit whatsoever.
     8.04 No Breach. None of the execution and delivery of the Loan Documents,
the consummation of the transactions therein contemplated or compliance with the
terms and provisions thereof will conflict with or result in a breach of, or
require any consent under, the Organizational Documents of the Company or any of
its Subsidiaries, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
Loan Document or other material agreement or instrument to which the Company or
any of its Subsidiaries is a party or by which it is bound or to which it is
subject, or constitute a default under any such material agreement or
instrument, or result in the creation or imposition of any Lien upon any of the
revenues or assets of the Company or any of its Subsidiaries pursuant to the
terms of any such agreement or instrument.
     8.05 Corporate Action. Each Borrower has all necessary corporate,
partnership or limited liability company power, as applicable, and authority to
execute, deliver and perform its obligations under the Loan Documents to which
it is a party; the execution, delivery and performance by each Borrower of the
Loan Documents to which it is a party have been duly authorized by all necessary
corporate, partnership or limited liability company action, as applicable; and
this Agreement has been duly and validly executed and delivered by each Borrower
and constitutes the legal, valid and binding obligation of such Borrower and, on
the Closing Date, each of the other Loan Documents to which the Company is to be
a party will constitute its legal, valid and binding obligation, in each case
enforceable in accordance with its

71



--------------------------------------------------------------------------------



 



terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization or moratorium or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.
     8.06 Approvals. Each of the Company and its Subsidiaries has obtained all
authorizations, approvals and consents of, and has made all filings and
registrations with, any governmental or regulatory authority or agency and any
third party necessary for the execution, delivery or performance by it of any
Loan Document to which it is a party, or for the validity or enforceability
thereof.
     8.07 Regulations U and X. Neither the Company nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U or X of the Board of Governors of the
Federal Reserve System) and no part of the proceeds of any Loan hereunder will
be used to purchase or carry any such margin stock.
     8.08 ERISA. The Company and each member of the Controlled Group have
fulfilled their obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and are in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan. No such Person has (i) sought a waiver of the minimum funding
standard under Section 412 of the Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan, or made any
amendment to any Plan, which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security under ERISA or the Code or
(iii) incurred any liability under Title IV of ERISA (other than a liability to
the PBGC for premiums under Section 4007 of ERISA).
     8.09 Taxes. Each of the Company and its Subsidiaries has filed all United
States Federal income tax returns and all other material tax returns which are
required to be filed by it and has paid all taxes due pursuant to such returns
or pursuant to any assessment received by it, except to the extent the same may
be contested as permitted by Section 9.02 hereof. There are no material tax
disputes or contests pending as of the Closing Date. The charges, accruals and
reserves on the books of the Company and its Subsidiaries in respect of taxes
and other governmental charges are, in the opinion of the Company, adequate.
     8.10 Subsidiaries. Schedule 2 hereto is a complete and correct list, as of
the date of this Agreement, of all Subsidiaries of the Company and of all
Investments held by the Company or any of its Subsidiaries in any material joint
venture or other similar Person. The Company owns, free and clear of Liens, all
outstanding shares of its Subsidiaries and all such shares are validly issued,
fully paid and non-assessable and the Company (or the respective Subsidiary of
the Company) also owns, free and clear of Liens, all such Investments.
     8.11 Investment Company Act. Neither the Company nor any of its
Subsidiaries is an investment company within the meaning of the Investment
Company Act of 1940, as amended, or, directly or indirectly, controlled by or
acting on behalf of any Person which is an investment company, within the
meaning of said Act.
     8.12 [Intentionally Deleted.]

72



--------------------------------------------------------------------------------



 



     8.13 Ownership and Use of Properties. Each of the Company and its
Subsidiaries will have on the Closing Date and at all times thereafter, legal
title or ownership of, or the right to use pursuant to enforceable and valid
agreements or arrangements, all tangible property, both real and personal, and
all franchises, licenses, copyrights, patents and know-how which is material to
the operation of its business as proposed to be conducted.
     8.14 Environmental Matters. Except as disclosed in the Disclosure
Documents, neither the Company nor any of its Subsidiaries has (i) failed to
obtain any permits, certificates, licenses, approvals, registrations and other
authorizations which are required under any applicable Environmental Law where
failure to have any such permit, certificate, license, approval, registration or
authorization would have a Material Adverse Effect; (ii) failed to comply with
the terms and conditions of all such permits, certificates, licenses, approvals,
registrations and authorizations, and are also in compliance with all other
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any applicable Environmental
Law or in any notice or demand letter from any regulatory authority issued,
entered, promulgated or approved thereunder where failure to comply would have a
Material Adverse Effect; or (iii) failed to conduct its business so as to comply
in all respects with applicable Environmental Laws where failure to so comply
would have a Material Adverse Effect. The disclosure of any failure or alleged
failure to the Lenders pursuant to this Section does not necessarily mean that
such failure is of the type described in this Section or that any such
allegation has any merit whatsoever.
     8.15 Anti-Terrorism Law Compliance. Neither the Company nor any of its
Subsidiaries is subject to or in violation of any law, regulation, or list of
any government agency (including, without limitation, the U.S. Office of Foreign
Asset Control list, Executive Order No. 13224 or the USA Patriot Act) that
prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender or LC Issuer from making any advance or
extension of credit to any Borrower or from otherwise conducting business with
the Company or any of its Subsidiaries.
     SECTION 9. COVENANTS. Each Borrower agrees that, so long as any of the
Commitments are in effect and until payment in full of all Obligations, unless
the Majority Lenders shall agree otherwise as contemplated by Section 13.05
hereof:
     9.01 Information. The Company shall deliver to each of the Lenders:
     (a) as soon as available and in any event within 90 days after the end of
each fiscal year of the Company, consolidated statements of income,
shareholders’ equity and cash flows of the Company and its Subsidiaries for such
year and the related consolidated balance sheet as at the end of such year,
setting forth in each case in comparative form the corresponding figures for the
preceding fiscal year, and accompanied by an opinion thereon of Ernst & Young
LLP or other independent certified public accountants of recognized national
standing, which opinion shall state that said consolidated financial statements
fairly present in all material respects the consolidated financial condition and
results of operations of the Company and its Subsidiaries as at the end of, and
for, such fiscal year, provided that delivery of the Company’s annual report on
Form 10-K shall be deemed to satisfy the foregoing requirements;

73



--------------------------------------------------------------------------------



 



     (b) as soon as available and in any event within 45 days after the end of
each fiscal quarter of the Company other than the last fiscal quarter in each
fiscal year, consolidated statements of income, shareholders’ equity and cash
flows of the Company and its Subsidiaries for such fiscal quarter and for the
portion of the fiscal year ended at the end of such fiscal quarter, and the
related consolidated balance sheet as at the end of such fiscal quarter,
accompanied, in each case, by a certificate of a Senior Officer, which
certificate shall state that said consolidated financial statements fairly
present in all material respects the consolidated financial condition and
results of operations of the Company in accordance with GAAP (except for
footnotes of the type required by the Securities and Exchange Commission to be
included in quarterly reports on Form 10-Q), consistently applied, as at the end
of, and for, such period (subject to normal year-end audit adjustments),
provided that delivery of the Company’s quarterly report on Form 10-Q shall be
deemed to satisfy the foregoing requirements;
     (c) promptly upon the mailing thereof to the shareholders of the Company
generally, copies of all financial statements, reports and proxy statements so
mailed;
     (d) promptly upon the filing thereof, copies of all registration statements
(other than any registration statements on Form S-8 or its equivalent) and any
reports which the Company shall have filed with the Securities and Exchange
Commission;
     (e) if and when the Company or any member of the Controlled Group (i) gives
or is required to give notice to the PBGC of any “reportable event” (as defined
in Section 4043 of ERISA) with respect to any Plan which might constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
the plan administrator of any Plan has given or is required to give notice of
any such reportable event, a copy of the notice of such reportable event given
or required to be given to the PBGC, (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate or appoint a trustee to administer any Plan, a copy of such notice;
(iv) applies for a waiver of the minimum funding standard under Section 412 of
the Code, a copy of such application; (v) gives notice of intent to terminate
any Plan under Section 4041(c) of ERISA, a copy of such notice and other
information filed with the PBGC; (vi) gives notice of withdrawal from any Plan
pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to make
any payment or contribution to any Plan or Multiemployer Plan or makes any
amendment to any Plan which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security, a certificate of a Senior
Officer setting forth details as to such occurrence and action, if any, which
the Company or member of the Controlled Group is required or proposes to take;
     (f) promptly (and in any event within 3 Business Days) after a Senior
Officer of the Company knows that any Default or Event of Default has occurred
and is continuing, a notice of such Default or Event of Default, describing the
same in reasonable detail;
     (g) promptly after a Senior Officer of the Company knows of a change in the
Fitch Rating, S&P Rating and/or Moody’s Rating of the Company, a notice of such
change in the Fitch Rating, S&P Rating and/or Moody’s Rating of the Company; and

74



--------------------------------------------------------------------------------



 



     (h) from time to time such other information regarding the financial
condition, operations, prospects or business of the Company or any Borrower as
the Administrative Agent or any Lender through the Administrative Agent may
reasonably request.
     The Company will furnish to each Lender, at the time it furnishes each set
of financial statements pursuant to paragraph (a) or (b) above, a certificate of
the Company executed by a Senior Officer (i) to the effect that, to the best of
his knowledge after due inquiry, no Default or Event of Default has occurred and
is continuing (or, if any Default or Event of Default has occurred and is
continuing, describing the same in reasonable detail) and (ii) setting forth in
reasonable detail the computations necessary to determine whether it was in
compliance with Sections 9.08 to 9.12, inclusive, and 9.16 hereof as of the end
of the respective fiscal quarter or fiscal year.
     9.02 Taxes and Claims. The Company will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or
profits, or upon any property belonging to it, prior to the date on which
penalties attach thereto, and all material lawful claims which, if unpaid, might
become a Lien upon the property of the Company or such Subsidiary, provided that
neither the Company nor such Subsidiary shall be required to pay any such tax,
assessment, charge, levy or claim the payment of which is being contested in
good faith and by proper proceedings if it maintains adequate reserves with
respect thereto and if such contest, proceedings and reserves have been
described in a certificate of a Senior Officer delivered to the Lenders.
     9.03 Insurance. The Company will maintain, and will cause each of its
Subsidiaries to maintain, insurance with responsible companies in such amounts
and against such risks as is usually carried by companies of established repute
engaged in the same or similar businesses, owning similar properties, and
located in the same general areas as the Company and its Subsidiaries.
     9.04 Maintenance of Existence; Conduct of Business. The Company will
preserve and maintain, and will cause each of its Subsidiaries to preserve and
maintain, its corporate, partnership or limited liability company existence, as
applicable, and all of its rights, privileges and franchises necessary or
desirable in the normal conduct of its business, and will conduct its business
in a regular manner; provided that nothing herein shall prevent (i) the
consolidation or merger (and resulting dissolution) of any Subsidiary of the
Company into the Company so long as the Company is the surviving corporation,
(ii) the consolidation or merger of any Subsidiary of the Company into any other
Subsidiary of the Company so long as, in the case of such mergers or
consolidations involving one or more Foreign Borrowers, either (A) a Foreign
Borrower is the surviving entity, or (B) to the extent a Foreign Borrower is not
the surviving corporation, such Foreign Borrower has been released in accordance
with Section 2.09(d) hereof, (iii) the sale of any Subsidiary of the Company
which is not a Significant Subsidiary so long as, in the case of any Foreign
Borrower, such Foreign Borrower has been released in accordance with
Section 2.09(d) hereof, (iv) the termination of corporate, partnership or
limited liability company existence, dissolution or abandonment by the Company
of any Subsidiary which is not a Significant Subsidiary so long as, in the case
of any Foreign Borrower, such Foreign Borrower

75



--------------------------------------------------------------------------------



 



has been released in accordance with Section 2.09(d) hereof, and (v) any sale,
lease or transfer of assets not prohibited by Section 9.10 hereof.
     9.05 Maintenance of and Access to Properties. The Company will keep, and
will cause each of its Subsidiaries to keep, all of its properties necessary in
its business in good working order and condition (having regard to the condition
of such properties at the time such properties were acquired by the Company or
such Subsidiary), ordinary wear and tear excepted, and proper books of record
and account in which full, true and correct entries in conformity with GAAP
shall be made of all dealings and transactions in relation to its business
activities, and will permit representatives of the Lenders to inspect such
properties and, upon reasonable notice and at reasonable times, to examine and
make extracts and copies from the books and records of the Company and any such
Subsidiary.
     9.06 Compliance with Applicable Laws. The Company will comply, and will
cause each of its Subsidiaries to comply, with the requirements of all
applicable laws, rules, regulations and orders of any governmental body or
regulatory authority (including, without limitation, all Environmental Laws), a
breach of which would have a Material Adverse Effect, except where contested in
good faith and by proper proceedings.
     9.07 Litigation. The Company will promptly give to the Administrative Agent
(which shall promptly notify each Lender) notice in writing of all litigation
and of all proceedings of which it is aware before any courts, arbitrators or
governmental or regulatory agencies affecting the Company or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.
     9.08 Leverage Ratio.
     (a) The Company will not permit Indebtedness of the Company and its
Subsidiaries, determined on a consolidated basis, on any date to exceed 65% of
the sum of such Indebtedness and consolidated shareholders’ equity of the
Company and its Subsidiaries on such date.
     (b ) The Company will not permit Indebtedness of its Domestic Subsidiaries,
determined on a combined basis exclusive of Indebtedness to the Company and
Indebtedness pursuant to receivables securitizations incurred in accordance with
the terms and conditions of this Agreement, on any date to exceed 15% of
consolidated shareholders’ equity of the Company and its Subsidiaries on such
date.
     9.09 Interest Coverage Ratio. The Company will not permit the ratio,
calculated as at the end of each fiscal quarter ending after the Closing Date
for the four fiscal quarters then ended, of EBITDA for such period to Interest
Expense for such period to be less than 3.5:1.
     9.10 Mergers, Asset Dispositions, Etc. No Borrower will (i) consolidate or
merge with or into any other Person or (ii) sell, lease or otherwise transfer,
directly or indirectly, in one transaction or a series of related transactions,
all or substantially all of its business or assets; provided that (1) any
Borrower may consolidate or merge with another Person if (A) such Borrower is
the entity surviving such merger and (B) immediately after giving effect to such
consolidation or merger, no Default or Event of Default shall have occurred and
be continuing, (2) any Borrower other than the Company may sell, lease or
transfer all or substantially all of its

76



--------------------------------------------------------------------------------



 



business or assets to the Company or any other Borrower, and (3) nothing herein
shall prevent any of the transactions or events permitted under clauses (i)-(v)
of Section 9.04.
     9.11 Liens. The Company will not, and will not permit any of its
Subsidiaries to, create or suffer to exist any Lien upon any property or assets,
now owned or hereafter acquired, securing any Indebtedness or other obligation,
except:
     (i) Liens existing on the Closing Date and securing Indebtedness in an
aggregate principal amount not exceeding $10,000,000;
     (ii) Liens existing on other assets at the date of acquisition thereof or
which attach to such assets concurrently with or within 90 days after the
acquisition thereof, securing Indebtedness incurred to finance the acquisition
thereof in an aggregate principal amount at any time outstanding not exceeding
$35,000,000;
     (iii) any Lien existing on any asset of any corporation at the time such
corporation becomes a Subsidiary of the Company or is merged or consolidated
with or into the Company or one of its Subsidiaries and not created in
contemplation of such event;
     (iv) any Lien arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by any of the
foregoing clauses of this Section 9.11, provided that such Indebtedness is not
increased and is not secured by any additional assets;
     (v) other Liens arising in the ordinary course of the business of the
Company or such Subsidiary which are not incurred in connection with the
borrowing of money or the obtaining of advances or credit, do not secure any
obligation in an amount exceeding $25,000,000 and do not materially detract from
the value of its property or assets or materially impair the use thereof in the
operation of its business;
     (vi) Liens not otherwise permitted by the foregoing clauses of this
Section 9.11 securing Indebtedness in an aggregate principal or face amount at
any date not to exceed $40,000,000; and
     (vii) Liens incurred pursuant to receivables securitizations and related
assignments and sales of any income or revenues (including Receivables),
including Liens on the assets of any Receivables Subsidiary created pursuant to
any receivables securitization and Liens granted by the Company and its other
Subsidiaries on Receivables in connection with the transfer thereof, or to
secure obligations owing by them, in respect of any such receivables
securitization; provided that (x) the amounts received by the Company and its
other Subsidiaries from such Receivables Subsidiary in connection with the sale
or other transfer of such Receivables would not under GAAP be accounted for as
liabilities on a consolidated balance sheet of the Company, and (y) the
aggregate principal amount of the investments and claims held at any time by all
purchasers, assignees or other transferees of (or of interests in) Receivables
from any Receivables Subsidiary, and other rights to payment held by such
Persons, in all receivables securitizations shall not exceed $250,000,000.

77



--------------------------------------------------------------------------------



 



     9.12 Investments. The Company will not, and will not permit any of its
Subsidiaries to, make or permit to remain outstanding any advances, loans or
other extensions of credit or capital contributions (other than prepaid expenses
in the ordinary course of business) to (by means of transfers of property or
assets or otherwise), or purchase or own any stocks, bonds, notes, debentures or
other securities of, any Person (all such transactions being herein called
“Investments”), except: (i) operating deposit accounts; (ii) Liquid Investments;
(iii) subject to Section 9.13 hereof, Investments in accounts and notes
receivable acquired in the ordinary course of business as presently conducted;
(iv) Investments existing on the Closing Date in Subsidiaries or joint ventures,
and Investments after the Closing Date by the Captive Insurance Companies in the
ordinary course of its business; (v) Investments not otherwise permitted by the
foregoing clauses of this Section 9.12 in Subsidiaries (other than the
Receivables Subsidiary) of the Company and in Persons which become Subsidiaries
of the Company as the result of such Investments; (vi) Investments not otherwise
permitted by the foregoing clauses of this Section 9.12 in joint ventures in an
aggregate amount not to exceed $75,000,000; (vii) Investments comprised of
capital contributions, loans or deferred purchase price (whether in the form of
cash, a note or other assets) to any Receivables Subsidiary or of residual
interests in any trust formed to facilitate any related receivables
securitization; and (viii) Investments not otherwise permitted by the foregoing
clauses of this Section 9.12 in an aggregate amount not to exceed $20,000,000.
     9.13 Transactions with Affiliates. Except as expressly permitted by this
Agreement the Company will not, and will not permit any of its Subsidiaries to,
directly or indirectly: (i) make any Investment in an Affiliate of the Company
(other than a Subsidiary of the Company); (ii) transfer, sell, lease, assign or
otherwise dispose of any assets to an Affiliate of the Company (other than a
Subsidiary of the Company); (iii) merge into or consolidate with or purchase or
acquire assets from an Affiliate of the Company (other than a Subsidiary of the
Company); or (iv) enter into any other transaction directly or indirectly with
or for the benefit of an Affiliate of the Company (other than a Subsidiary of
the Company) (including, without limitation, Guaranties and assumptions of
obligations of an Affiliate of the Company (other than a Subsidiary of the
Company)); provided that (a) any Affiliate of the Company who is an individual
may serve as a director, officer or employee of the Company and receive
reasonable compensation or indemnification in connection with his or her
services in such capacity; and (b) any transaction entered into by the Company
or a Subsidiary of the Company with an Affiliate of the Company which is not a
Subsidiary of the Company providing for the leasing of property, the rendering
or receipt of services or the purchase or sale of inventory and other assets in
the ordinary course of business must be for a monetary or business consideration
which would be substantially as advantageous to the Company or such Subsidiary
as the monetary or business consideration which would obtain in a comparable
arm’s length transaction with a Person not an Affiliate of the Company.
     9.14 Lines of Business. The Company and its Subsidiaries, taken as a whole,
shall not engage to any substantial extent in any line or lines of business
activity other than present or related product lines.
     9.15 Environmental Matters. The Company will promptly give to the Lenders
notice in writing of any complaint, order, citation, notice or other written
communication from any Person with respect to, or if the Company becomes aware
after due inquiry of, (i) the existence or alleged existence of a violation of
any applicable Environmental Law or Environmental

78



--------------------------------------------------------------------------------



 



Liability at, upon, under or within any property now or previously owned,
leased, operated or used by the Company or any of its Subsidiaries or any part
thereof, or due to the operations or activities of the Company, any Subsidiary
on or in connection with such property or any part thereof (including receipt by
the Company or any Subsidiary of any notice of the happening of any event
involving the Release of a reportable quantity under any applicable
Environmental Law or cleanup of any Hazardous Substance), (ii) any Release on
such property or any part thereof in a quantity that is reportable under any
applicable Environmental Law, (iii) the commencement of any cleanup pursuant to
or in accordance with any applicable Environmental Law of any Hazardous
Substances on or about such property or any part thereof and (iv) any pending or
threatened proceeding for the termination, suspension or non-renewal of any
permit required under any applicable Environmental Law, in each case which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.
     9.16 Lease Payments. Neither the Company nor any of its Subsidiaries has
incurred or assumed or will incur or assume (whether pursuant to a Guaranty or
otherwise) any liability for rental payments under a lease with a lease term (as
defined in Financial Accounting Standards No. 13 of the Financial Accounting
Standards Board, as in effect on the date hereof) if (i) such lease is of an
asset previously owned by the Company or any of its Subsidiaries and (ii) after
giving effect thereto, the aggregate amount of minimum lease payments that the
Company and its Subsidiaries have so incurred or assumed will exceed, on a
consolidated basis, $50,000,000 for any calendar year under all such leases.
     9.17 Anti-Terrorism Laws. Neither the Company nor any of its Subsidiaries
shall be in violation of any law or regulation or appear on any list of any
government agency (including, without limitation, the U.S. Office of Foreign
Asset Control list, Executive Order No. 13224 or the USA Patriot Act) that
prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender or LC Issuer from making any advance or
extension of credit to any Borrower.
     SECTION 10. DEFAULTS.
     10.01 Events of Default. If one or more of the following events (herein
called “Events of Default”) shall occur and be continuing:
     (a) default in the payment of (i) any principal of any Loan or any
reimbursement obligation in respect of any Unpaid Drawing when due or (ii) any
interest on any Loan or other amount payable hereunder within five Business Days
after the due date thereof; or
     (b) the Company or any of its Subsidiaries shall default in the payment
when due of any principal of or interest on Indebtedness having an aggregate
outstanding principal amount of at least $25,000,000 (other than the Loans); or
any event or condition shall occur which results in the acceleration of the
maturity of any such Indebtedness or enables (or, with the giving of notice or
lapse of time or both, would enable) the holder of any such Indebtedness or any
Person acting on such holder’s behalf to accelerate the maturity thereof; or

79



--------------------------------------------------------------------------------



 



     (c) any representation or warranty made or deemed made by the Company or
any Subsidiary herein, or in any certificate furnished to any Lender, any LC
Issuer or the Administrative Agent pursuant to the provisions hereof, shall
prove to have been false or misleading in any material respect as of the time
made or furnished; or
     (d) (i) any Borrower shall default in the performance of any of its
obligations under Section 2.07, 9.01(a), (b) or (f), 9.08, 9.09, 9.10, 9.11,
9.12, 9.13, 9.16 or 9.17 hereof; or (ii) the Company or any Subsidiary shall
default in the performance of any of its other obligations hereunder or any
other Loan Document, and such default described in this subclause (ii) shall
continue unremedied for a period of 30 days after notice thereof to the Company
by the Administrative Agent or any Lender (through the Administrative Agent); or
     (e) the Company, any other Borrower or any of the Company’s Significant
Subsidiaries shall admit in writing its inability to, or be generally unable to,
pay its debts as such debts become due; or
     (f) the Company, any other Borrower or any of the Company’s Significant
Subsidiaries shall (i) apply for or consent to the appointment of, or the taking
of possession by, a receiver, custodian, trustee or liquidator of itself or of
all or a substantial part of its property, (ii) make a general assignment for
the benefit of its creditors, (iii) commence a voluntary case under the
Bankruptcy Code, (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or readjustment of debts, (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Bankruptcy Code, or (vi) take any corporate, limited
liability company or partnership action for the purpose of effecting any of the
foregoing; or
     (g) a proceeding or case shall be commenced, without the application or
consent of the Company, any other Borrower or any of the Company’s Significant
Subsidiaries in any court of competent jurisdiction, seeking (i) its
liquidation, reorganization, dissolution or winding-up, or the composition or
readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person or of all or any substantial
part of its assets, or (iii) similar relief in respect of such Person under any
law relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts, and such proceeding or case shall continue
undismissed, or an order, judgment or decree approving or ordering any of the
foregoing shall be entered and continue unstayed and in effect, for a period of
60 days; or an order for relief against such Person shall be entered in an
involuntary case under the Bankruptcy Code; or
     (h) a final judgment or judgments for the payment of money shall be
rendered by a court or courts against the Company or any of its Subsidiaries in
excess of $40,000,000 in the aggregate (excluding any amount of such judgment as
to which an Acceptable Insurer has acknowledged liability), and the same shall
not be discharged (or provision shall not be made for such discharge), or a stay
of execution thereof shall not be procured, within 10 days from the date of
entry thereof, or the Company or such Subsidiary shall not, within said period
of 10 days, or such longer period during which execution of the same shall have
been stayed, appeal therefrom and cause the execution thereof to be stayed
during such appeal; or

80



--------------------------------------------------------------------------------



 



     (i) the Company or any member of the Controlled Group shall fail to pay
when due an amount or amounts aggregating in excess of $20,000,000 for which it
shall have become liable under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans having aggregate Unfunded Liabilities in excess of
$20,000,000 shall be filed under Title IV of ERISA by the Company or any member
of the Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate, to impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or to cause a trustee to be appointed to administer, any
Plan or Plans having aggregate Unfunded Liabilities in excess of $20,000,000; or
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Plan or Plans having aggregate Unfunded
Liabilities in excess of $20,000,000 must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause the Company or one or more members of the Controlled Group to
incur a current payment obligation in excess of $20,000,000; or
     (j) (i) as a result of one or more transactions after the date of this
Agreement, any “person” or “group” of persons shall have “beneficial ownership”
(within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended, and the applicable rules and regulations thereunder) of 30% or
more of the outstanding common stock of the Company; or (ii) without limiting
the generality of the foregoing, during any period of 12 consecutive months,
commencing after the date of this Agreement, individuals who at the beginning of
such 12-month period were directors of the Company shall cease for any reason to
constitute a majority of the board of directors of the Company;
THEREUPON: the Administrative Agent may (and, if directed by the Majority
Lenders, shall) by notice to the Company (a) declare the Commitments terminated
(whereupon the Commitments shall be terminated), (b) terminate any Letter of
Credit that may be terminated in accordance with its terms; (c) declare the
principal amount then outstanding of and the accrued interest on the Loans, the
Unpaid Drawings, fees and all other Obligations payable hereunder and under the
Notes to be forthwith due and payable, whereupon such amounts shall be and
become immediately due and payable, without other notice, presentment, demand,
protest or other formalities of any kind (all of which are hereby expressly
waived by the Company); (d) terminate any Letter of Credit that may be
terminated in accordance with its terms and/or require the Company or the
applicable LC Obligor to deposit cash in a deposit account designated by the
Administrative Agent in an amount equal to 105% of the Revolving LC Outstandings
or the Canadian LC Outstandings, as the case may be, of such LC Obligor to
secure such LC Obligor’s reimbursement obligations with respect to such
Revolving LC Outstandings or Canadian LC Outstandings; and/or (e) exercise any
other right or remedy available under any of the Loan Documents or applicable
law; provided that in the case of the occurrence of an Event of Default with
respect to the Company referred to in clause (f) or (g) of this Section 10.01,
the Commitments shall be automatically terminated, the principal amount then
outstanding of and the accrued interest on the Loans, the Unpaid Drawings, and
fees and all other amounts payable hereunder and under the Notes shall be and
become automatically and immediately due and payable, without notice (including,
without limitation, notice of intent to accelerate), presentment, demand,
protest or other formalities of any kind, all of which are hereby expressly
waived by the Company, and the Company or the applicable LC Obligor shall
immediately

81



--------------------------------------------------------------------------------



 



deposit cash in a deposit account designated by the Administrative Agent in an
amount equal to 105% of the Revolving LC Outstandings or the Canadian LC
Outstandings, as the case may be, of such LC Obligor to secure such LC Obligor’s
reimbursement obligations with respect to such Revolving LC Outstandings or
Canadian LC Outstandings. Each Lender hereby agrees that, unless so requested by
the Administrative Agent with the consent of the Majority Lenders, it shall not
take or cause to be taken any action to declare the Commitments terminated or to
declare payable or collect the amounts referred to above that is independent
from any action taken or to be taken by the Administrative Agent, unless such
action is taken in connection with an Event of Default described in clause (a),
(e), (f) or (g) of this Section 10.01.
     10.02 Application of Certain Payments and Proceeds. All payments and other
amounts received by the Administrative Agent, any LC Issuer or any Lender (i) at
any time on or after the Sharing Date or (ii) at any time from the exercise of
remedies hereunder or under the other Loan Documents, shall in each case unless
otherwise required by the terms of the other Loan Documents or by applicable law
be applied as follows:
     (a) Obligations Generally. Except with respect to any amounts that are
required to first be applied pursuant to subparts (b) or (c) below, all amounts
received from or with respect to the Company shall be applied:
     (i) first, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses and other amounts payable to the Administrative
Agent or the Arrangers in their capacity as such;
     (ii) second, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses payable to each Lender or each applicable LC
Issuer, ratably among them in proportion to the aggregate of all such amounts;
     (iii) third, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Unpaid Drawings with respect to
Letters of Credit, ratably among the Lenders and each applicable LC Issuer in
proportion to the aggregate of all such amounts;
     (iv) fourth, pro rata to the payment of that portion of the Obligations
constituting unpaid principal of the Loans and Unpaid Drawings, ratably among
the Lenders and each applicable LC Issuer in proportion to the aggregate of all
such amounts;
     (v) fifth, to the Administrative Agent for the benefit of each applicable
LC Issuer to cash collateralize the Stated Amount of outstanding Letters of
Credit;
     (vi) sixth, to the payment of all other Obligations owing under or in
respect of the Loan Documents that are then due and payable to the
Administrative Agent, the Arrangers, each LC Issuer and the Lenders, ratably
based upon the respective aggregate amounts of all such Obligations owing to
them on such date; and
     (vii) finally, any remaining surplus after all of the Obligations have been
paid in full, to the Company or to whomsoever shall be lawfully entitled
thereto.

82



--------------------------------------------------------------------------------



 



     (b ) Foreign Revolving Borrower Obligations. All amounts received from or
with respect to any Foreign Revolving Borrower shall be applied:
     (i) first, to the payment of that portion of the Foreign Revolving Borrower
Obligations owing by such Foreign Revolving Borrower constituting fees,
indemnities and expenses and other amounts payable to the Administrative Agent
in its capacity as such;
     (ii) second, to the payment of that portion of the Foreign Revolving
Borrower Obligations owing by such Foreign Revolving Borrower constituting fees,
indemnities and expenses payable to each Lender and each applicable LC Issuer,
ratably among them in proportion to the aggregate of all such amounts;
     (iii) third, to the payment of that portion of the Foreign Revolving
Borrower Obligations constituting accrued and unpaid interest on the Loans made
to such Foreign Revolving Borrower and Unpaid Drawings with respect to Revolving
Letters of Credit issued for the account of such Foreign Revolving Borrower,
ratably among the Lenders and each applicable LC Issuer in proportion to the
aggregate of all such amounts;
     (iv) fourth, to the payment of that portion of the Foreign Revolving
Borrower Obligations constituting unpaid principal of the Loans made to such
Foreign Revolving Borrower and Unpaid Drawings with respect to Revolving Letters
of Credit issued for the account of such Foreign Revolving Borrower, ratably
among the Lenders and each applicable LC Issuer in proportion to the aggregate
of all such amounts;
     (v) fifth, to the Administrative Agent for the benefit of each applicable
LC Issuer to cash collateralize the Stated Amount of Revolving Letters of Credit
issued for the account of such Foreign Revolving Borrower;
     (vi) sixth, to the payment of all other Foreign Revolving Borrower
Obligations of such Foreign Revolving Borrower owing under or in respect of the
Loan Documents that are then due and payable to the Administrative Agent, each
LC Issuer and the Lenders, ratably based upon the respective aggregate amounts
of all such Foreign Revolving Borrower Obligations owing to them by such Foreign
Revolving Borrower on such date; and
     (vii) finally, any remaining surplus after all of the Foreign Revolving
Borrower Obligations of such Foreign Revolving Borrower have been paid in full,
to such Foreign Revolving Borrower or to whomsoever shall be lawfully entitled
thereto.
     (c) Canadian Obligations. All amounts received from or with respect to any
Canadian Borrower shall be applied:
     (i) first, to the payment of that portion of the Canadian Obligations owing
by the Canadian Borrowers constituting fees, indemnities and expenses and other
amounts payable to the Administrative Agent in its capacity as such;

83



--------------------------------------------------------------------------------



 



     (ii) second, to the payment of that portion of the Canadian Obligations
owing by the Canadian Borrowers constituting fees, indemnities and expenses
payable to each Canadian Lender or each applicable LC Issuer, ratably among them
in proportion to the aggregate of all such amounts;
     (iii) third, to the payment of that portion of the Canadian Obligations
constituting accrued and unpaid interest on the Canadian Revolving Loans made to
the Canadian Borrowers and Unpaid Drawings with respect to Canadian Letters of
Credit issued for the account of a Canadian Borrower, ratably among the Canadian
Lenders and the applicable LC Issuers in proportion to the aggregate of all such
amounts;
     (iv) fourth, to the payment of that portion of the Canadian Obligations
constituting unpaid principal of the Canadian Revolving Loans made to the
Canadian Borrowers and Unpaid Drawings with respect to Canadian Letters of
Credit issued for the account of a Canadian Borrower, ratably among the Canadian
Lenders and each applicable LC Issuer in proportion to the aggregate of all such
amounts;
     (v) fifth, to the Administrative Agent for the benefit of each applicable
LC Issuer to cash collateralize the Stated Amount of outstanding Canadian
Letters of Credit issued for the account of a Canadian Borrower;
     (vi) sixth, to the payment of all other Canadian Obligations owing under or
in respect of the Loan Documents that are then due and payable to the
Administrative Agent and the Canadian Lenders, ratably based upon the respective
aggregate amounts of all such Canadian Obligations owing to them by the Canadian
Borrowers on such date; and
     (vii) finally, any remaining surplus after all of the Canadian Obligations
have been paid in full, to the Canadian Borrowers or to whomsoever shall be
lawfully entitled thereto.
     SECTION 11. THE ADMINISTRATIVE AGENT.
     11.01 Appointment, Powers and Immunities. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to act as its agent hereunder
and under the Notes with such powers as are specifically delegated to the
Administrative Agent by the terms hereof and thereof, together with such other
powers as are reasonably incidental thereto. The Administrative Agent (which
term as used in this Section 11 shall include reference to its affiliates and
its and its affiliates’ officers, directors, employees and agents): (a) shall
have no duties or responsibilities except those expressly set forth in this
Agreement and the Notes, and shall not by reason of this Agreement or any Note
be a trustee for any Lender; (b) shall not be responsible to the Lenders for any
recitals, statements, representations or warranties contained in this Agreement
or the Notes, or in any certificate or other document referred to or provided
for in, or received by any of them under, this Agreement or any the Notes, or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any Note or any other document referred to or
provided for herein or therein or for any failure by the Company or any of its
Subsidiaries or any other Person to perform any of its obligations hereunder or
thereunder; (c) shall not be required to initiate or conduct any litigation or
collection proceedings hereunder or

84



--------------------------------------------------------------------------------



 



under any Note except to the extent requested by the Majority Lenders, and
(d) shall not be responsible for any action taken or omitted to be taken by it
hereunder or under any Note or any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith, except
for its own gross negligence or willful misconduct. The Administrative Agent may
employ agents and attorneys-in-fact and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care.
     11.02 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telex, telegram or cable) believed by it to
be genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Administrative Agent.
As to any matters not expressly provided for by this Agreement or the Notes, the
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder and thereunder in accordance with instructions
signed by the Majority Lenders and such instructions of the Majority Lenders and
any action taken or failure to act pursuant thereto shall be binding on all of
the Lenders.
     11.03 Defaults. The Administrative Agent shall not be deemed to have
knowledge of the occurrence of a Default (other than the non-payment of
principal of or interest on Loans or facility or utilization fees) unless the
Administrative Agent has received notice from a Lender or the Company specifying
such Default and stating that such notice is a “Notice of Default”. In the event
that the Administrative Agent receives such a notice of the occurrence of a
Default, the Administrative Agent shall give prompt notice thereof to the
Lenders (and shall give each Lender prompt notice of each such non-payment). The
Administrative Agent shall (subject to Section 11.07 hereof) take such action
with respect to such Default as shall be directed by the Majority Lenders,
provided that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable in the best interests of the Lenders.
     11.04 Rights as a Lender. With respect to its Commitment and the Loans made
by it, National City in its capacity as a Lender hereunder shall have the same
rights and powers hereunder as any other Lender and may exercise the same as
though it were not acting as the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity. The Administrative Agent may
(without having to account therefor to any Lender) accept deposits from, lend
money to and generally engage in any kind of banking, trust or other business
with the Company (and any of its Affiliates) as if it were not acting as the
Administrative Agent and the Administrative Agent may accept fees and other
consideration from the Company (in addition to the agency fees and arrangement
fees heretofore agreed to between the Company, the Administrative Agent) for
services in connection with this Agreement or otherwise without having to
account for the same to the Lenders.
     11.05 Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed under Section 13.03 or 13.04 hereof, but
without limiting the

85



--------------------------------------------------------------------------------



 



obligations of the Company under said Sections 13.03 and 13.04), ratably in
accordance with their respective Commitments, for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against the Administrative Agent in any way relating
to or arising out of this Agreement or any other Loan Document or any other
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including, without limitation, the costs and
expenses which the Company is obligated to pay under Sections 13.03 and 13.04
hereof but excluding, unless a Default has occurred and is continuing, normal
administrative costs and expenses incident to the performance of its agency
duties hereunder) or the enforcement of any of the terms hereof or thereof or of
any such other documents, provided that no Lender shall be liable for any of the
foregoing to the extent they arise from the gross negligence or willful
misconduct of the party to be indemnified.
     11.06 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
agrees that it has, independently and without reliance on the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of the Company and decision to
enter into this Agreement and that it will, independently and without reliance
upon the Administrative Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own analysis and decisions in taking or not taking action under this Agreement
or its Note or Notes. The Administrative Agent shall not be required to keep
itself informed as to the performance or observance by the Company or any other
Person of this Agreement or any of the other Loan Documents or any other
document referred to or provided for herein or therein or to inspect the
properties or books of the Company or any other Person. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent hereunder or under the Notes, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the affairs, financial
condition or business of the Company or any other Person (or any of their
affiliates) which may come into the possession of the Administrative Agent.
     11.07 Failure to Act. Except for action expressly required of the
Administrative Agent hereunder and under any Note, the Administrative Agent
shall in all cases be fully justified in failing or refusing to act hereunder
and thereunder unless it shall receive further assurances to its satisfaction by
the Lenders of their indemnification obligations under Section 11.05 hereof
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.
     11.08 Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Company and the Administrative Agent may be removed at
any time with or without cause by the Majority Lenders. Upon any such
resignation or removal, the Majority Lenders shall have the right to appoint a
successor Administrative Agent reasonably acceptable to the Company. If no
successor Administrative Agent shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the Majority
Lenders’ removal of the retiring Administrative Agent (the “Notice Date”), then
the retiring Administrative Agent may, on behalf of the Lenders,

86



--------------------------------------------------------------------------------



 



appoint a successor Administrative Agent reasonably acceptable to the Company.
Any successor Administrative Agent shall be (i) a Lender or (ii) if no Lender
has accepted such appointment within 40 days after the Notice Date, a bank with
a combined capital and surplus of at least $500,000,000. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After any retiring Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Section 11 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the
Administrative Agent.
     11.09 Other Agents. Except as specifically set forth herein with respect to
the Arrangers, any Lender identified herein as a Co-Agent, Syndication Agent,
Documentation Agent, Managing Agent, Manager, Book Runner, Joint Book Runner or
any other corresponding title, other than “Administrative Agent,” shall have no
right, power, obligation, liability, responsibility or duty under this Agreement
or any other Loan Document except those applicable to all Lenders as such. Each
Lender acknowledges that it has not relied, and will not rely, on any Lender so
identified in deciding to enter into this Agreement or in taking or not taking
any action hereunder.
     11.10 USA Patriot Act. Each Lender or assignee or participant of a Lender
that is not organized under the laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (a) an affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (b) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Administrative Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the USA Patriot Act and the applicable regulations: (i) within 10 days after the
Closing Date, and (ii) at such other times as are required under the USA Patriot
Act.
     SECTION 12. GUARANTY.
     12.01 Guaranty by the Company. The Company hereby irrevocably and
unconditionally guarantees, for the benefit of the Benefited Creditors, all of
the following (collectively, the “Company Guaranteed Obligations”): (a) the
principal of and interest on the Notes issued by, and the Loans made to, and the
other Obligations of, the Foreign Borrowers under this Agreement, and (b) all
reimbursement obligations and Unpaid Drawings with respect to Letters of Credit
issued for the benefit of any LC Obligor (other than the Company) under this
Agreement, in all cases under subparts (a) or (b) above, whether now existing,
or hereafter incurred or arising, including any such interest or other amounts
incurred or arising during the pendency of any bankruptcy, insolvency,
reorganization, receivership or similar proceeding, regardless of whether
allowed or allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Bankruptcy Code. Upon failure by any Borrower to pay
punctually any of the Company Guaranteed Obligations, the Company shall
forthwith on demand by the

87



--------------------------------------------------------------------------------



 



Administrative Agent pay the amount not so paid at the place and in the currency
and otherwise in the manner specified in this Agreement or any other applicable
agreement or instrument.
     12.02 Additional Undertaking. As a separate, additional and continuing
obligation, the Company unconditionally and irrevocably undertakes and agrees,
for the benefit of the Benefited Creditors that, should any amounts not be
recoverable from the Company under Section 12.01 for any reason whatsoever
(including, without limitation, by reason of any provision of any Loan Document
or any other agreement or instrument executed in connection therewith being or
becoming void, unenforceable, or otherwise invalid under any applicable law)
then, notwithstanding any notice or knowledge thereof by any Lender, the
Administrative Agent, any of their respective Affiliates, or any other Person,
at any time, the Company as sole, original and independent obligor, upon demand
by the Administrative Agent, will make payment to the Administrative Agent, for
the account of the Benefited Creditors, of all such obligations not so
recoverable by way of full indemnity, in such currency and otherwise in such
manner as is provided in the Loan Documents or any other applicable agreement or
instrument.
     12.03 Guaranty Unconditional. The obligations of the Company under this
Section shall be unconditional and absolute and, without limiting the generality
of the foregoing, shall not be released, discharged or otherwise affected by the
occurrence, one or more times, of any of the following:
     (a) any extension, renewal, settlement, compromise, waiver or release in
respect to any Company Guaranteed Obligation under any agreement or instrument,
by operation of law or otherwise;
     (b) any modification or amendment of or supplement to this Agreement, any
Note, any other Loan Document, or any agreement or instrument evidencing or
relating to any Company Guaranteed Obligation;
     (c) any release, non-perfection or invalidity of any direct or indirect
security for any Company Guaranteed Obligation under any agreement or instrument
evidencing or relating to any Company Guaranteed Obligation;
     (d) any change in the corporate or limited liability company existence,
structure or ownership of any Borrower or other Subsidiary or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Borrower or
other Subsidiary or its assets or any resulting release or discharge of any
obligation of any Borrower or other Subsidiary contained in any agreement or
instrument evidencing or relating to any Company Guaranteed Obligation;
     (e) the existence of any claim, set-off or other rights which the Company
may have at any time against any other Borrower, the Administrative Agent, any
Lender, any Affiliate of any Lender or any other person, whether in connection
herewith or any unrelated transactions;
     (f) any invalidity or unenforceability relating to or against any other
Borrower for any reason of any agreement or instrument evidencing or relating to
any Company Guaranteed Obligation, or any provision of applicable law or
regulation purporting to prohibit the payment by any Borrower of any of the
Company Guaranteed Obligations; or

88



--------------------------------------------------------------------------------



 



     (g) any other act or omission of any kind by any other Borrower, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Company’s obligations under this Section
other than the irrevocable payment in full of all Company Guaranteed
Obligations.
     12.04 Company Obligations to Remain in Effect; Restoration. The Company’s
obligations under this Section shall remain in full force and effect until the
Commitments shall have terminated, and the principal of and interest on the
Notes and other Company Guaranteed Obligations, and all other amounts payable by
the Company, any other Borrower or other Subsidiary, under the Loan Documents or
any other agreement or instrument evidencing or relating to any of the Company
Guaranteed Obligations, shall have been paid in full. If at any time any payment
of any of the Company Guaranteed Obligations is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of such
Borrower, the Company’s obligations under this Article with respect to such
payment shall be reinstated at such time as though such payment had been due but
not made at such time.
     12.05 Waiver of Acceptance, etc. The Company irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any person
against any other Borrower or any other Person, or against any collateral or
guaranty of any other Person.
     12.06 Subrogation. Until the indefeasible payment in full of all of the
Obligations and the termination of the Commitments hereunder, the Company shall
have no rights, by operation of law or otherwise, upon making any payment under
this Section to be subrogated to the rights of the payee against any other
Borrower with respect to such payment or otherwise to be reimbursed, indemnified
or exonerated by any such Borrower in respect thereof.
     12.07 Effect of Stay. In the event that acceleration of the time for
payment of any amount payable by any Borrower under any Company Guaranteed
Obligation is stayed upon insolvency, bankruptcy or reorganization of such
Borrower, all such amounts otherwise subject to acceleration under the terms of
any applicable agreement or instrument evidencing or relating to any Company
Guaranteed Obligation shall nonetheless be payable by the Company under this
Section forthwith on demand by the Administrative Agent.
     SECTION 13. MISCELLANEOUS.
     13.01 Waiver. No failure on the part of the Administrative Agent or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege under this Agreement or the Notes
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege thereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The remedies
provided in this Agreement and the Notes are cumulative and not exclusive of any
remedies provided by law.
     13.02 Notices. All notices and other communications provided for herein
(including, without limitation, any modifications of, or waivers or consents
under, this Agreement) shall be given or made by telex, telegraph, telecopy,
cable or other writing and telexed, telecopied,

89



--------------------------------------------------------------------------------



 



telegraphed, cabled, mailed or delivered to the intended recipient at the
“Address for Notices” specified below its name on the signature pages hereof;
or, as to any party, at such other address as shall be designated by such party
in a notice to the Company and the Administrative Agent given in accordance with
this Section 13.02. Except as otherwise provided in this Agreement, all such
communications shall be deemed to have been duly given when transmitted by telex
or telecopier, delivered to the telegraph or cable office or personally
delivered or, in the case of a mailed notice, upon receipt, in each case given
or addressed as aforesaid.
     13.03 Expenses, Etc. The Company agrees to pay (or reimburse the
Administrative Agent, each LC Issuer, the Lenders or their Affiliates, as the
case may be) all of the following: (i) whether or not the transactions
contemplated hereby are consummated, for all reasonable out-of-pocket costs of
the Administrative Agent and the Arrangers in connection with the negotiation,
preparation, syndication, administration and execution and delivery of the Loan
Documents and the documents and instruments referred to therein and the
syndication of the Commitments; (ii) all reasonable out-of-pocket costs and
expenses of the Administrative Agent in connection with any amendment, waiver or
consent relating to any of the Loan Documents that are requested by any
Borrower; (iii) all reasonable out-of-pocket costs and expenses of the
Administrative Agent, the Arrangers, the Lenders, each LC Issuer and their
Affiliates in connection with the enforcement of any of the Loan Documents or
the other documents and instruments referred to therein, including, without
limitation, the reasonable fees and disbursements of any individual counsel to
the Administrative Agent, any LC Issuer and any Lender (including, without
limitation, allocated costs of internal counsel); (iv) any and all present and
future stamp and other similar taxes with respect to the foregoing matters and
save the Administrative Agent, each LC Issuer and each of the Lenders harmless
from and against any and all liabilities with respect to or resulting from any
delay or omission (other than to the extent attributable to any such indemnified
Person) to pay such taxes.
     13.04 Indemnification. The Company shall indemnify the Administrative
Agent, each LC Issuer, each Lender, and each affiliate thereof and their
respective directors, officers, employees, attorneys and agents from, and hold
each of them harmless against, any and all losses, liabilities, claims,
penalties, damages or expenses to which any of them may become subject, insofar
as such losses, liabilities, claims, penalties, damages or expenses arise out of
or result from (i) any actual or proposed use by the Company of the proceeds of
any extension of credit by any Lender or LC Issuer hereunder or breach by the
Company of this Agreement or any other Loan Document, (ii) any Environmental
Liabilities or (iii) any investigation, litigation or other proceeding
(including any threatened investigation or proceeding) relating to the
foregoing, whether or not the indemnified Person is a party thereto, and the
Company shall reimburse the Administrative Agent, each LC Issuer, each Lender,
and each affiliate thereof and their respective directors, officers, employees
and agents, upon demand for any expenses (including legal fees and fees of
engineers, environmental consultants and similar technical personnel) incurred
in connection with any such investigation or proceeding; but excluding any such
losses, liabilities, claims, penalties, damages or expenses incurred by reason
of the gross negligence or willful misconduct of the Person to be indemnified.
Notwithstanding the foregoing, a Foreign Borrower shall only be required to
indemnify any Indemnitee pursuant to this Section to the extent that any such
losses, liabilities, claims, penalties, damages or expenses have been caused by
such Foreign Borrower or are otherwise directly related or attributable to such
Foreign Borrower.

90



--------------------------------------------------------------------------------



 



     13.05 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor any consent to any departure by the Company
therefrom, shall in any event be effective unless the same shall be agreed or
consented to by the Majority Lenders, the Company and, if such amendment or
waiver relates to any other Borrower, such other Borrower, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, that no amendment, waiver or consent shall
(i) increase any Commitment of any Lender or subject any Lender to any
additional obligations, without the written consent of such Lender; (ii) reduce
the principal of, or interest on, any Loan, Unpaid Drawing or any fees
hereunder, without the written consent of each Lender affected thereby;
(iii) postpone (A) any date fixed for any payment of principal of, or interest
on, any Loan, or any fee hereunder pursuant to Sections 2.03, 4.01 or 4.02
hereof, or (B) the expiration date of any Letter of Credit beyond the latest
expiration date for a Letter of Credit provided for herein, in each case without
the written consent of each Lender affected thereby; (iv) change the percentage
of any of the Commitments or of the aggregate unpaid principal amount of any of
the Loans, or the number of Lenders, which shall be required for the Lenders or
any of them to take any action under this Agreement, without the written consent
of each Lender; (v) change any provision contained in Sections 2.07, 6, 10.02,
13.03 or 13.04 hereof or this Section 13.05 or Section 13.08 hereof, without the
consent of each Lender; (vi) release the Company from its guaranty obligations
under Section 12 hereof; or (vii) modify any Lender’s right to receive pro rata
distribution of payments and proceeds under Section 5.02 hereof. Notwithstanding
anything in this Section 13.05 to the contrary, no amendment, waiver or consent
shall be made with respect to Section 11 without the consent of the
Administrative Agent.
     13.06 Successors and Assigns.
     (a) Generally. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and assigns; provided, however, that no Borrower may assign or
transfer any of its rights or obligations hereunder without the prior written
consent of all the Lenders, and, provided, further, that any assignment or
participation by a Lender of any of its rights and obligations hereunder shall
be effected in accordance with this Section.
     (b) Participations. Each Lender may at any time grant participations in any
of its rights hereunder or under any of the Notes to an Eligible Assignee,
provided that in the case of any such participation,
     (i) the participant shall not have any rights under this Agreement or any
of the other Loan Documents, including rights of consent, approval or waiver
(the participant’s rights against such Lender in respect of such participation
to be those set forth in the agreement executed by such Lender in favor of the
participant relating thereto),
     (ii) such Lender’s obligations under this Agreement (including, without
limitation, its Commitments hereunder) shall remain unchanged,
     (iii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations,

91



--------------------------------------------------------------------------------



 



     (iv) such Lender shall remain the holder of any Note for all purposes of
this Agreement, and
     (v) the Borrowers, the Administrative Agent, and the other Lenders shall
continue to deal solely and directly with the selling Lender in connection with
such Lender’s rights and obligations under this Agreement, and all amounts
payable by the Borrowers hereunder shall be determined as if such Lender had not
sold such participation, except that the participant shall be entitled to the
benefits of Sections 5.08 and 6 to the extent that such Lender would be entitled
to such benefits if the participation had not been entered into or sold,
and, provided further, that, notwithstanding anything to the contrary contained
herein, no Lender shall transfer, grant or sell any participation under which
the participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Loan Document or consent to the departure therefrom
except to the extent such amendment or waiver or consent would (w) extend the
final scheduled maturity of the Loans or Letter of Credit in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or fees thereon (except in connection with a waiver of the
applicability of any post-default increase in interest rates), or reduce the
principal amount thereof or extend the time of payment thereof, or increase such
participant’s participating interest in any Commitment over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default shall not constitute a change in the terms of any such Commitment),
(x) release any guarantor from its guaranty of any of the Obligations, except
strictly in accordance with the terms of the Loan Documents, or (y) consent to
the assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement.
     (c) Assignments.
     (i) Any Lender may assign all, or if less than all, a fixed portion, of its
Loans, Revolving LC Participations, Canadian LC Participations, Swing Loan
Participations and/or Commitments and its rights and obligations hereunder to
one or more Eligible Assignees, each of which shall become a party to this
Agreement as a Lender by execution of an Assignment Agreement; provided,
however, that
          (A) except in the case (x) of an assignment of the entire remaining
amount of the assigning Lender’s Loans and/or Commitments or (y) an assignment
to another Lender, an Affiliate of such Lender or an Approved Fund with respect
to such Lender, the aggregate amount of the Commitment so assigned (which for
this purpose includes the Loans outstanding thereunder) shall not be less than
$5,000,000;
          (B) no Lender that is a Canadian Lender (whether directly or by its
Canadian Lending Installation) may assign any portion of its Canadian Commitment
(including the outstanding Canadian Revolving Loans made by it thereunder) to an
Eligible Assignee who is (or whose Canadian Lending Installation is) not a
Qualified Canadian Lender;

92



--------------------------------------------------------------------------------



 



          (C) in the case of any assignment to an Eligible Assignee at the time
of any such assignment the Lender Register shall be deemed modified to reflect
the Commitments of such new Lender and of the existing Lenders;
          (D) upon surrender of the old Notes, if any, upon request of the new
Lender, new Notes will be issued, at the Borrowers’ expense, to such new Lender
and to the assigning Lender, to the extent needed to reflect the revised
Commitments; and
          (E) unless waived by the Administrative Agent, the Administrative
Agent shall receive at the time of each such assignment, from the assigning or
assignee Lender, the payment of a non-refundable assignment fee of $3,500,
except, in the case of (i) one or more assignments to an Affiliate of the
assigning Lender or an Approved Fund of the assigning Lender, in which case the
assignment fee for all such assignments shall be $1,000, and (ii) an assignment
involving the Administrative Agent (in its capacity as a Lender), in which case
there shall be no fee required.
     (ii) To the extent of any assignment pursuant to this subpart (c), the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Commitments.
     (iii) At the time of each assignment pursuant to this subpart (c) to a
Person that is not already a Lender hereunder and that is not a United States
Person (as such term is defined in Section 7701(a)(30) of the Code) for Federal
income tax purposes the respective assignee Lender shall provide to the Company
and the Administrative Agent the appropriate Internal Revenue Service Forms
(and, if applicable an Exemption Certificate) described in Section 5.08(f). To
the extent that an assignment of all or any portion of a Lender’s Commitment and
related outstanding Obligations pursuant to this subpart (c) would, at the time
of such assignment, result in increased costs under Section 6 from those being
charged by the respective assigning Lender prior to such assignment, then the
Company shall not be obligated to pay such increased costs (although the
Borrowers shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).
     (iv) With respect to any Lender, the transfer of any Commitment of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitment shall not be effective until such transfer is
recorded on the Lender Register maintained by the Administrative Agent with
respect to ownership of such Commitment and Loans and prior to such recordation
all amounts owing to the transferor with respect to such Commitment and Loans
shall remain owing to the transferor. The registration of assignment or transfer
of all or part of any Commitments and Loans shall be recorded by the
Administrative Agent on the Lender Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment Agreement
pursuant to this subpart (c).
     (v) Nothing in this Section shall prevent or prohibit (A) any Lender that
is a bank, trust company or other financial institution from pledging its Notes
or Loans to a Federal Reserve Bank in support of borrowings made by such Lender
from such Federal

93



--------------------------------------------------------------------------------



 



Reserve Bank, or (B) any Lender that is a trust, limited liability company,
partnership or other investment company from pledging its Notes or Loans to a
trustee or agent for the benefit of holders of certificates or debt securities
issued by it. No such pledge, or any assignment pursuant to or in lieu of an
enforcement of such a pledge, shall relieve the transferor Lender from its
obligations hereunder.
     (d) No SEC Registration or Blue Sky Compliance. Notwithstanding any other
provisions of this Section, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require any Borrower to
file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any state.
     (e) Representations of Lenders. Each Lender initially party to this
Agreement hereby represents, and each Person that becomes a Lender pursuant to
an assignment permitted by this Section will, upon its becoming party to this
Agreement, represent that it is a commercial lender, other financial institution
or other “accredited” investor (as defined in SEC Regulation D) that makes or
acquires loans in the ordinary course of its business and that it will make or
acquire Loans for its own account in the ordinary course of such business;
provided, however, that subject to the preceding Section 13.06(b) and (c), the
disposition of any promissory notes or other evidences of or interests in
Indebtedness held by such Lender shall at all times be within its exclusive
control.
     13.07 Confidentiality. Each Lender agrees to keep confidential any
information delivered or made available by the Company to it prior to the end of
the term of this Agreement which is clearly indicated to be confidential
information; provided that nothing herein shall prevent any Lender from
disclosing such information (i) to any other Lender, (ii) to its officers,
directors, employees, affiliates, agents, attorneys and accountants who have a
need to know such information in accordance with customary banking practices and
who receive such information having been made aware of the restrictions set
forth in this Section, (iii) upon the order (which, for avoidance of doubt,
includes any subpoena) of any court or administrative agency, (iv) upon the
request or demand of any regulatory agency or authority having jurisdiction over
such Lender, (v) which has been publicly disclosed, (vi) to the extent
reasonably required in connection with any litigation to which the
Administrative Agent, any Lender, the Company or their respective affiliates may
be a party, (vii) to the extent reasonably required in connection with the
exercise of any remedy hereunder, (viii) to such Lender’s legal counsel and
independent auditors, and (ix) to any actual or proposed participant or assignee
of all or part of its rights hereunder which has agreed in writing to be bound
by the provisions of this Section 13.07.
     13.08 Limitations on Liability of the LC Issuers. Each Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letters of Credit. No LC Issuer or any of
its officers or directors shall be liable or responsible for: (a) the use that
may be made of any Letter of Credit or any acts or omissions of any beneficiary
or transferee in connection therewith; (b) the validity, sufficiency or
genuineness of documents, or of any endorsement thereon, even if such documents
should prove to be in any or all respects invalid, insufficient, fraudulent or
forged; (c) payment by an LC Issuer against presentation of documents that do
not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to such Letter of Credit;
or

94



--------------------------------------------------------------------------------



 



(d) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit, except that any account party with respect to a
Letter of Credit shall have a claim against an LC Issuer, and an LC Issuer shall
be liable to such account party, to the extent of any direct, but not
consequential, damages suffered by such account party that such account party
proves were caused by (i) such LC Issuer’s willful misconduct or gross
negligence in determining whether documents presented under a Letter of Credit
comply with the terms of such Letter of Credit or (ii) such LC Issuer’s willful
failure to make lawful payment under any Letter of Credit after the presentation
to it of documentation strictly complying with the terms and conditions of such
Letter of Credit. In furtherance and not in limitation of the foregoing, an LC
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation.
     13.09 Canadian Interest Limitation. Notwithstanding anything herein to the
contrary, in no event shall the aggregate “interest” (as defined in section 347
of the Criminal Code, Revised Statutes of Canada, 1985, C. 46 as the same may be
amended, replaced or re-enacted from time to time) payable under this Agreement
with respect to the Canadian Obligations exceed the effective annual rate of
interest on the “credit advanced” (as defined in that section) under this
Agreement lawfully permitted under that section and, if any payment, collection
or demand pursuant to this Agreement in respect of “interest” (as defined in
that section) is determined to be contrary to the provisions of that section,
such payment, collection or demand shall be deemed to have been made by mutual
mistake of the applicable Canadian Borrower and the Canadian Lenders and the
amount of such payment or collection shall be refunded to such Canadian
Borrower; for purposes of this Agreement the effective annual rate of interest
shall be determined in accordance with generally accepted actuarial practices
and principles over the term of the applicable credit advanced on the basis of
annual compounding of the lawfully permitted rate of interest and, in the event
of dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by the Administrative Agent will be conclusive for the purposes of
such determination. The amount of the payment that is to be refunded will be
determined by the Administrative Agent.
     13.10 Judgment Currency. If the Administrative Agent, on behalf of the
Lenders, obtains a judgment or judgments against any Borrower in a Designated
Foreign Currency, the obligations of such Borrower in respect of any sum
adjudged to be due to the Administrative Agent or the Lenders hereunder or under
the Notes (the “Judgment Amount”) shall be discharged only to the extent that,
on the Business Day following receipt by the Administrative Agent of the
Judgment Amount in the Designated Foreign Currency, the Administrative Agent, in
accordance with normal banking procedures, may purchase Dollars with the
Judgment Amount in such Designated Foreign Currency. If the amount of Dollars so
purchased is less than the amount of Dollars that could have been purchased with
the Judgment Amount on the date or dates the Judgment Amount (excluding the
portion of the Judgment Amount which has accrued as a result of the failure of
such Borrower to pay the sum originally due hereunder or under the Notes when it
was originally due hereunder or under the Notes) was originally due and owing
(the “Original Due Date”) to the Administrative Agent or the Lenders hereunder
or under the Notes (the “Loss”), such Borrower agrees as a separate obligation
and notwithstanding any such judgment, to indemnify the Administrative Agent or
such Lender, as the case may be, against the Loss, and if the amount of Dollars
so purchased exceeds the amount of Dollars that could have been

95



--------------------------------------------------------------------------------



 



purchased with the Judgment Amount on the Original Due Date, the Administrative
Agent or such Lender agrees to remit such excess to such Borrower.
     13.11 Survival. The obligations of the Company under Sections 5.08, 6.01,
6.05, 13.03 and 13.04 hereof and the obligations of the Lenders under
Sections 11.05 and 13.07 shall survive the repayment of the Loans and the
termination of the Commitments.
     13.12 Captions. The table of contents and the captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.
     13.13 Counterparts; Integration. This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any of the parties hereto may execute this Agreement by
signing any such counterpart. This Agreement constitutes the entire agreement
and understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral and written, relating to the subject matter
hereof (except to the extent specific reference is made to any such agreement in
Section 2.03 hereof).
     13.14 GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.
     (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF OHIO, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS. EACH BORROWER HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF OHIO AND OF ANY OHIO STATE COURT SITTING IN CLEVELAND, OHIO FOR
PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     (b) EACH BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE
OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
     (c) EACH BORROWER, THE ADMINISTRATIVE AGENT, EACH LC ISSUER AND EACH LENDER
HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
[Remainder of page intentionally left blank]

96



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered as of the day and year first above written.

                                  RPM INTERNATIONAL INC.    
 
                   
 
          By:   /s/ Robert L. Matejka    
 
          Name:  
 
Robert L. Matejka    
 
          Title:   Chief Financial Officer    
 
                                Address for Notices:                 2628 Pearl
Road                 P.O. Box 777                 Medina, Ohio 44258            
    Attention: Chief Financial Officer                 Telephone Number:
330-273-8833                 Facsimile Number: 330-220-6006    
 
                                RPM LUX HOLDCO S.Á. R.L.    
 
                   
By:
  /s/ John Seil       By:   /s/ P. Kelly Tompkins    
 
                   
Name:
  John Seil       Name:   P. Kelly Tompkins    
Title:
  Director       Title:   Director    
 
                                Address for Notices:                 2628 Pearl
Road                 P.O. Box 777                 Medina, Ohio 44258            
    Attention: Director                 Telephone Number: 330-273-8838          
      Facsimile Number: 330-225-6574    

97



--------------------------------------------------------------------------------



 



                  RPOW UK LIMITED    
 
           
 
  By:   /s/ P. Kelly Tompkins    
 
           
 
  Name:   P. Kelly Tompkins    
 
  Title:   Secretary    
 
                Address for Notices:         2628 Pearl Road         P.O. Box
777         Medina, Ohio 44258         Attention: Secretary         Telephone
Number: 330-273-8838         Facsimile Number: 330-225-6574    
 
                RPM EUROPE HOLDCO B.V.    
 
           
 
  By:
Name:   /s/ P. Kelly Tompkins
 
P. Kelly Tompkins    
 
  Title:   Director    
 
                Address for Notices:         2628 Pearl Road         P.O. Box
777         Medina, Ohio 44258         Attention: Director         Telephone
Number: 330-273-8838         Facsimile Number: 330-225-6574    
 
                RPM CANADA    
 
           
 
  By:   /s/ Keith R. Smiley    
 
  Name:  
 
Keith R. Smiley    
 
  Title:   Treasurer    
 
                Address for Notices:         2628 Pearl Road         P.O. Box
777         Medina, Ohio 44258         Attention: Treasurer         Telephone
Number: 330-273-8837         Facsimile Number: 330-220-6006    
 
           

98



--------------------------------------------------------------------------------



 



                  NATIONAL CITY BANK,         as the Administrative Agent, an
Arranger, the         Swing Line Lender, the LC Issuer and a Lender    
 
           
 
  By:   /s/ Robert S. Coleman    
 
  Name:  
 
Robert S. Coleman    
 
  Title:   Senior Vice President    
 
                Address for Notices:         National City Bank         1900 E.
Ninth Street — Loc. #2077         Cleveland, OH 44114         Attention: Revette
Vickerstaff         Facsimile Number: 216-488-7110    
 
                NATIONAL CITY BANK, CANADA BRANCH,         as a Canadian Lender
   
 
           
 
  By:   /s/ Caroline Stade   /s/ Bill Hines
 
           
 
  Name:   Caroline Stade   Bill Hines
 
  Title:   Senior Vice President   Senior Vice President &
Principal Officer
 
                Address for Notices:         National City Bank, Canada Branch  
      130 King Street West, Suite 2140         Toronto, Ontario         Canada
M5X 1E4         Attention: Donna Hallim and Ken Argue         Facsimile Number:
416-361-0085    
 
                KEYBANK NATIONAL ASSOCIATION,         as the Syndication Agent,
an Arranger and a Lender
 
           
 
  By:   /s/ Thomas J. Purcell    
 
           
 
  Name:   Thomas J. Purcell    
 
  Title:   Senior Vice President    
 
                Address for Notices:         127 Public Square        
Cleveland, Ohio 44114         Attention: Diane Cox         Facsimile Number:
216-689-4981    
 
           

99



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, N.A.,         as Co-Documentation Agent and a
Lender    
 
  By:   /s/ Barbara Van Meerten
 
   
 
  Name:   Barbara Van Meerten    
 
  Title:   Director    
 
                Address for Notices:         201 S. College Street         NC
1183         Charlotte, NC 28244         Attention: LaShasta Jackson        
Facsimile Number: 704-715-0091    
 
                BANK OF AMERICA, N.A.,
        as Co-Documentation Agent and a Lender    
 
           
 
  By:   /s/ Irene Bertozzi Bartenstein    
 
           
 
  Name:   Irene Bertozzi Bartenstein    
 
  Title:   Principal    
 
                Address for Notices:         Bank of America         Mailcode:
CA4-702-02-25         Building B2001         Clayton Road         Concord,
California 94520-2405         Attention: Julia Del Rio         Facsimile Number:
1-888-969-9284    

100



--------------------------------------------------------------------------------



 



                  THE BANK OF TOKYO-MITSUBISHI UFJ,     LTD., Chicago Branch, as
Co-Documentation     Agent and a Lender
 
           
 
  By:   /s/ Tsuguyuki Umene    
 
           
 
  Name:   Tsuguyuki Umene    
 
  Title:   Deputy General Manager    
 
                Address for Notices:     227 West Monroe Street — Suite 2300    
Chicago, Illinois 60606     Attention: John DiLegge     Facsimile Number:
(312) 696-4535
 
                BANK OF TOKYO-MITSUBISHI UFJ     (CANDADA)
 
           
 
  By:   /s/ Angelo Bisutti    
 
           
 
  Name:   Angelo Bisutti    
 
  Title:   Senior Vice President    
 
                Address for Notices:     Royal Bank Plaza, South Tower,
Suite 1700     Toronto, Ontario, Canada, M5J 2J1     Attention: Angelo Bisutti  
  Facsimile Number: 416-865-9511

101



--------------------------------------------------------------------------------



 



              Name of Institution:   BANK OF AMERICA, N.A. (Canada Branch)
 
           
 
  By:   /s/ Medina Sales de Andrade    
 
           
 
      Name: Medina Sales de Andrade    
 
      Title: Assistant Vice President    
 
           
 
  Address:   200 Front Street West,    
 
      Toronto, Ontario, M5V 3L2    
 
           
 
      Attention: Medina Sales de Andrade    
 
      Facsimile: 416-349-4283    
 
            Name of Institution:   The Bank of New York
 
           
 
  By:   /s/ Kenneth R. McDonnell    
 
           
 
      Name: Kenneth R. McDonnell    
 
      Title: Vice President    
 
           
 
  Address:   One Wall Street — 21st Floor    
 
      New York, NY, 10286    
 
           
 
      Attention: Terry Blackburn    
 
      Facsimile: 212-635-1481    
 
            Name of Institution:   Fifth Third Bank
 
           
 
  By:   /s/ Roy C. Lanctot    
 
           
 
      Name: Roy C. Lanctot    
 
      Title: Vice President    
 
           
 
  Address:   600 Superior Avenue East    
 
      Cleveland, OH 44114    
 
           
 
      Attention: Roy C. Lanctot    
 
      Facsimile: 216.274.5621    
 
           

102



--------------------------------------------------------------------------------



 



              Name of Institution:   KBC BANK, NV, New York Branch
 
           
 
  By:   /s/ Robert M. Surdam, Jr.    
 
           
 
      Name: ROBERT M. SURDAM, JR.    
 
      Title: VICE PRESIDENT    
 
           
 
  By:   /s/ Robert Snauffer    
 
           
 
      Name: Robert Snauffer    
 
      Title: First Vice President    
 
           
 
  Address:   1177 Avenue of the Americas    
 
      New York, NY 10036    
 
           
 
      Attention: Robert M. Surdam, Jr.    
 
      Facsimile: 212-541-0793    
 
            Name of Institution:   LASALLE BANK NATIONAL ASSOCIATION
 
           
 
  By:   /s/ Patrick F. Dunphy    
 
           
 
      Name: Patrick F. Dunphy    
 
      Title: First Vice President    
 
           
 
  Address:   1300 E 9th St, Suite 1000    
 
      Cleveland, OH 44114    
 
      Attention: Patrick F. Dunphy    
 
      Facsimile: 216-802-2212    
 
            Name of Institution:   Dresdnar Bank AG in Düsseldorf
 
           
 
  By:   /s/ W. Lubeley   /s/ G. Weinand
 
           
 
  Name:   W. Lubeley   Name: G. Weinand
 
  Title:   Director President   Title: President
 
           
 
  Address:   Dresdner Bank AG    
 
      Postfach 10 11 07    
 
      40002 Düsseldorf, Germany    
 
      Attention: W. Lubeley, G. Weinand    
 
      Facsimile: 0049-211-311-4438    
 
           

103



--------------------------------------------------------------------------------



 



              Name of Institution:   Scotiabanc Inc.     As a Lender
 
           
 
  By:   /s/ William E. Zarrett    
 
           
 
      Name: William E. Zarrett    
 
      Title: Managing Director    
 
           
 
  Address:   600 Peachtree St. NE, Ste. 2700    
 
      Atlanta, GA 30308    
 
           
 
      Attention: William E. Zarrett    
 
      Facsimile: (404)888-8995    
 
            Name of Institution:   The Bank of Nova Scotia     as a Canadian
Lender
 
           
 
  By:   /s/ Stephen Taborek    
 
           
 
      Name: Stephen Taborek    
 
      Title: Director    
 
           
 
  Address:   2 Robert Speck Parkway, 4th floor    
 
      Mississauga, Ontario, L4Z 1H8    
 
           
 
      Attention: Stephen Taborek    
 
      Facsimile: (905)276 4920    
 
            Name of Institution:   UBS LOAN FINANCE LLC
 
           
 
  By:   /s/ Richard L. Tavrow    
 
           
 
      Name: Richard L. Tavrow    
 
      Title: Director    
 
           
 
  By:   /s/ Irja R. Osta    
 
           
 
      Name: Irja R. Osta    
 
      Title: Associate Director    
 
           
 
  Address:   677 Washington Blvd.    
 
      Stanford, CT 06901    
 
      Attention: David Vitti    
 
      Facsimile: (203)719-3888    
 
           

104



--------------------------------------------------------------------------------



 



              Name of Institution:   CREDIT SUISSE, Cayman Islands Branch
 
           
 
  By:   /s/ Thomas Cantello    
 
           
 
      Name: Thomas Cantello    
 
      Title: Director    
 
           
 
  By:   /s/ Shaheen Malik    
 
           
 
      Name: Shaheen Malik    
 
      Title: Associate    
 
           
 
  Address:   11 Madison Ave    
 
      New York, NY 10010    
 
           
 
      Attention: Thomas Cantello    
 
      Facsimile: 212 743 1212    
 
            Name of Institution:   CREDIT SUISSE, Toronto Branch     As a
Canadian Lender
 
           
 
  By:   /s/ Alain Daoust    
 
           
 
      Name: Alain Daoust    
 
      Title: Director    
 
           
 
  By:   /s/ Shaheen Malik    
 
           
 
      Name: Bruce F. Wetherly    
 
      Title: Director, Credit Suisse, Toronto Branch    
 
           
 
  Address:   One First Canadian Place    
 
      Suite 3000, P.O. Box 301    
 
      Toronto, Ontario, Canada    
 
      M5X 1C9    
 
           
 
      Attention: Alain Daoust    
 
      Facsimile: 416-352-4576    

105